2020 WI 42

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2020AP765-OA


COMPLETE TITLE:        Wisconsin Legislature,
                                 Petitioner,
                            v.
                       Secretary-Designee Andrea Palm, Julie Willems
                       Van Dijk and
                       Lisa Olson, In Their Official Capacities As
                       Executives of
                       Wisconsin Department of Health Services,
                                 Respondents.

                                       ORIGINAL ACTION

OPINION FILED:         May 13, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         May 5, 2020

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
ROGGENSACK, C.J., delivered the majority opinion of the Court,
in which ZIEGLER, REBECCA GRASSL BRADLEY, and KELLY, JJ.,
joined. ROGGENSACK, C.J., filed a concurring opinion. REBECCA
GRASSL BRADLEY, J., filed a concurring opinion, in which KELLY,
J. joined. KELLY, J., filed a concurring opinion, in which
REBECCA GRASSL BRADLEY, J., joined. ANN WALSH BRADLEY, J.,
filed a dissenting opinion, in which DALLET, J., joined.
DALLET, J., filed a dissenting opinion, in which ANN WALSH
BRADLEY, joined. HAGEDORN, J., filed a dissenting opinion, in
which ANN WALSH BRADLEY, and DALLET, JJ., joined with respect to
¶¶198-258.
NOT PARTICIPATING:



ATTORNEYS:

      For the petitioners, there was a petition and reply filed by
Eric M. McLeod, Lane E.B. Ruhland and Husch Blackwell LLP, Madison
and Ryan J. Walsh, John K. Adams, Amy Miller and Eimer Stahl LLP,
Madison.     There was an oral argument by Ryan J. Walsh, Madison.
     For the respondents, there was a response filed by Colin A.
Hector, Thomas C. Bellavia, Colin R. Stroud, Hannah S. Jurss,
Steven C. Kilpatrick, assistant attorneys general, and Joshua L.
Kaul, attorney general. There was an oral argument by Colin Thomas
Roth, assistant attorney general.


     An amicus curiae brief was filed on behalf of The Tavern
League of Wisconsin by James A. Friedman, Zachary P. Bemis, Maxted
M. Lenz and Godfrey & Kahn, S.C., Madison.


     An amicus curiae brief was filed on behalf of Wisconsin Faith
Voices for Justice by Stephen E. Kravit, Benjamin J. Glicksman and
Kravit, Hovel & Krawczyk, S.C., Milwaukee.


     An amicus curiae brief was filed on behalf of Americans for
Prosperity – Wisconsin by Matthew M. Fernholz and Cramer, Multhauf
& Hammes, LLP, Waukesha and Eric R. Bolinder, pro hac vice,
Arlington, Virginia.


     An amicus curiae brief was filed on behalf of Wisconsin
Manufacturers and Commerce and Wisconsin Dairy Alliance by Robert
I. Fassbender and Great Lakes Legal Foundation, Madison and Corydon
J. Fish, Madison.


     An amicus curiae brief was filed on behalf of Wisconsin Public
Health     Association,   Wisconsin       Nurses   Association,   Wisconsin
Chapter of American Academy of Pediatrics and Other Healthcare
Amici Curiae by Jeffrey A. Mandell and Stafford Rosenbaum LLP,
Madison.


     An amicus curiae brief was filed on behalf of Legal Scholars
as Amici Curiae by Miriam Seifter, Robert Yablon and the University


                                      2
of Wisconsin Law School and Barry J. Blonien and Boardman & Clark
LLP, Madison.


      An amicus curiae brief was filed on behalf of Wisconsin
Association of Local Health Departments and Boards and Associated
Municipalities and Counties by Paul V. Gagliardi, Salem.


      An amicus curiae brief was filed on behalf of 24 Wisconsin
Community, Advocacy, Labor and Membership Organizations by Douglas
M. Poland and Rathje Woodward LLC, Madison and Richard Saks and
Hawks Quindel, S.C., Milwaukee.


      An amicus curiae brief was filed on behalf of Hunter Nation,
Wisconsin Lakeshore Business Association, Sport-Fishing Guides and
Individual Anglers by Adam M. Jarchow and Jarchow Law, LLC, Clear
Lake.


      An amicus curiae brief was filed on behalf of Legal Action of
Wisconsin, Inc. by Amanda C. Aubrey, Carlos N. Bailey and Robert
Bebb Held, Madison.


      An amicus curiae brief was filed on behalf of Americans for
Prosperity – Wisconsin by Matthew M. Fernholz and Cramer, Multhauf
& Hammes, LLP, Waukesha and Eric R. Bolinder, pro hac vice,
Arlington, Virginia.


      An amicus curiae brief was filed on behalf of Disability
Rights Wisconsin, The Arc Wisconsin, The Arc and Disability and
Aging Organizations by Elaine J. Goldenberg, pro hac vice, Brendan
B. Gants, pro hac vice and Munger, Tolles & Olson LLP, Washington
D.C. and Kristin M. Kerschensteiner, Madison and Lauren C. Barnett,
pro   hac   vice   and   Munger,   Tolles   &   Olson   LLP,   Los   Angeles,
California and Shira Wakschlag, pro hac vice, Washington, D.C.


                                      3
     An amicus curiae brief was filed on behalf of Milwaukee
Teachers’ Education Association, Madison Teachers, Inc., SEIU
Healthcare Wisconsin, and Amalgamated Transit Union Local 998 by
Lester A. Pines, Tamara B. Packard, Christa O. Westerberg and Pines
Bach LLP, Madison.


     An amicus curiae brief was filed on behalf of Independent
Business Association of Wisconsin, Double Decker Automotive, Inc.
and Shear Xcellence, LLC by Richard M. Esenberg, Luke Berg, Anthony
LoCoco, Lucas Vebber and Wisconsin Institute for Law and Liberty,
Inc., Milwaukee.


     An amicus curiae brief was filed on behalf of Washington
County, Wisconsin by Bradley S. Stern, county attorney, West Bend.




                                 4
                                                           2020 AP 42
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.    2020AP765-OA


STATE OF WISCONSIN                       :              IN SUPREME COURT

Wisconsin Legislature,

           Petitioner,

      v.
                                                                 FILED
Secretary-Designee Andrea Palm, Julie Willems               MAY 13, 2020
Van Dijk and Lisa Olson, In Their Official
Capacities As Executives of Wisconsin                           Sheila T. Reiff
                                                            Clerk of Supreme Court
Department of Health Services,

           Respondents.



ROGGENSACK, C.J., delivered the majority opinion of the Court, in
which ZIEGLER, REBECCA GRASSL BRADLEY, and KELLY, JJ., joined.
ROGGENSACK, C.J., filed a concurring opinion.       REBECCA GRASSL
BRADLEY, J., filed a concurring opinion, in which KELLY, J. joined.
KELLY, J., filed a concurring opinion, in which REBECCA GRASSL
BRADLEY, J., joined. ANN WALSH BRADLEY, J., filed a dissenting
opinion, in which DALLET, J., joined.        DALLET, J., filed a
dissenting opinion, in which ANN WALSH BRADLEY, joined. HAGEDORN,
J., filed a dissenting opinion, in which ANN WALSH BRADLEY, and
DALLET, JJ., joined with respect to ¶¶198-258.




      ORIGINAL ACTION.    Rights declared.



      ¶1   PATIENCE DRAKE ROGGENSACK, C.J.        This case is about the
assertion of power by one unelected official, Andrea Palm, and her
                                                             No.    2020AP765-OA



order to all people within Wisconsin to remain in their homes, not

to travel and to close all businesses that she declares are not

"essential" in Emergency Order 28.         Palm says that failure to obey

Order 28 subjects the transgressor to imprisonment for 30 days, a

$250 fine or both.     This case is not about Governor Tony Evers'

Emergency Order or the powers of the Governor.

     ¶2     Accordingly,     we   review   the   Wisconsin     Legislature's

Emergency Petition for Original Action that asserts:               (1) Palm as

Secretary-designee of the Department of Health Services (DHS),

broke the law when she issued Emergency Order 28 after failing to

follow    emergency   rule   procedures     required   under       Wis.    Stat.

§ 227.24 (2017-18),1 and (2) even if rulemaking were not required,

Palm exceeded her authority by ordering everyone to stay home,2

closing    all   "non-essential"     businesses,3   prohibiting           private

gatherings of any number of people who are not part of a single

household,4 and forbidding all "non-essential" travel.5                      Palm

responded that Emergency Order 28 is not a rule.         Rather, it is an

Order, fully authorized by the powers the Legislature assigned to
DHS under Wis. Stat. § 252.02.




     1 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
     2   Order 28, Section 1.
     3   Id., Section 2.
     4   Id., Section 3.
     5   Id., Section 5.

                                      2
                                                                No.   2020AP765-OA



     ¶3   We conclude that Emergency Order 28 is a rule under the

controlling precedent of this court, Citizens for Sensible Zoning,

Inc. v. DNR, 90 Wis. 2d 804, 280 N.W.2d 702 (1979), and therefore

is   subject     to   statutory     emergency       rulemaking        procedures

established by the Legislature.             Emergency Order 28 is a general

order of general application within the meaning of Wis. Stat.

§ 227.01(13), which defines "Rule."             Accordingly, the rulemaking

procedures of Wis. Stat. § 227.24 were required to be followed

during the promulgation of Order 28.                Because they were not,

Emergency Order 28 is unenforceable.6              Furthermore, Wis. Stat.

§ 252.25 required that Emergency Order 28 be promulgated using the

procedures     established   by   the       Legislature   for    rulemaking    if

criminal penalties were to follow, as we explain fully below.

Because Palm did not follow the law in creating Order 28, there

can be no criminal penalties for violations of her order.                     The

procedural requirements of Wis. Stat. ch. 227 must be followed

because they safeguard all people.

     ¶4   We do not conclude that Palm was without any power to
act in the face of this pandemic.             However, Palm must follow the

law that is applicable to state-wide emergencies.                     We further

conclude that Palm's order confining all people to their homes,

forbidding travel and closing businesses exceeded the statutory

authority of Wis. Stat. § 252.02 upon which Palm claims to rely.7

     6 This decision does not apply to Section 4. a. of Emergency
Order 28.
     7The Legislature's petition included a third issue: "Even
if the Department did not violate [Wis. Stat.] § 227.24, whether
the Department acted arbitrarily and capriciously in issuing
                                        3
                                                                        No.    2020AP765-OA



                                  I.     BACKGROUND

     ¶5     Although we do not address the Governor's order, we note

for purposes of background, that on March 12, 2020, Governor Evers

issued Executive Order 72 "Declaring a Health Emergency in Response

to the COVID-19 Coronavirus."                Order 72:

         proclaimed    that      a    public      health   emergency         existed    in

          Wisconsin;

         designated   DHS     as      the    lead    agency     to     respond   to    the

          emergency;

         directed    DHS    to       take    "all    necessary       and     appropriate

          measures to prevent and respond to incidents of COVID-19

          in the State";

         suspended    administrative             rules   that    the    DHS    Secretary

          thought would interfere with the emergency response and

          increase the health threat;

         authorized the Adjutant General to activate the National

          Guard to assist in responding to the emergency;

         directed all state agencies to assist in responding to the
          emergency;

         proclaimed "that a period of abnormal economic disruption"

          existed; and

         directed the Department of Agriculture, Trade, and Consumer

          Protection    to   guard       against      price      gauging      during    the

          emergency.


Emergency Order 28." The court declined to take the third issue.
Therefore, we do not address it.

                                              4
                                                            No.   2020AP765-OA



     ¶6     As   further   background    we   note   that   DHS   Secretary-

designee, Andrea Palm, issued Emergency Order 12 on March 24, 2020,

"under the authority of Wis. Stat. § 252.02(3) and (6) and all

powers vested in [her] through Executive Order #72, and at the

direction of Governor Tony Evers[.]"           Palm's Emergency Order 12

ordered     "[a]ll     individuals   present     within     the   State    of

Wisconsin . . . to stay at home or at their place of residence"

with certain delineated exceptions.           It remained in effect until

April 24, 2020.

     ¶7     On April 16, 2020, Palm issued Emergency Order 28, also

titled "Safer at Home Order."        This order was not issued by the

Governor, nor did it rely on the Governor's emergency declaration.

Rather, it relied solely on "the authority vested in [Andrea Palm,

Department of Health Services Secretary-designee] by the Laws of

the State, including but not limited to [Wis. Stat. §] 252.02(3),

(4), and (6)."       Emergency Order 28 commands all individuals in

Wisconsin "to stay at home or at their place of residence" with

certain limited exceptions approved by Palm or risk punishment "by
up to 30 days imprisonment, or up to $250 fine, or both." 8            Order

28 also:

         Prohibits "[a]ll forms of travel" except what Palm deems

          essential.

         Orders "[a]ll for-profit and non-profit businesses" to

          "cease all activities" except for minimum operations that

          Palm deemed basic.

     8   Emergency Order 28, Section 18.

                                     5
                                                       No.    2020AP765-OA



          Prohibits "[a]ll public and private gatherings of any

           number" "not part of a single household."

          Declares that all public and private K-12 schools "shall

           remain closed" for the remainder of the year.

          Declares that libraries shall remain closed for "all in-

           person services."

          Declares all "public amusement and activity" places closed

           regardless of whether "indoors or outdoors" except golf

           courses (with restrictions).       The order says "Driving

           ranges and miniature golf must remain closed."

          Continues the ordered closure of all salons and spas.

          Continues the closure of every restaurant and bar except

           for take-out or delivery service.

          Orders religious groups to limit gatherings to "fewer than

           10 people in a room" including weddings and funerals.

          Imposes a six-foot social distancing requirement for any

           person not "residing in a single living unit or household."

Order 28 purports to remain in effect until May 26, 2020.
      ¶8     However, on April 20, 2020, Palm issued Emergency Order

31.   It is not challenged directly in this action.          In it, Palm

established "Gating Criteria" that must be met in order to limit

Emergency Order 28's proscriptions.9      Order 31 has no end date and

relies solely on Palm's assertion of authority.

      ¶9     It is Order 28 that is being challenged in this original

action.     The Legislature filed an Emergency Petition for Original

      9   Emergency Order 31, Section 2. b.

                                    6
                                                                  No.    2020AP765-OA



Action on April 21, 2020.           On the same date, we issued an order

setting a briefing schedule that required a response from Palm by

April 28, 2020, and a reply from the Legislature by April 30, 2020.

We also allowed numerous amici motions and briefs to be filed by

April 29, 2020.10        On May 1, 2020, we granted the Legislature's

Emergency Petition for Original Action and assumed jurisdiction

over two issues:        (1) whether Palm violated Wis. Stat. § 227.24,

governing emergency rules, by issuing Emergency Order 28 without

complying with § 227.24's procedures, and (2) even if Palm did not

violate § 227.24, whether Palm's Order 28 exceeds her authority

under Wis. Stat. § 252.02 by ordering all persons to stay at home,

forbidding       all     "nonessential"          travel     and     closing      all

"nonessential" businesses.           The court heard oral argument on May

5, 2020.

                               II.    DISCUSSION

                               A.     Our Review

     ¶10    We     review    this     controversy         under    our     original

jurisdiction found in the Wisconsin Constitution, Article VII,
§ 3(2),    which       provides:    "The       supreme    court   has     appellate

jurisdiction over all courts and may hear original actions and

proceedings.      The supreme court may issue all writs necessary in

aid of its jurisdiction."            Wis. Const. art. VII, § 3(2).                We

exercise original jurisdiction when "the matter is one that should

trigger the institutional responsibilities of the Supreme Court."

Wis. S. Ct. IOP III (September 12, 2019).                 See Petition of Heil,

     10   We accepted 14 amici briefs.

                                           7
                                                             No.   2020AP765-OA



230 Wis. 428, 436, 284 N.W. 42, 45 (1939) ("[T]he purpose of the

constitution was, 'To make this court indeed a supreme judicial

tribunal over the whole state; a court of last resort on all

judicial questions under the constitution and laws of the state;

a court of first resort on all judicial questions affecting the

sovereignty of the state, its franchises or prerogatives, or the

liberties of its people.'" (quoted source omitted)).

     ¶11      The dispute in this case involves whether the Secretary-

designee of DHS issued an order in violation of the laws of

Wisconsin——an order that impacts every person in Wisconsin, as

well as persons who come into Wisconsin, and every "non-essential"

business.     Exercising original jurisdiction is appropriate in this

dispute.

     ¶12      Palm has contended that the Legislature does not have

standing to invoke our original jurisdiction for these claims.

Whether a party has standing is a question of law.            Schill v. Wis.

Rapids Sch. Dist., 2010 WI 86, ¶38, 327 Wis. 2d 572, 786 N.W.2d

177 (Lead opinion).        "Wisconsin courts evaluate standing as a
matter   of     judicial   policy   rather   than   as   a    jurisdictional

prerequisite." Id. (citing Milwaukee Dist. Council 48 v. Milwaukee

Cty., 2001 WI 65, ¶38 n.7, 244 Wis. 2d 333, 627 N.W.2d 866).               One

has standing to seek judicial review when one has a stake in the

outcome of the controversy and is affected by the issues in

controversy.      Schill, 327 Wis. 2d 572, ¶38 (Lead opinion).

     ¶13      The crux of the Legislature's claims is that Emergency

Order 28 was promulgated without following required statutory
procedures applicable to an emergency, and in so doing, Palm
                                      8
                                                              No.    2020AP765-OA



impinged upon the Legislature's constitutional core power and its

functions under Wis. Stat. §§ 227.24 and 227.26. The Legislature's

claim is grounded in the concept of separation of powers that is

inherent    in   the    Wisconsin    Constitution.       We   previously     have

concluded    that      petitioners    had     standing   to    sue   when,    as

legislators, they claimed that a member of the executive branch

invaded the Legislature's core powers.             Panzer v. Doyle, 2004 WI

52, ¶42, 271 Wis. 2d 295, 680 N.W.2d 666, abrogated on other

grounds by Dairyland Greyhound Park, Inc. v. Doyle, 2006 WI 107,

¶2, 295 Wis. 2d 1, 719 N.W.2d 408.            Accordingly, we conclude that

the Legislature has standing to proceed on the two claims for which

we granted review.

                            B.   Standard of Review

     ¶14    Whether Emergency Order 28 fits the statutory definition

of a "Rule" is critical to deciding the issues presented herein.

We decide whether an action is a rule by interpreting Wis. Stat.

§ 227.01(13), which defines when an action is a rule and when

specified actions are not rules.            § 227.01(13)(a)–(zz).     Issues of
statutory interpretation and application present questions of law.

Milwaukee Police Ass'n. v. City of Milwaukee, 2018 WI 86, ¶17, 383

Wis. 2d 247, 914 N.W.2d 597.

                            C.   Applicable Statutes

                       1.   Wisconsin Stat. § 227.01(13)

     ¶15    The Legislature contends that Palm violated the law by

issuing Emergency Order 28 because Order 28 is a "Rule" as defined

in Wis. Stat. § 227.01(13), and Palm did not follow rulemaking
procedures that were required by Wis. Stat. § 227.24 when Order 28
                                        9
                                                                No.     2020AP765-OA



was propagated.         Palm contends that Order 28 is not a rule, but

rather an order of state-wide application, which did not require

that rulemaking procedures be followed during propagation.                        If

Order 28 meets the statutory definition of a rule, then Palm

violated the law because Palm admits that rulemaking procedures

were not employed.

     ¶16       Wisconsin Stat. § 227.01(13), which defines "Rule" and

those actions that are not rules is central to this controversy.

It provides in relevant part:

     "Rule" means a regulation, standard, statement of
     policy, or general order of general application that has
     the force of law and that is issued by an agency to
     implement, interpret, or make specific legislation
     enforced or administered by the agency or to govern the
     organization or procedure of the agency.           "Rule"
     includes a modification of a rule under s. 227.265.
     "Rule" does not include, and s. 227.10 does not apply
     to, any action or inaction of an agency, whether it would
     otherwise meet the definition under this subsection,
     that: [come within the actions described in (a)–(zz)].

     ¶17       The Legislature argues that Emergency Order 28 is a rule

because it is a "general order of general application." Wis. Stat.
§ 227.01(13).         The Legislature focuses the relevant inquiry on to

whom the order applies; not why or how it applies. It is undisputed

that Emergency Order 28 is applicable to every person physically

present in Wisconsin, whether they were present when the order was

issued or entered Wisconsin subsequently.                   Order 28 is not an

"order    in     a    contested    case"    nor   "an   order   directed     to   a

specifically named person or to a group of specifically named
persons        that     does      not   constitute      a     general      class."


                                           10
                                                                   No.    2020AP765-OA



§ 227.01(13)(b), (c).      If it were either, it would be exempt from

the definition of a rule set out in § 227.01(13).

     ¶18    Palm asserts that Emergency Order 28 is not a general

order of general application because it responds to a specific

situation.      She states, "While an order responding to the pandemic

may be a 'general order' because it applies to the population as

a whole, it is not of 'general application' because it responds

only to a specific, limited-in-time scenario."

     ¶19    Palm also cites Wis. Stat. § 252.02(4), which states, in

part,    that   "[a]ny   rule    or    order"    made   by   DHS    "may    be     made

applicable to the whole or any specified part of the state."                        She

argues there has to be some way for an order to be applicable to

the "whole" state without it being a general order of general

application or the reference to orders in § 252.02(4) is redundant

because all general orders of general application are rules.

Therefore, Palm contends, Emergency Order 28 cannot be a general

order of general application solely because it applies to every

person     physically    present       in     Wisconsin.      She        also    cites
§ 252.02(6), which states that DHS can "authorize and implement

all emergency measures to control communicable diseases."

     ¶20    The question of when a general order is of general

application has been addressed previously by Wisconsin courts.                      We

addressed the meaning of Wis. Stat. § 227.01(13)'s term, "of

general    application,"        in    Citizens    for   Sensible         Zoning,    90

Wis. 2d 804.      There, "the DNR issued an order which found that

Columbia County had not enacted a reasonable and effective flood
plain zoning ordinance and which adopted a zoning ordinance for
                                         11
                                                       No.   2020AP765-OA



the delineated flood plain."    Id. at 808.      Over ten months after

DNR promulgated the ordinance, Citizens for Sensible Zoning, Inc.

(Citizens) sought declaratory judgment that the ordinance was

invalid.   Id. at 809.   The DNR moved to dismiss on the ground that

Citizens' claim was time-barred.       Id.   As we explained, Citizens'

claim was not time-barred if the ordinance was a rule.           Id. at

813–14.

     ¶21   Our answer to the question of whether the ordinance was

a rule, was determined by the definition of "Rule" now set out in

Wis. Stat. § 227.01(13).11    We concluded the ordinance was a rule

because it was a "regulation of general application."        Id. at 816.

We stated:

     It is not always easy to determine whether an agency
     action is a rule and is of general application or is a
     determination which affects specific parties.        The
     Columbia County flood plain zoning ordinance applies
     only to land within the floodplain in unincorporated
     areas of Columbia County. The ordinance restricts the
     conduct of only those persons with a legal interest in
     such land. Nevertheless, to be of general application,
     a rule need not apply to all persons within the state.
     Even though an action applies only to persons within a
     small class, the action is of general application if
     that class is described in general terms and new members
     can be added to the class.
Id. at 814–16 (emphasis added).


     11At the time that Citizens for Sensible Zoning, Inc. v. DNR,
90 Wis. 2d 804, 280 N.W.2d 702 (1979) was decided, Wis. Stat.
§ 227.01(3) (1973-74) defined "Rule" as "a regulation, standard,
statement of policy or general order . . . of general application
and having the effect of law, issued by an agency to implement,
interpret or make specific legislation enforced or administered by
such agency or to govern the organization or procedure of such
agency."

                                  12
                                                                  No.   2020AP765-OA



       ¶22    We explained that "a rule for purposes of ch. 227 is

(1) a regulation, standard, statement of policy or general order;

(2) of       general   application;   (3) having       the    effect      of    law;

(4) issued by an agency; (5) to implement, interpret or make

specific legislation enforced or administered by such agency as to

govern the interpretation or procedure of such agency."                       Id. at

814.   We concluded that the flood plain ordinance was a rule.                   Id.

In so doing, our focus was on the people who were regulated by the

order.       Id. (explaining that the ordinance restricts the conduct

of those persons with a legal interest in property in the flood

plain).       Our focus was not on the type of factual circumstances

that led to the DNR order.         We concluded that when the class of

people regulated by an order "is described in general terms and

new members can be added to the class," the order is of general

application and is a rule.       Id. at 816.     There, the class of people

were described in general terms and new members could be added to

the class when others secured legal interests in property in the

flood plain.
       ¶23    Citizens for Sensible Zoning has been cited for its

explanation of the Wis. Stat. § 227.01(13) term, "of general

application,"      when   a   challenge    is   made   to    an    agency      action

asserting that the action is a "Rule."            In Cholvin v. DHFS, 2008

WI App 127, 313 Wis. 2d 749, 758 N.W.2d 118, the court of appeals

applied Citizens for Sensible Zoning.            Id., ¶23.        In Cholvin, the

plaintiff had been receiving Wisconsin Medicaid program benefits.

Id., ¶1.       She challenged an instruction given to screeners that
hindered her ability to continue receiving benefits.                    Id.    One of
                                      13
                                                                 No.   2020AP765-OA



the issues was whether the instruction was a policy of general

application and therefore a rule.             She argued the policy was "of

general application because it applie[d] to the entire class of

persons who have their eligibility for a Medicaid waiver program

determined by the use of the functional screen."                  Id., ¶24.    She

contended "that new members can be added to the class as additional

people seek to receive Medicaid waiver benefits and as changes in

their fluctuating abilities occur."              Id.     The court of appeals

agreed, concluding that the instruction was a policy of general

application and therefore a rule.            Id., ¶25.       As with Citizens for

Sensible Zoning, in Cholvin, the focus was on the people regulated,

not on the factual context in which the regulation arose.                      The

class of people was described in general terms and there was the

ability to add new members to the class.               Id.

     ¶24      We conclude that Order 28 is a "general order of general

application."     The order regulates all persons in Wisconsin at the

time it was issued and it regulates all who will come into

Wisconsin in the future.         If we were to read the definition of
"Rule" as Palm suggests, one person, Palm, an unelected official,

could create law applicable to all people during the course of

COVID-19 and subject people to imprisonment when they disobeyed

her order.

     ¶25      Palm has not addressed either Citizens for Sensible

Zoning   or    Cholvin,   yet   these    precedential         decisions   directly

address whether Palm's Order 28 is a rule.             In addition, both cases

stand contrary to her argument that the reason for the order is
controlling.      Furthermore, both cases noted the openness of the
                                        14
                                                                   No.   2020AP765-OA



groups of people regulated. Stated otherwise, people not regulated

by the order one day could have been regulated the next.                   Citizens

for   Sensible    Zoning,       90    Wis. 2d at         814–16;    Cholvin,      313

Wis. 2d 749, ¶24.     In the case now before us, persons travelling

from other states become bound by Order 28 when they cross into

Wisconsin.

      ¶26   We note that the legislative history underlying Wis.

Stat. § 252.02 confirms our understanding that the drafters of the

language on which Palm relies did not contemplate expanding DHS's

authority, nor did DHS understand the amendment to do so.                        1981

Assembly Bill 711 created the "issue orders" language.                       In the

"Explanatory     Notes"   DHS    stated      that    the    bill    is   "basically

technical changes designed to bring the statute into concordance

with the current public health and epidemiologic thought and

terminology."      In 1979, the predecessor statute of Wis. Stat.

§ 227.01(13) addressed "general orders of general application,"

showing that DHS had the authority to issue orders in 1979, but

that an "order" was a "Rule" when it met the statutory definition
of a rule.    Citizens for Sensible Zoning, 90 Wis. 2d at 815.                    And

finally, the Legislative Reference Bureau never described the

added language as changing DHS's authority.

      ¶27   We also are not persuaded by Palm's characterization of

Emergency Order 28.       Her assertion that "it responds only to a

specific,    limited-in-time         scenario"      is   questionable      and   not

relevant to whether Order 28 is a rule.              Furthermore, a "limited-

in-time scenario" is not the power that Palm has seized.                          To


                                        15
                                                                           No.     2020AP765-OA



explain further, subsequent to Order 28, Palm has issued Emergency

Order 31, which states:

     Wisconsin shall adopt a phased approach to re-opening
     its economy and society, with each phase being
     incrementally less restrictive on businesses and
     individuals while protecting the public from COVID-19.
     The Department of Health Services shall announce the
     transition   to  each   Phase  with   an  order  fully
     articulating the activities that will resume.
Emergency Order 31's "Gating Criteria" direct repeated extensions

of   the    restrictions       in     Order       28    until     criteria          Palm       has

established,       again     without         following          the        procedures          for

emergencies set out in Wis. Stat. § 227.24, are met.                                      Stated

otherwise,    Palm's       subjective        judgment       in     regard         to    "Gating

Criteria" is the only limitation of Order 28's restrictions.

     ¶28    Rulemaking      exists         precisely      to     ensure      that       kind    of

controlling,       subjective       judgment       asserted           by    one        unelected

official, Palm, is not imposed in Wisconsin.                          See NLRB v. Wyman-

Gorden     Co.,    394   U.S.       759,     764       (1969)     (plurality           opinion)

(explaining       that   "rule-making          provisions         of       that     Act    [the

Administrative Procedures Act], which the Board would avoid, were

designed to assure fairness and a mature consideration of rules of

general application").

     ¶29    We     recognize        that     emergency          rulemaking         procedures

contemplate that rules may have to be promulgated in response to

extraordinary      circumstances.             Wisconsin          Stat.      § 227.24(1)(a)

explains that:

     An agency may . . . promulgate a rule as an emergency
     rule without complying with the notice, hearing, and
     publication  requirements   under  this  chapter   if

                                             16
                                                              No.   2020AP765-OA


     preservation of the public peace, health, safety, or
     welfare necessitates putting the rule into effect prior
     to the time it would take effect if the agency complied
     with the procedures.
An emergency rule promulgated under § 227.24(1)(a) "remains in

effect only for 150 days," § 227.24(1)(c), unless extended by the

Legislature's Joint Committee for Review of Administrative Rules.

§ 227.24(2)(a).     As counsel for the Legislature explained during

oral argument:     "Necessarily under [ch.] 227 you're dealing with

a rule that's time limited and necessarily you're dealing with a

rule that's responding to a new set of circumstances and is

prospective."    Therefore, Emergency Order 28 is a general order of

general    application:   the    class      is   generally   defined   and   new

members are added to the class when people enter Wisconsin.

     ¶30    We   also   note    that   Wis.      Stat.   § 227.01(13)(a)–(zz)

contains 72 specific exemptions from the definition of "Rule."

The exemptions are extraordinarily detailed.12                Some exemptions

apply to DHS.     For example, DHS actions relating "to computing or

publishing the number of nursing home beds, to be added in each

     12For example, "standards under subch. IX of ch. 254" are
exempted. Wis. Stat. § 227.01(13)(zu). Subchapter IX covers the
"Sale or Gift of Cigarettes or Tobacco Products to Minors."
Wisconsin Stat. § 254.916(1)(b) states: "The department, in
consultation with other governmental regulatory authorities and
with retailers, shall establish standards for procedures and
training for conducting investigations under this section."
Further, a rule does not include agency action that "[e]stablishes
criteria and standards for certifying instructors for the trapper
education program." § 227.01(13)(zn). Furthermore, the definition
of rule does not cover decisions that "relate[] to the curriculum
of, admission to or graduation from a public educational
institution, as determined by each institution." § 227.01(13)(f).
The list goes on and on, describing § 227.01(13)'s 72 exemptions
from the definition of "Rule."

                                       17
                                                               No.   2020AP765-OA



health planning area under s. 150.33(1)" are exempt from the

definition of "Rule."      § 227.01(13)(u).      Some exemptions relate to

"orders," e.g., § 227.01(13)(b) and (c).               However, despite the

detailed nature of the list, and the Legislature's consideration

of acts of DHS and its consideration of "orders," no act or order

of DHS pursuant to Wis. Stat. § 252.02 is exempted from the

definition of "Rule."

     ¶31   In     addition,     we   employ      the   constitutional-doubt

principle.      That is, we disfavor statutory interpretations that

unnecessarily raise serious constitutional questions about the

statute under consideration.          Clark v. Martinez, 543 U.S. 371,

380-81 (2005).     Palm points to statutes that she asserts give her

broad authority to impose regulation; but it does not follow she

can impose regulation without going through a process to give the

people faith in the justness of the regulation.                However, under

Palm's theory, she can "implement all emergency measures necessary

to control communicable diseases," Wis. Stat. § 252.02(6), even at

the expense of fundamental liberties, without rulemaking.                   That
interpretation is constitutionally suspect.             We do not construe

§ 252.02(6) as an "open-ended grant" of police powers to an

unconfirmed cabinet secretary.        Indus. Union Dep't, AFL-CIO v. Am.

Petroleum Inst., 448 U.S. 607, 646 (1980) (plurality) (explaining

that statutory construction that affords a "sweeping delegation of

legislative     power"   has   the   potential    to   cause    constitutional

problems in future cases).

     ¶32   To explain further, Article I, Section 1 of the Wisconsin
Constitution provides that "All people are born equally free and
                                      18
                                                                   No.   2020AP765-OA



independent, and have certain inherent rights; among these are

life, liberty and the pursuit of happiness; to secure these rights,

governments are instituted, deriving their just powers form the

consent of the governed."            The people consent to the Legislature

making laws because they have faith that the procedural hurdles

required to pass legislation limit the ability of the Legislature

to infringe on their rights.               These limits include bicameralism

and presentment, Wis. Const. art. V, § 10, quorum requirements,

Wis. Const. art. IV, § 7, and journal and open door requirements,

Wis. Const. art. IV, § 10.           At times, legislation is enacted that

infringes on a person's rights despite these front-end procedures,

however, for that we have judicial review.

       ¶33   We    have    allowed    the       Legislature   to     delegate    its

authority to make law to administrative agencies. But as we stated

in Martinez v. DILHR, 165 Wis. 2d 687, 697, 478 N.W.2d 582 (1992),

such a delegation is allowed only if there are "adequate standards

for conducting the allocated power."                   Stated otherwise, "[a]

delegation of legislative power to a subordinate agency will be
upheld if the purpose of the delegating statute is ascertainable

and there are procedural safeguards to insure that the board or

agency acts within that legislative purpose."                 J.F. Ahern Co. v.

Wis.   State      Bldg.   Comm'n,    114    Wis. 2d 69,   90,      336   N.W.2d 679

(Ct. App. 1983) (quoting Watchmaking Examining Bd. v. Husar, 49

Wis. 2d 526, 536, 182 N.W.2d 257 (1971)).

       ¶34   When a grant of legislative power is made, there must be

procedural safeguards to prevent the "arbitrary, unreasonable or
oppressive conduct of the agency."               J.F. Ahern, 114 Wis. 2d at 90
                                           19
                                                               No.    2020AP765-OA



(quoting DOA v. DILHR, 77 Wis. 2d 126, 135, 252 N.W.2d 353 (1977)).

Procedural safeguards, generally, are those requirements imposed

by the Administrative Procedures Act, codified at ch. 227.                 Id. at

135.

       ¶35   Palm cannot point to any procedural safeguards on the

power she claims.       At oral argument, she continuously referenced

judicial     review;    but   judicial     review    takes    place     after   an

allegation is made that an individual's rights have been violated.

That is why our case law consistently speaks of "procedural and

judicial safeguards."         E.g., id. (emphasis added).             Rulemaking

provides the ascertainable standards that hinder arbitrary or

oppressive conduct by an agency.         Judicial review does not prevent

oppressive conduct from initially occurring.

       ¶36   Furthermore, Emergency Order 28 purports to criminalize

conduct pursuant to Wis. Stat. § 252.25 when a factual directive

of Order 28 is transgressed.13        For example, Order 28 purports to

impose 30 days in jail when a person leaves home for a purpose

Palm did not approve.
       ¶37   However,    in   order   to    constitute       criminal     conduct

proscribed by statute, the conduct must be set out with specificity

in the statute to give fair notice.           State v. Starks, 51 Wis. 2d

256, 263-64, 186 N.W.2d 245 (1971).                 The same specificity is


       Emergency Order 28, Section 18; Wis. Stat. § 252.25
       13

provides: "Any person who willfully violates or obstructs the
execution of any . . . department order under this chapter and
relating to the public health, for which no other penalty is
prescribed, shall be imprisoned for not more than 30 days or fined
not more than $500 or both."

                                      20
                                                                    No.     2020AP765-OA



required in a properly promulgated rule before criminal sanctions

could    follow     violations.         Both   must    "meet   the        standards   of

definiteness      applicable      to    statutory      definitions        of   criminal

offenses."    State v. Courtney, 74 Wis. 2d 705, 709, 247 N.W.2d 714

(1976) (violation of rule, Wis. Admin. Code § Ag 29.12(6), was

charged as a misdemeanor).

      ¶38   It has long been the law in Wisconsin that in order for

the     violation     of   an     administrative        agency's      directive       to

constitute    a     crime,      the    directive      must   have    been      properly

promulgated as a rule.          HM Distribs. of Milwaukee v. Dep't of Ag.,

55 Wis. 2d 261, 268-69, 198 N.W.2d 598 (1972) (discussing a

contention that criminal penalties were not proper because the

administrative regulation was not properly promulgated as a rule);

see also State v. Lambert, 68 Wis. 2d 523, 526, 229 N.W.2d 622

(1975) (explaining that criminal conduct can follow from a properly

promulgated rule).

      ¶39   Palm asserts that Order 28 is not a rule, yet she also

asserts Wis. Stat. § 252.25 endows her with the power to create
criminal penalties for violations of Order 28. Her argument stands

§ 252.25 on its head.           This is so because criminal penalties can

arise from a rule violation only when the rule was properly

promulgated.      HM Distribs., 55 Wis. 2d at 268-69 (explaining that

HM Distributors' contention that "proper and required rulemaking

procedures were not followed" was without merit). Without the

promulgation of a rule, no criminal penalties are possible for

violations of administrative agency directives.                     Id.


                                          21
                                                           No.   2020AP765-OA



      ¶40    Notwithstanding the law, Emergency Order 28 does not

rely on a statute within ch. 252 defining the elements of the crime

to which punishment under Wis. Stat. § 252.25 must refer.            Rather,

the prohibited "criminal conduct" to which Palm refers is factually

defined solely by Emergency Order 28.             Stated otherwise, Palm

created the potential for a crime by Order 28.            Counsel for Palm

admitted as much at oral argument when he said that there was only

one element that needed to be proved in a criminal prosecution for

a violation of Emergency Order 28:          that a provision of the order

was violated.       Such an argument is without legal foundation and

ignores more than 50 years of Wisconsin law, some of which we cited

above.

      ¶41    As we said at the beginning of this decision, the

Governor's emergency powers are not challenged by the Legislature,

and   Palm   does   not   rely   on   the   Governor's   emergency   powers.

Constitutional law has generally permitted the Governor to respond

to emergencies without the need for legislative approval.              "With

no time for ex ante deliberation, and no metric for ex post
assessments, the executive's capacities for swift, vigorous, and

secretive action are at a premium."           Deborah N. Pearlstein, Form

and Function in the National Security Constitution, 41 Conn. L.

Rev. 1549, 1565 (2009) (internal quotations omitted).                But the

Governor's emergency powers are premised on the inability to secure

legislative approval given the nature of the emergency.                  For

example, if a forest fire breaks out, there is no time for debate.

Action is needed.         The Governor could declare an emergency and
respond accordingly.       But in the case of a pandemic, which lasts
                                      22
                                                                      No.    2020AP765-OA



month after month, the Governor cannot rely on emergency powers

indefinitely.14

       ¶42    Emergency       Order    28   is    a   general      order    of    general

application within the meaning of Wis. Stat. § 227.01(13).                           It is

a rule; and accordingly, the rulemaking procedures of Wis. Stat.

§ 227.24,      which    protect       people     affected     by   DHS     orders,   were

required to be followed during the promulgation of Order 28.

Furthermore, Palm's reliance on Wis. Stat. § 252.25 for criminal

penalties for those who violate Order 28 is misplaced.                           She chose

not    to    follow    the   law;     therefore,      there    can    be    no   criminal

penalties for violations of Order 28.                   Courtney, 74 Wis. 2d at

709.

                       2.    Wisconsin Stat. ch. 252
       ¶43    Chapter       252   addresses      communicable        diseases.        Palm

relies on Wis. Stat. § 252.02 for the legitimacy of Order 28.                           As

already explained, Palm was in error to assert that she was not

required to comply with rulemaking procedures.                       However, because

we granted review of the second issue presented by the Legislature,
we assume, arguendo, that rulemaking was not required, and consider



       Indeed, Wis. Stat. § 323.10 authorizes the Governor to
       14

invoke special emergency powers for 60 days when the Governor
declares an emergency, which Governor Evers did here.    We note
that 60 days is more than enough time to follow rulemaking
procedures pursuant to Wis. Stat. § 227.24. Therefore, emergency
circumstances do not justify Palm's failure to follow the
Administrative Procedures Act. However, Palm claims that neither
rulemaking nor time-constraints inherent to emergency powers
restrict her power. That assertion is contrary to the law in the
State of Wisconsin.

                                            23
                                                                     No.     2020AP765-OA



whether Emergency Order 28 exceeded the scope of permissible

actions under § 252.02.

       ¶44     Palm claims that "the meaning of the provisions in [Wis.

Stat. §] 252.02 are plain."          She argues that "DHS has the power to

take direct action to control communicable diseases, just as it

did     through     Safer-at-Home        [Order    28]."       She     asserts      that

§ 252.02(6) gives DHS expansive authority to respond to a rare

public health crisis like COVID-19.               Therefore, she can "authorize

and     implement       all   emergency     measures       necessary       to   control

communicable diseases."           In addition, Palm asserts that Order 28

is independently authorized under § 252.02(4), which provides DHS

with    multiple        avenues   "for    the     control    and     suppression      of

communicable diseases." And finally, many of Order 28's provisions

also fall under § 252.02(3), which Palm asserts empowers her to

"close schools and forbid public gatherings in schools, churches,

and other public places to control outbreaks and epidemics."

       ¶45     Palm asserts her broadest grant of authority is Wis.

Stat. § 252.02(6) because it says she can authorize and implement
"all"       emergency    measures   "necessary"       to    control        communicable

diseases.15       She asserts that "'all' [as a modifier] suggests an

expansive meaning because 'all' is a term of great breadth."                         She

cites Project Vote/Voting for Am., Inc. v. Long, 682 F.3d 331, 336

(4th Cir. 2012) (quoting Nat'l Coal. for Students with Disabilities

Educ. & Legal Def. Fund v. Allen, 152 F.3d 283, 290 (4th Cir.

       Wisconsin Stat. § 252.02(6) provides: "The department may
       15

authorize and implement all emergency measures necessary to
control communicable diseases."

                                           24
                                                                     No.    2020AP765-OA



1998)).    She argues that she does not have limitless power under

this subsection because it applies "only in an 'emergency,'" and

"the statute requires an action be 'necessary.'"

     ¶46    Crimes created by the Legislature in statutes must have

specificity in order to be enforceable.                    State v. Popanz, 112

Wis. 2d    166,    173,    332   N.W.2d     750   (1983)      (explaining       that   a

"criminal statute must be sufficiently definite to give a person

of ordinary intelligence who seeks to avoid its penalties fair

notice of conduct required or prohibited").                Because Palm fails to

understand the specificity necessary to a valid criminal statute,

she also fails to understand that no less specificity is required

of a rule to which criminal penalties are assigned.                        Courtney, 74

Wis. 2d at 709.

     ¶47    If     Wis.    Stat.    § 252.02(6)        were    the     sole    factual

foundation for criminal charges, no criminal prosecution could

result because § 252.02(6) does not have the specificity required

for fair notice of the conduct required or prohibited.                          Stated

otherwise, it has no definable standards for required or prohibited
conduct.    Popanz, 112 Wis. 2d at 173.                If Emergency Order 28 had

been promulgated as a rule, it has much more specificity; however,

since no rulemaking occurred, Order 28 cannot save itself.

     ¶48    Palm      next         cites        Wis.      Stat.       § 252.02(4).16

Section 252.02(4)         addresses   four      occurrences       that      permit   DHS

     16   Wisconsin Stats. § 252.02(4) provides:

     Except as provided in ss. 93.07 (24) (e) and 97.59, the
     department may promulgate and enforce rules or issue
     orders for guarding against the introduction of any
     communicable disease into the state, for the control and
                                           25
                                                            No.    2020AP765-OA



action:      First, "for guarding against the introduction of any

communicable disease into the state;" second, "for control and

suppression of communicable diseases;" third, "for the quarantine

and disinfection of persons, localities and things infected or

suspected of being infected by a communicable disease," and fourth,

"for the sanitary care of jails, state prisons, mental health

institutions,      schools,     and   public   buildings     and    connected

premises."

       ¶49    However, Order 28 goes far beyond what is authorized in

Wis.    Stat.    § 252.02(4).     For    example,   Order   28    exceeds   the

§ 252.02(4) authority to quarantine those infected or suspected of

being infected.        Instead, Palm quarantines "[a]ll individuals

present within the State of Wisconsin" by ordering them "to stay

at home or at their place of residence" with exceptions she deems

appropriate.17       She   also   prohibits    "All   public      and   private

gatherings of any number of people that are not part of a single




       suppression of communicable diseases, for the quarantine
       and disinfection of persons, localities and things
       infected   or  suspected   of   being   infected   by  a
       communicable disease and for the sanitary care of jails,
       state prisons, mental health institutions, schools, and
       public buildings and connected premises.     Any rule or
       order may be made applicable to the whole or any
       specified part of the state, or to any vessel or other
       conveyance. The department may issue orders for any
       city, village or county by service upon the local health
       officer. Rules that are promulgated and orders that are
       issued under this subsection supersede conflicting or
       less stringent local regulations, orders or ordinances.
       17   Emergency Order, Section 1.

                                        26
                                                              No.     2020AP765-OA



household or living unit."18            Again, this directive is not based

on persons infected or suspected of being infected.

     ¶50    Palm skips over this obvious overreach and contends that

the first and second provision of Wis. Stat. § 252.02(4) permit

actions taken in Order 28.       However, once again, Order 28 is overly

broad in its proscriptions.            "Áll forms of travel are prohibited

except for essential travel as defined in this Order,"19 i.e., by

Palm.     If this restriction supposedly is connected to the first

permissible    action    under       § 252.02(4)   to    "guard     against   the

introduction of any communicable disease into the state," Order 28

goes well beyond entry of communicable disease into the state.                 It

prevents "All forms of travel," not simply interstate travel.

Furthermore, nothing in § 252.02(4) permits Palm to close "All

for-profit and non-profit businesses with a facility in Wisconsin,

except     [those     Palm     defies     as   essential      businesses      and

operations]."       She cites no authority for this vast seizure of

power.

     ¶51    In opposition to Palm's claims, the Legislature raised
legislatively-imposed directives that courts are to follow when

interpreting    the    scope    of    agency   authority.      To    place    this

contention in context, the reader should note that there is history

underlying    how    courts    have     interpreted     administrative    agency

powers.        Formerly,       court      decisions      permitted     Wisconsin

administrative agency powers to be implied.                 See Wis. Citizens

     18   Id., Section 3.
     19   Id., Section 5.

                                         27
                                                                     No.     2020AP765-OA



Concerned for Cranes & Doves v. DNR, 2004 WI 40, ¶14, 270 Wis. 2d

318, 677 N.W.2d 612.       In theory, "any reasonable doubt pertaining

to an agency's implied powers" was resolved "against the agency."

Wis. Builders Ass'n v. DOT, 2005 WI App 160, ¶9, 285 Wis. 2d 472,

702 N.W.2d 433.        However, the Legislature concluded that this

theory did not match reality.         Therefore, under 2011 Wis. Act 21,

the   Legislature   significantly       altered         our    administrative         law

jurisprudence by imposing an "explicit authority requirement" on

our interpretations of agency powers.              Kirsten Koschnick, Comment,

Making "Explicit Authority" Explicit Deciphering Wis. Act 21's

Prescriptions    for     Agency    Rulemaking       Authority,        2019     Wis.    L.

Rev. 993, 997.

      ¶52   The explicit authority requirement is codified at Wis.

Stat. § 227.10(2m), which provides:               "No agency may implement or

enforce any standard, requirement, or threshold, . . . unless that

standard, requirement, or threshold is explicitly required or

explicitly    permitted    by     statute    or    by   a     rule   that     has   been

promulgated in accordance with this subchapter[.]"                         Furthermore,
Wis. Stat. § 227.11(2)(a)1.—3., as summarized by a recent comment

in    the    Wisconsin     Law     Review,        "prevent[s]        agencies       from

circumventing this new 'explicit authority' requirement by simply

utilizing broad statutes describing the agency's general duties or

legislative purpose as a blank check for regulatory authority."20

       Wisconsin Stat. § 227.11(2)(a)2. provides: "A statutory
      20

provision describing the agency's general powers or duties does
not confer rule-making authority on the agency or augment the
agency's rule-making authority beyond the rule-making authority
that is explicitly conferred on the agency by the legislature."

                                       28
                                                                     No.        2020AP765-OA



Koschnick, Making "Explicit Authority" Explicit, at 996.                                The

explicit authority requirement is, in effect, a legislatively-

imposed canon of construction that requires us to narrowly construe

imprecise delegations of power to administrative agencies.                              See

Antonin Scalia & Bryan A. Garner, Reading Law:                   The Interpretation

of     Legal        Texts       225      (2012)         ("Interpretive-Direction

Canon":      "interpretation clauses are to be carefully followed.").

       ¶53   In addition, the Legislature cites two more canons of

construction that it asserts apply here:                  first, the Legislature

does not alter fundamental details of a regulatory scheme in vague

terms or in ancillary provisions.               Second, the Legislature cites

the    constitutional-doubt           principle.         As   the        United     States

Department of Justice has recently written in a COVID-19-related

case     raising    constitutional        issues,       "There      is     no     pandemic

exception . . . to       the    fundamental        liberties      the      Constitution

safeguards.          Indeed,     'individual        rights       secured          by    the

Constitution do not disappear during a public health crisis.'

These individual rights, including the protections in the Bill of
Rights    made     applicable    to    the     states   through      the        Fourteenth

Amendment, are always in force and restrain government action."

Statement of Interest, Temple Baptist Church v. City of Greenville,

No. 4:20-cv-64-DMB-JMV (N.D. Miss. April 14, 2020), ECF No. 6

(quoting In re Abbott, 954 F.3d 772 (5th Cir. 2020)).

       ¶54   With these canons as guides, the Legislature interprets

Wis. Stat. § 252.02(3), (4) and (6) much differently than Palm.

To some extent, Palm and the Legislature are talking past each
other.    For example, Palm focuses on § 252.02(6) which she asserts
                                          29
                                                              No.    2020AP765-OA



granted broad powers to DHS.           The Legislature focuses on the

necessary    procedural     foundation       that     must    precede     DHS's

implementation     or   enforcement.      As      Wis.   Stat.      § 227.10(2m)

directs, unless a rule has been promulgated pursuant to ch. 227 or

the DHS action is "explicitly required or explicitly permitted by

statute" DHS has no power to implement or enforce its directives.

     ¶55    We do not define the precise scope of DHS authority under

Wis. Stat. § 252.02(3), (4) and (6) because clearly Order 28 went

too far.     We cannot expansively read statutes with imprecise

terminology that purport to delegate lawmaking authority to an

administrative agency.      The Legislature appropriately cites the

statutory explicit authority requirement, Wis. Stat. § 229.10(2m),

and has provided plausible readings of the text.

     ¶56    We have declared rights under the law wherein we have

concluded   that   Emergency   Order    28   is     invalid   and    therefore,

unenforceable. Although a very unusual request, on April 21, 2020,

the Legislature asked this court to issue a temporary injunction

of Emergency Order 28 but then requested a stay of that injunction
for at least six days.     We perceive this request as being grounded

in a concern for an orderly transition from Order 28 to a lawful

rule.

     ¶57    However, more than two weeks have passed since we began

our consideration of this case.          Therefore, we trust that the

Legislature and Palm have placed the interests of the people of

Wisconsin first and have been working together in good faith to

establish a lawful rule that addresses COVID-19 and its devastating
effects on Wisconsin.      People, businesses and other institutions
                                   30
                                                                     No.   2020AP765-OA



need    to   know   how   to   proceed      and   what    is   expected     of   them.

Therefore, we place the responsibility for this future law-making

with the Legislature and DHS where it belongs.

                                IV.    CONCLUSION

       ¶58   We conclude that Emergency Order 28 is a rule under the

controlling precedent of this court, Citizens for Sensible Zoning,

Inc. v. DNR, 90 Wis. 2d 804, 280 N.W.2d 702 (1979), and therefore

is     subject      to    statutory      emergency       rulemaking        procedures

established by the Legislature.              Emergency Order 28 is a general

order of general application within the meaning of Wis. Stat.

§ 227.01(13) which defines "Rule."                Accordingly, the rulemaking

procedures of Wis. Stat. § 227.24 were required to be followed

during the promulgation of Order 28.                     Because they were not,

Emergency Order 28 is unenforceable.21                   Furthermore, Wis. Stat.

§ 252.25 required that Emergency Order 28 be promulgated using the

procedures       established    by    the    Legislature       for    rulemaking    if

criminal penalties were to follow. Because Palm did not follow the

law in creating Order 28, there can be no criminal penalties for
violations of her order. The procedural requirements of Wis. Stat.

ch. 227 must be followed because they safeguard all people.

       ¶59   We further conclude that Palm's order confining all

people to their homes, forbidding travel and closing businesses




       This decision does not apply to Section 4. a. of Emergency
       21

Order 28.

                                         31
                                                   No.   2020AP765-OA



exceeded the statutory authority of Wis. Stat. § 252.02, upon which

Palm claims to rely.

     By the Court.—Palm's Emergency Order 28 is declared unlawful,

invalid, and unenforceable.




                                2
                                                       No.    2020AP765-OA.pdr


     ¶60   PATIENCE DRAKE ROGGENSACK, C.J.          (concurring).     I join

the majority opinion, but for the reasons set forth below I also

concur.

     ¶61   We have declared that Emergency Order 28 is invalid and

therefore, unenforceable.      Earlier, the Legislature asked us to

issue an injunction but to stay such an injunction for six days,

and at oral argument, the Legislature implied that a longer stay

may be appropriate if we were to enjoin Order 28.

     ¶62   Requesting a stay for a requested injunction is a very

unusual request, but we understand that it is driven by the

Legislature's concern that confusion may result if Order 28 is

declared   invalid   and    actions     to   enforce    our     declaration

immediately commence.      People, businesses and other institutions

may not know how to proceed or what is expected of them.

     ¶63   Furthermore,    there   is   authority    supporting      such   a

request.   Declaratory judgment is a legal remedy; however, it is

analogous to an injunction, which is an equitable remedy.            Samuels

v. Mackell, 401 U.S. 66, 70–71 (1971).          In Samuels, The United
States Supreme Court stated:

     Although the declaratory judgment sought by the
     plaintiffs [in Great Lakes Dredge & Dock Co. v. Huffman,
     319 U.S. 293 (1943)] was a statutory remedy rather than
     a traditional form of equitable relief, the Court made
     clear that a suit for declaratory judgment was
     nevertheless 'essentially an equitable cause of action,'
     and was 'analogous to the equity jurisdiction in suits
     quia timet or for decree quieting title.' . . . [T]he
     Court held that in an action for a declaratory judgment,
     'the district court was as free as in any other suit in
     equity to grant or withhold the relief prayed, upon
     equitable grounds.



                                    1
                                                         No.   2020AP765-OA.pdr


Samuels, 401 U.S. at 70-71 (internal citations omitted). The Court

emphasized   the   "continuing   validity"    of   its    analogy     between

declaratory judgments and injunctive relief.        Id. at 71.

     ¶64   The analogy between declaratory judgment and injunctive

relief is particularly strong in the context of this case.                  As

then-Chief Justice Abrahamson and Justice Ann Walsh Bradley said,

"[t]he oft-stated, oft-repeated legal maxim is clear:            declaratory

judgments are treated functionally as injunctions, when applied to

governmental parties who are bound by the force and meaning of

judgments under the law."    Madison Teachers, Inc. v. Walker, 2013

WI 91, ¶43, 351 Wis. 2d 237, 869 N.W.2d. 388 (Abrahamson, C.J., &

A.W. Bradley, J., dissenting).1

     ¶65   Therefore, I conclude there is a legal basis upon which

to consider the Legislature's extraordinary request.                I too am

appreciative of the concerns raised by COVID-19 and the possibility

of throwing the state into chaos.            Accordingly, although our

declaration of rights is effective immediately, I would stay future

actions to enforce our decision until May 20, 2020.               However, I


     1 In Village of Brown Deer, we concluded that the circuit
court could not stay execution of a declaratory judgment. Village
of Brown Deer v. City of Milwaukee, 8 Wis. 2d 631, 635, 99
N.W.2d 860 (1959). However, Village of Brown Deer is factually
distinct from the case before us because the stay resulted in
creation of a financial obligation for a city. Id. at 637. We
explained that by staying execution, "the city would be required
to finance services in an area that had been judiciary [sic]
determined to belong to the village.      The trial court had no
authority to impose that duty upon the city." Id. In the present
dispute, there is no burden imposed on DHS as a result of our stay.
Indeed, it will be helpful to Palm because she and her staff can
use the period to promulgate an emergency rule pursuant to Wis.
Stat. § 227.24.

                                   2
                                                        No.   2020AP765-OA.pdr


trust that the parties will place the interests of the people of

Wisconsin   first   and   work   together   in   good   faith    to   quickly

establish a rule that best addresses COVID-19 and its devastating

effects on Wisconsin.




                                    2
                                                        No.   2020AP765-0A.rgb


     ¶66    REBECCA GRASSL BRADLEY, J.          (concurring).1    Under the

Wisconsin Constitution, all governmental power derives "from the

consent of the governed" and government officials may act only

within the confines of the authority the people give them.               Wis.

Const. art. I, § 1.     The people of Wisconsin never consented to

any elected official, much less an unelected cabinet secretary,

having the power to create law, execute it, and enforce it.

"[E]ver vigilant in averting the accumulation of power by one body—

—a grave threat to liberty——the people devised a diffusion of

governmental powers" among three branches of government.              Gabler

v. Crime Victims Rights Bd., 2017 WI 67, ¶60, 376 Wis. 2d 147, 897

N.W.2d    384.   Whenever   any   branch   of    government    exceeds    the

boundaries of authority conferred by the people, it is the duty of

the judicial branch to say so.

     ¶67    However well-intentioned, the secretary-designee of the

Department of Health Services exceeded her powers by ordering the

people of Wisconsin to follow her commands or face imprisonment

for noncompliance.2     In issuing her order, she arrogated unto
herself the power to make the law and the power to execute it,

excluding the people from the lawmaking process altogether.               The

     1   I join the majority opinion in full.
     2 I would have promptly granted the Legislature's Emergency
Motion for Temporary Injunction, enjoining Emergency Order 28, the
Safer at Home Order, a motion the legislature filed on April 21,
2020. An unlawful order should never issue in the first place,
and it should not remain in effect for any period past the time a
court ascertains its unlawfulness. In the context of a request
for injunctive relief, an unlawful order of this magnitude,
applicable to every citizen and every person present in the State
of Wisconsin, should be enjoined as soon as a court determines the
moving party is likely to succeed on the merits.

                                    1
                                                         No.   2020AP765-0A.rgb


separation of powers embodied in our constitution does not permit

this.       Statutory law being subordinate to the constitution,3 not

even       the   people's   representatives   in   the    legislature      may

consolidate such power in one person.

       To the Framers of the United States Constitution, the
       concentration of governmental power presented an
       extraordinary threat to individual liberty:         "The
       accumulation of all powers, legislative, executive, and
       judiciary, in the same hands, whether of one, a few, or
       many, . . . may justly be pronounced the very definition
       of tyranny."    The Federalist No. 47, at 298 (James
       Madison) (Clinton Rossiter ed., 1961).


       Spurning
       3          more   than  two    centuries  of   fundamental
constitutional law as well as the Wisconsin Constitution's
guarantee of liberty, Justice Brian Hagedorn shockingly proclaims
"the judiciary must never cast aside our laws or the constitution
itself in the name of liberty." Justice Hagedorn's dissent, ¶259.
Setting aside the self-contradictory nature of that statement,
Justice Hagedorn's 53-page opinion contains no constitutional
analysis whatsoever, affirmatively rejects the constitution, and
subjugates liberty. The Wisconsin Constitution IS the law——and it
reigns supreme over any statute.    "The Constitution's supremacy
over legislation bears repeating: 'the Constitution is to be
considered in court as a paramount law' and 'a law repugnant to
the Constitution is void, and . . . courts, as well as other
departments, are bound by that instrument.'      See Marbury [v.
Madison], 5 U.S. (1 Cranch) [137] at 178, 180 [1803]." Mayo v.
Wis. Injured Patients and Families Comp. Fund, 2018 WI 78, ¶91,
383 Wis. 2d 1, 914 N.W.2d 678 (Rebecca Grassl Bradley, J.,
concurring).

       The Constitution is either a superior, paramount law,
       unchangeable by ordinary means, or it is on a level with
       ordinary legislative acts, and like other acts, is
       alterable when the legislature shall please to alter it.
       If the former part of the alternative be true, then a
       legislative act contrary to the Constitution is not law;
       if the latter part be true, then written constitutions
       are absurd attempts, on the part of the people, to limit
       a power, in its own nature illimitable.

Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803).

                                      2
                                                           No.    2020AP765-0A.rgb


Gabler, 376 Wis. 2d 147, ¶4 (ellipsis by Gabler).                   Blackstone——

whose     conception      of   the   separation    of     powers     "profoundly

influenced" the Founders——"defined a tyrannical government as one

in which 'the right both of making and of enforcing the laws, is

vested in one and the same man, or one and the same body of men,'

for 'wherever these two powers are united together, there can be

no public liberty.'"           Koschkee v. Taylor, 2019 WI 76, ¶50, 387

Wis. 2d 552,      929     N.W.2d 600    (Rebecca    Grassl        Bradley,     J.,

concurring) (citing DOT v. Association of Am. R.Rs., 575 U.S. 43,

73   (2015)    (Thomas,    J.,   concurring)    (quoted    source        omitted)).

Thomas Jefferson similarly warned that "concentrating [all the

powers of government] in the same hands is precisely the definition

of despotic government."4

      ¶68     The people of Wisconsin pronounced liberty to be of

primary importance, establishing government principally to protect

their     freedom.      "The     Wisconsin   Constitution        begins    with   a

Declaration     of   Rights,      echoing    language     from     our    nation's

Declaration of Independence, recognizing that the proper role of
government——the very reason governments are instituted——is to

secure our inherent rights, including liberty:

      All people are born equally free and independent, and
      have certain inherent rights; among these are life,
      liberty and the pursuit of happiness; to secure these


      4Thomas Jefferson, Notes on the State of Virginia. Edited
by William Peden. Chapel Hill: University of North Carolina Press
for the Institute of Early American History and Culture,
Williamsburg, Virginia, 1954. The Founders' Constitution, Volume
1,      Chapter      10,      Document      9,      http://press-
pubs.uchicago.edu/founders/documents/v1ch10s9.html            The
University of Chicago Press.

                                        3
                                                                  No.    2020AP765-0A.rgb

     rights, governments are instituted, deriving their just
     powers from the consent of the governed.
Wis. Const. art. I, § 1 (emphasis added).                 'Too much dignity cannot

well be given to that declaration.'                An inherent right to liberty

means all people are born with it; the government does not bestow

it upon us and it may not infringe it."                Porter v. State, 2018 WI

79, ¶52, 382 Wis. 2d 697, 913 N.W.2d 842 (Rebecca Grassl Bradley,

J. and Daniel Kelly, J., dissenting) (emphasis added; internal

citation omitted).          Under the Wisconsin Constitution, government

officials, whether elected or appointed, are servants of the

citizens, not their masters.

     ¶69    Endowing one person with the sole power to create,

execute, and enforce the law contravenes the structural separation

of powers established by the people.                       Through the Wisconsin

Constitution,        the    people        confer     distinct      powers        on     the

legislative,       executive,       and   judicial     branches         of    government.

"Three     clauses     of     the    Wisconsin       Constitution            embody    this

separation:    Article IV, Section 1 ('[t]he legislative power shall

be vested in a senate and assembly'); Article V, Section 1 ('[t]he

executive power shall be vested in a governor'); and Article VII,

Section 2 ('[t]he judicial power . . . shall be vested in a unified

court     system')."          Gabler,      376     Wis. 2d 147,         ¶11.          "[T]he

Constitution's central mechanism of separation of powers depends

largely     upon     common     understanding        of    what     activities          are

appropriate to legislatures, to executives, and to courts."                            Lujan

v. Defenders of Wildlife, 504 U.S. 555, 559-60 (1992).                          Under the

Wisconsin    Constitution,          the    legislature      makes       the     laws;    an



                                            4
                                                          No.   2020AP765-0A.rgb


unelected cabinet secretary serving in the executive branch cannot

unilaterally do so.

     ¶70     Underlying the separation of powers reflected in our

governmental    structure    is   an   avoidance   of     concentrations     of

authority:     "it may be too great a temptation to human frailty,

apt to grasp at power, for the same persons who have the power of

making laws to have also in their hands the power to execute them."

John Locke, The Second Treatise of Civil Government § 143 (1764),

reprinted in Two Treatises of Government 119, 194 (Thomas I. Cook

ed., 1947).    "Montesquieu shared Locke's concern about the threat

to liberty from accumulated power, expressing apprehension that a

government with shared legislative and executive power could first

'enact    tyrannical   laws'   then    'execute    them    in   a   tyrannical

manner.'"    Gabler, 376 Wis. 2d 147, ¶5 (citing 1 Montesquieu, The

Spirit of the Laws 151-52 (Oskar Piest et al. eds., Thomas Nugent

trans.,     1949)   (1748)   (footnote     omitted)).       Preserving      the

perimeters of power constitutionally conferred on each branch of

government is essential for securing the liberty of the people.
"The purpose of the separation and equilibration of powers in

general . . . was not merely to assure effective government but to

preserve individual freedom."          Morrison v. Olson, 487 U.S. 654,

727 (1988) (Scalia, J., dissenting).          Although consolidation of

power in one person may be tempting in times of exigency, for

purposes of expeditiously producing an efficient and effective

response to emergencies like a pandemic, history informs of the

perils of the consolidation of power, and not merely through the
exhortations of the Founders and philosophers.              Regrettably, we

                                       5
                                                              No.    2020AP765-0A.rgb


have      tangible        examples     of       judicial      acquiescence          to

unconstitutional governmental actions considered——at the time——to

inure to the benefit of society, but later acknowledged to be

vehicles of oppression.         This is particularly true in the context

of the police power, the source of authority cited by the DHS

secretary-designee in this case.

       ¶71   "Historically, when courts contaminate constitutional

analysis     with   then-prevailing       notions      of   what    is   'good'    for

society, the rights of the people otherwise guaranteed by the text

of     the   Constitution      may   be        trampled.       Departures         from

constitutional text have oppressed people under all manner of

pernicious pretexts:

       [T]he notion of "social harm" supporting the police
       power was completely untethered from constitutional text
       and ripe for misuse in the hands of a Justice such as
       Holmes, who believed that the Constitution could be
       reduced to ad hoc balancing. Eugenics was built upon the
       notion of harm; indeed, it thrived on a sense of imminent
       doom:   that society was degenerating because of what
       were called its "weaklings" and "discards." The idea
       that society was being swamped by incompetents was a
       common trope for eugenicists:         the unfit were a
       "menace." . . . Like the great popular eugenicists of
       the day, Holmes wrote in Buck that eugenics would prevent
       society from being "swamped" by incompetents, that fewer
       criminals would be executed, and that fewer imbeciles
       would starve.
Victoria Nourse, Buck v. Bell:                A Constitutional Tragedy from a

Lost World, 39 Pepp. L. Rev. 101, 114-15 (2011) (emphasis added;

footnotes omitted)."         State v. Roberson, 2019 WI 102, ¶84, 389

Wis. 2d 190,        935   N.W.2d 813        (Rebecca    Grassl       Bradley,      J.,

concurring) (some emphasis omitted; some emphasis added).



                                          6
                                                  No.   2020AP765-0A.rgb


     ¶72    In Korematsu v. United States, 323 U.S. 214 (1944),5 the

United States Supreme Court professed to apply "the most rigid

scrutiny" to the internment of Japanese-Americans during World War

II but nevertheless found the "assembling together and placing

under guard all those of Japanese ancestry" in    "assembly centers"

to be constitutional based on "[p]ressing public necessity" and

further rationalized this defilement of the Constitution because

"the need for action was great, and time was short."      Id. at 216,

221, 223-24. "Korematsu is one of the Supreme Court's most reviled

decisions——a relic of the nation's dark past widely regarded as

unlikely to be repeated."    Stephen Dycus, Requiem for Korematsu,

10 J. Nat'l Sec. L. & Pol'y 237 (2019).          And thankfully so.

Nonetheless, the public fear underlying this contemptible case is

capable of pressuring jurists to misuse the constitution in other

contexts:

     Judges "are heavily influenced by the perceived
     practical consequences of their decisions rather than
     being straight-jacketed by legal logic. . . . In a
     democracy,"    [Eric   Yamamoto]    writes,    "judicial
     independence serves as the crucial check on the
     political branches' majoritarian impulses."      Careful
     judicial scrutiny is especially important in times of
     stress, when Americans may find themselves "at the mercy
     of wicked rulers, or the clamor of an excited people."
Id. at 246 (citing Eric K. Yamamoto, In the Shadow of Korematsu:

Democratic Liberties and National Security (Oxford Univ. Press

2018) (footnotes omitted)). Although headlines may sensationalize

the invocation of cases such as Korematsu, the point of citing

them is not to draw comparisons between the circumstances of people


     5   Abrogated by Trump v. Hawaii, 138 S. Ct. 2392 (2018).

                                  7
                                                        No.   2020AP765-0A.rgb


horrifically interned by their government during a war and those

of people subjected to isolation orders during a pandemic.                 We

mention cases like Korematsu in order to test the limits of

government authority, to remind the state that urging courts to

approve   the   exercise   of   extraordinary   power    during    times   of

emergency may lead to extraordinary abuses of its citizens.6               "Of


     6 During oral arguments in this case, I posed multiple
questions to the state's attorney representing the DHS secretary-
designee, asking him to identify the limits on her powers.
Ultimately, he conceded the DHS secretary-designee could "take all
necessary action" and identified only judicial review and "the
medical community" as constraints on her power:

     Court:    One of the rationales that we're hearing
     justifying the Secretary's order in this case is that,
     well it's a pandemic, and there isn't enough time to
     promulgate a rule and have the legislature involved with
     determining the details of the scope of the Secretary's
     authority. I'll direct your attention to another time in
     history and the Korematsu decision where the Court said
     the need for action was great and time was short and
     that justified, and I'm quoting, "assembling together
     and placing under guard all those of Japanese ancestry
     in assembly centers during World War II."      Could the
     Secretary under this broad delegation of legislative
     power or legislative-like power order people out of
     their homes into centers where they are properly
     socially distanced in order to combat the pandemic?

     State's counsel:   Your Honor, Korematsu was an equal
     protection challenge to the action that the government
     took to address the crisis. This is not a substantive
     constitutional challenge to what DHS has done –

     Court:   My question goes to the scope again of the
     Secretary's authority and what the limits are. What I'm
     hearing is, well the legislature doesn't need to specify
     the limits, it's a time of pandemic, there isn't enough
     time to go through rulemaking, so the Secretary just has
     to do whatever she alone deems necessary to combat the
     pandemic. So my question to you in invoking Korematsu
     is not the bases for the claims that were brought in
     that case versus this case; the point of my question is,
                                 8
                                            No.   2020AP765-0A.rgb



what are the limits, constitutional or statutory?     There
have to be some, don't there counsel?

State's counsel: Yes. There absolutely are your Honor.
Justice Bradley, I think if you read the petition for an
original action that was filed with your court just last
evening, there are a variety of fundamental rights based
claims that target different pieces of Executive [sic
"Emergency"] Order 28 on the basis of the freedom of
religion, the freedom to travel, and-and I don't know
all what's in there, it's a long petition, but there's
a lot of constitutional rights in it. That is one of
the fundamental backstops against an unreasonable and
unconstitutional exercise of power by DHS.

Court:   Counsel, that's not answering my question. I
understand. We all understand that people have the right
to come to this court or another court to vindicate their
constitutional interests. What I'm asking——set aside the
constitution for a moment, then. What are the statutory
limits on the Secretary's power because I'm looking at
page 45 of your brief and you say that section "252.02
is not legislation 'enforced or administered by' DHS
through issuing Safer-at-Home, and DHS's actions did not
'implement, interpret, or make more specific' standards
that the legislature designed by statute."        Section
252.02, according to your brief, "simply empowers DHS to
act." What are the limits on the powers of DHS to act?
What can't DHS do under the statute?

State's counsel:    Your Honor, I think you take the
statutory text as it is and the statutory text empowers
DHS to take all necessary action to combat communicable
diseases. I understand your Honor may be uncomfortable
with that broad grant of authority in the sense that you
think it may allow DHS to go too far. I humbly submit
to you that that concern is best addressed to the
legislature and asking them to amend the statute that
they passed and-and-and lobby them to add limitations of
the kind that your Honor is discussing.

Court: Let me just follow-up please. I have one more
question.   I think it goes to the heart of what this
case is all about and as I understand the legislature's
argument, the legislature is asking us to construe the
statute so that there isn't a constitutional problem
because counsel, I think there is a constitutional
problem with the legislature giving away this much power
                           9
                                            No.   2020AP765-0A.rgb




to an unelected cabinet secretary. The people never
consented to a single individual having that kind of
power.

State's counsel: I would respond in two ways. First,
the DHS cabinet secretary serves at the pleasure of the
Governor. She's clearly accountable to the people in
the same way the Governor is. The second thing I'd say
is the people chose to grant a broad power to the state's
public health agency to do what's necessary in a pandemic
to fight it. Courts for over a century have recognized
that legislatures – I really encourage you to just think
about it – think about it.

Court: Counsel, I have thought a lot about it. And my
concern goes back to what the limits are on the Secretary
because under your interpretation of the statutes she
can do whatever she wants and she can order people to
jail if they don't comply and I don't think the
legislature can give that kind of power to an unelected
individual.

State's counsel: Your Honor, what I can say is for over
a century, courts have recognized that in the context of
infectious diseases, it is practically impossible for
the legislature to be able to predict exactly what is
necessary. You have to keep in mind this is a novel –
it is literally called the novel coronavirus. We have
never seen it before. We don't know exactly what it can
do. And so the legislature realized that it needed to
give an agency with the ability to respond with expertise
and alacrity to changing dynamic circumstances on the
ground.

Court:    The logical consequence of your argument,
counsel, is that the government could step in and do
this, the DHS secretary could step in and do this every
single flu season, every year, because the flu kills
tens of thousands of people in America every year and
that's a communicable disease. So would you agree with
me then that the DHS secretary under your interpretation
could be empowered to do this every single flu season?

State's counsel: No your Honor. I think that the DHS
secretary if it tried to do that every single flu season
would have no support in the medical community for
imposing that kind of restriction.

                           10
                                                     No.   2020AP765-0A.rgb


course, history may repeat itself – if we ignore the lessons of

the past, and if the courts fail to do their duty."        Stephen Dycus,

Requiem for Korematsu, 10 J. Nat'l Sec. L. & Pol'y at 252.7

     ¶73   These cases, among other similarly despicable examples,

illustrate rather painfully why the judiciary cannot dispense with

constitutional principles, even in response to a dire emergency.

Indeed, it is in the midst of emergencies that constraints on

government power are most important. It is during such emergencies

that our historical memory is of vital importance.               Although

invoking   the   most   odious   instances   of   government-sanctioned

oppression makes many uncomfortable and tends to trigger outrage,

it is imperative to do so in order to remind the citizenry of grave

abuses that have been justified in the name of exigent need.        These

repugnant cases must be cited to explain the fundamental importance

of judicial resistance to popular pressures, which in times of

crisis implore judges to cast aside the law in the name of

emergency.   "History teaches that grave threats to liberty often

come in times of urgency, when constitutional rights seem too
extravagant to endure. . . .     [W]hen we allow fundamental freedoms

to be sacrificed in the name of real or perceived exigency, we


(Emphasis added.)
     7 Although Korematsu has been disavowed by the United States
Supreme Court, astonishingly, it has never been overruled. See
Trump v. Hawaii, 138 S. Ct. 2392, 2423 (2018) ("The dissent's
reference to Korematsu, however, affords this Court the
opportunity to make express what is already obvious: Korematsu
was gravely wrong the day it was decided, has been overruled in
the court of history, and——to be clear——'has no place in law under
the Constitution.' [Korematsu v. United States,] 323 U.S. [214],
at 248 [1944] (Jackson, J. dissenting).").

                                   11
                                                                  No.    2020AP765-0A.rgb


invariably    come    to       regret    it."         Skinner    v.     Railway   Labor

Executives'    Ass'n,      489    U.S.    602,    635     (1989)        (Marshall,   J.,

dissenting).    Even if a significant portion of the public supports

the Safer at Home Order, the judiciary must protect the structural

separation     of    powers       embodied       in    our      state     and   federal

constitutions in order to avoid future monumental mistakes from

which our republic may never recover.                 "Experience should teach us

to be most on our guard to protect liberty when the Government's

purposes are beneficent.           Men born to freedom are naturally alert

to repel invasion of their liberty by evil-minded rulers.                            The

greatest dangers to liberty lurk in insidious encroachment by men

of zeal, well-meaning but without understanding."                          Olmstead v.

United States, 277 U.S. 438, 479 (1928) (Brandeis, J. dissenting)

(overruled in part on other grounds by Katz v. United States, 389

U.S. 347 (1967)).

     ¶74   Thomas     Jefferson          counseled       that     "the      powers    of

government should be so divided and balanced among several bodies

of magistracy, as that no one could transcend their legal limits,
without being effectually checked and restrained by the others."8

The judiciary serves as a check not only on the legislative and

executive branches, but on itself no less.                      In the midst of the

COVID-19   pandemic,       I    dissented       from    this    court's     indefinite


     8 Thomas Jefferson, Notes on the State of Virginia. Edited by
William Peden. Chapel Hill: University of North Carolina Press for
the Institute of Early American History and Culture, Williamsburg,
Virginia, 1954. The Founders' Constitution, Volume 1, Chapter 10,
Document 9, http://press-
pubs.uchicago.edu/founders/documents/ v1ch10s9.html            The
University of Chicago Press.

                                          12
                                                              No.   2020AP765-0A.rgb


suspension of criminal jury trials as a violation of the Sixth

Amendment to the United States Constitution.9                  I also dissented

from       this    court's   indefinite   suspension    of    non-criminal      jury

trials, which overrode every statutory deadline applicable to such

proceedings, because "[t]he court lacks any authority to infringe

the right of Wisconsin citizens to have their cases tried by juries

within the time frames established by the people's representatives

in the legislature."10            In its ongoing suspension of the laws

enacted by the people's representatives in the legislature, I

cautioned that this court "invades the province of the legislature,

violates the separation of powers, and 'creates a confrontation of

constitutional          magnitude    between     the   legislature      and    this

court.'"11         Notwithstanding COVID-19, "[n]either the constitution

nor    the        statutes   recognize    an   exception     for    public    health

emergencies."12

       ¶75        It "is the obligation of the Judiciary not only to

confine itself to its proper role, but to ensure that the other

branches do so as well."            City of Arlington, Tex. v. F.C.C., 569


       In Re the Matter of Jury Trials During the COVID-19 Pandemic
       9

(S. Ct. Order issued March 22, 2020) (Rebecca Grassl Bradley, J.,
dissenting)    ("The  Wisconsin    Supreme   Court   suspends   the
constitutional rights of Wisconsin citizens, citing the exigency
of a public health emergency.          The Constitution does not
countenance such an infringement.").

       Interim Rule 20-02 In the Matter of an Interim Rule Re:
       10

Suspension of Deadlines for Non-Criminal Jury Trials Due to the
COVID-19 Pandemic (March 31, 2020) (Rebecca Grassl Bradley, J.,
dissenting).
       11   Id. (quoted source omitted).
       12   Id.

                                          13
                                                                  No.    2020AP765-0A.rgb


U.S. 290, 327 (2013) (Roberts, C.J., dissenting).                       In Gabler, this

court invalidated a legislative conferral of authority on the

executive branch:              "In creating an executive branch entity with

authority to pass judgment and impose discipline on a judge's

exercise        of    core     judicial    powers,    the    Wisconsin     legislature

violates the Wisconsin Constitution's structural separation of

powers and invades a domain recognized for over two hundred years

as   the    exclusive          province    of   the   judiciary."         Gabler,     376

Wis. 2d 147,          ¶1.      Declaring    the    statute     unconstitutional       was

necessary to protect the independence of the judiciary:                              "By

statutorily authorizing executive action against the judiciary,

the legislature unconstitutionally conferred power on an executive

board      to        impair,    improperly        influence,    and      regulate     the

judiciary's exercise of its constitutional duties."                       Id., ¶2.

      ¶76       These instances illustrate that the judiciary acts as

the backstop against encroachments by any branch——including the

judiciary——on the core powers of a coordinate branch.                         "Whenever

any branch of government claims the authority to act beyond the
boundaries of its powers, the people should be alarmed."13                          It is

"judicial independence that serves as a bulwark protecting the

people against tyranny."             Gabler, 376 Wis. 2d 147, ¶2.

      ¶77       This court is well aware that many Wisconsin citizens

support the Safer at Home Order while many oppose it.                       This court

does not base its decisions on popular opinion; it grounds them in


       Interim Rule 20-02 In the Matter of an Interim Rule Re:
      13

Suspension of Deadlines for Non-Criminal Jury Trials Due to the
COVID-19 Pandemic ¶15 n.1 (March 31, 2020) (Rebecca Grassl Bradley,
J., dissenting).

                                             14
                                                 No.   2020AP765-0A.rgb


the law.   It is for the political branches, not the judiciary, to

respond to the public's wishes, and for this court to declare

whether each branch acts within its constitutional grant of power

and in accord with statutory law.14    "Emergency does not create

power. Emergency does not increase granted power or remove or

diminish the restrictions imposed upon power granted or reserved.

The Constitution was adopted in a period of grave emergency.       Its

grants of power to the federal government and its limitations of

the power of the States were determined in the light of emergency,

and they are not altered by emergency."     Home Bldg. & Loan Ass'n

v. Blaisdell, 290 U.S. 398, 425 (1934) (emphasis added).         In a

republic in which the constitution demarcates the powers assigned

to each branch of government, it is of foundational importance

which government official presumes the power to control the people.

Particularly in an emergency, this court may not cast aside the

constitution nor disregard statutory law.




     14 In a thinly-veiled attempt at garnering a sensationalized
headline, Justice Rebecca Dallet repeatedly employs fear tactics
in lieu of the law in order to dramatize her perceptions of the
consequences of the majority's opinion.       See, e.g., Justice
Dallet's dissent, ¶¶132, 147, 162. Well-established canons of law
soundly reject this method of statutory construction, which favors
an interpretation that will "produce sensible, desirable results,
since that is surely what the legislature must have intended. But
it is precisely because people differ over what is sensible and
what is desirable that we elect those who will write our laws——
and expect courts to observe what has been written."       Antonin
Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal
Texts 22 (2012). Hyperbolic concerns about the consequences of
judicial interpretation of the law cannot override our duty to say
what the law is and not what we may wish it to be. Marbury v.
Madison, 5 U.S. (1 Cranch) 137, 177 (1803).

                                15
                                                                      No.    2020AP765-0A.rgb


      ¶78     The DHS secretary-designee bases her authority to enter

the   Safer    at    Home       Order   on    Wis.       Stat.     § 252.02,       which      she

characterizes        as    a    law   that    "simply          empowers     DHS    to    act"——

unilaterally, and with no input from the legislature or the people.

The statutory language is indeed sweeping, and if interpreted

expansively,        calls      into   question          its    constitutionality         as    an

impermissible delegation of legislative power never authorized by

the people.          As a general principle, it is the duty of the

legislature to create the law, and any delegation of lawmaking

responsibility        to       administrative           agencies     like    DHS    must       be

carefully circumscribed in order to avoid the people being governed

by unelected bureaucrats.

      ¶79     "The concentration of power within an administrative

leviathan clashes with the constitutional allocation of power

among the elected and accountable branches of government at the

expense of individual liberty."                     Koschkee, 387 Wis. 2d 552, ¶42

(Rebecca Grassl Bradley, J., concurring).                          There is an inherent

incompatibility between "the system of bureaucratic rule that took
root in the Progressive era and now reaches into virtually every

realm   of    American         life" and          the    constitution's       "'deliberate

calibration     of    incentives        and        control       between    the    branches'

reflected in the structural separation of powers." Id., ¶43 (first

quoting Charles J. Cooper, Confronting the Administrative State,

25 National Affairs 96, 96 (Fall 2015); then quoting Gabler, 376

Wis. 2d 147, ¶7). "The philosophical roots of rule by bureaucratic

overlords     are     antithetical           to    the        Founders'    vision       of    our
constitutional Republic, in which supreme power is held by the

                                              16
                                                             No.   2020AP765-0A.rgb


people through their elected representatives."                     Koschkee, 387

Wis. 2d 552, ¶45 (Rebecca Grassl Bradley, J., concurring).                      When

legislatures expound broad policy goals and leave the details to

administrative        bodies,    "[t]he     consolidation     of    power   within

executive   branch      agencies     'often     leaves    Americans   at    the[ir]

mercy' endowing agencies with 'a nearly freestanding coercive

power'    and    '[t]he   agencies    thereby      become    rulers   of    a   sort

unfamiliar in a republic, and the people must jump at their

commands.'"       Id. (citing Phillip Hamburger, Is Administrative Law

Unlawful? 335 (2014)).

     ¶80    It is insufficient for the DHS secretary-designee to

point to the legislature's statutory delegation of lawmaking power

as the source of her authority to dictate how the people must

conduct    their      lives,    without     considering     the    constitutional

ramifications of such a broad statutory interpretation——namely,

the threat to the liberty of the people.             "The Founders recognized

that maintaining the formal separation of powers was essential to

preserving individual liberty.

     This devotion to the separation of powers is, in part,
     what supports our enduring conviction that the Vesting
     Clauses are exclusive and that the branch in which a
     power is vested may not give it up or otherwise
     reallocate it. The Framers were concerned not just with
     the starting allocation, but with the 'gradual
     concentration of the several powers in the same
     department.' The Federalist No. 51, at 321 (J. Madison).
Koschkee,       387   Wis. 2d 552,    ¶51      (Rebecca   Grassl    Bradley,     J.,

concurring) (citing DOT v. Association of Am. R.Rs., 575 U.S. 43,

73 (Thomas, J., concurring)).             "Under the original understanding
of the Constitution," devising and imposing "generally applicable

                                          17
                                                          No.   2020AP765-0A.rgb


rules of private conduct" on the people "requires the exercise of

legislative power," and "the discretion inherent in executive

power does not comprehend the discretion to formulate generally

applicable rules of private conduct."           Association of Am. R.Rs.,

575 U.S. at 69 (Thomas, J., concurring). Nor does the constitution

contemplate     executive    power   to   penalize      noncompliance       with

administratively-drawn       rules   of    conduct      through    fines     and

imprisonment.      "In     facilitating   the    vast    expansion     of   the

administrative    state,    the   legislative    and    executive     branches

transferred power from the people's elected representatives and

elected executives, bestowing it upon unelected and unaccountable

bureaucrats, thereby jeopardizing the constitution's safeguards

against the tyrannical concentration of power."                 Koschkee, 387

Wis. 2d 552, ¶53 (Rebecca Grassl Bradley, J., concurring).

      ¶81   In a particularly chilling exchange with this court

during oral arguments, the attorney for the state representing the

DHS   secretary-designee      claimed     the   authoritarian       power     to

authorize the arrest and imprisonment of the people of Wisconsin
for engaging in lawful activities proscribed by the DHS secretary-

designee in her sole discretion:

      Court: Are there any statutory or constitutional limits
      on the powers of the Secretary?

      . . . .

      State's counsel: DHS's actions are limited by what is
      necessary to combat the infectious disease that's
      presented at the time. . . . when DHS faces an outbreak
      of a dangerous, communicable disease, it can do what is
      necessary to combat that disease.

      Court: Whatever DHS and the cabinet secretary solely
      determine is necessary, right?
                                 18
                                                         No.    2020AP765-0A.rgb

     State's   counsel: . . . this   is   what the   statute
     says . . . it says that DHS shall implement all
     emergency     measures    to     control   communicable
     diseases. . . . [T]hat is what the statute says.     It
     gives that power to DHS.      This is the statute the
     legislature chose to enact.

     Court: . . . [T]he Secretary can identify behavior that
     is not otherwise criminal and . . . she can all by
     herself sit down at her computer keyboard, write up a
     description of behavior and make it criminal, correct?

     . . . .

     State's counsel:    Yes.    The           scope    of available
     enforcement   is    determined             by      the   order.
     Yes. . . . That's true.
"If the separation of powers means anything, it must mean that the

prosecutor   isn't     allowed   to   define   the     crimes    he   gets   to

enforce."      Neil Gorsuch, A Republic If You Can Keep It 87 (Crown

Forum ed., 1st ed. 2019).        Justice Gorsuch's admonishment applies

no less to an unelected cabinet secretary claiming the power to

unilaterally define the crime and then enforce it.

     ¶82    "The people of Wisconsin vest distinct constitutional

powers of governance in each branch of government, but consistent

with founding principles of limited government and individual

freedom, the people also impose constraints on the exercise of
those powers."        Porter, 382 Wis. 2d 697, ¶52 (Rebecca Grassl

Bradley, J. and Daniel Kelly, J., dissenting).                   Among those

constraints,     it   is   constitutionally     impermissible         for    the

legislature to authorize the head of an administrative agency to

unilaterally compel the 5.8 million citizens of Wisconsin to stay

home, close their businesses, and face imprisonment if they do not




                                      19
                                                            No.    2020AP765-0A.rgb


comply.15       Even   in   a   pandemic,    and    notwithstanding     the    good

intentions of the cabinet secretary.                 Thomas Jefferson advised

against being "deluded by the integrity of" governmental actors'

"purposes"      and    cautioned    against        "conclud[ing]     that     these

unlimited powers will never be abused" merely because current

office holders "are not disposed to abuse them."16                      Jefferson

forewarned      that   "[t]he    time   to   guard    against     corruption    and

tyranny, is before they shall have gotten hold on us.                It is better

to keep the wolf out of the fold, than to trust to drawing his

teeth and talons after he shall have entered."17

     ¶83    While the rulemaking process the law requires as a

precondition to an order of this magnitude may seem cumbersome

during a pandemic, "the difficulties of the legislative process

were essential to [the constitution's] design, purposefully placed

there to ensure that laws would be more likely the product of

deliberation than haste; more likely the product of compromise

among the many than the will of the few; and more likely to respect




     15The Safer at Home Order actually reaches beyond Wisconsin
citizens to any individual present within the State:        "All
individuals present within the State of Wisconsin are ordered to
stay at home or at their place of residence[.]"
     16Thomas Jefferson, Notes on the State of Virginia. Edited
by William Peden. Chapel Hill: University of North Carolina Press
for the Institute    of Early American History and Culture,
Williamsburg, Virginia, 1954. The Founders' Constitution, Volume
1,      Chapter      10,      Document      9,      http://press-
pubs.uchicago.edu/founders/documents/v1ch10s9.html            The
University of Chicago Press.
     17   Id.

                                        20
                                                              No.    2020AP765-0A.rgb


minority interests than trample on their rights."                   Neil Gorsuch, A

Republic If You Can Keep It 63 (Crown Forum ed., 1st ed. 2019).

                                     * * *

     ¶84   Informed by the lessons of history, the Constitution was

established to safeguard the rights of the people even under the

most exigent circumstances.         The framers "foresaw that troublous

times would arise, when rulers and people would become restive

under restraint, and seek by sharp and decisive measures to

accomplish ends deemed just and proper; and that the principles of

constitutional liberty would be in peril, unless established by

irrepealable law.       The history of the world had taught them that

what was done in the past might be attempted in the future.                       The

Constitution of the United States is a law for rulers and people,

equally in war and in peace, and covers with the shield of its

protection   all   classes     of   men,     at   all   times,      and   under   all

circumstances.          No     doctrine,      involving       more        pernicious

consequences, was ever invented by the wit of man than that any of

its provisions can be suspended during any of the great exigencies
of government.      Such a doctrine leads directly to anarchy or

despotism, but the theory of necessity on which it is based is

false; for the government, within the Constitution, has all the

powers   granted   to    it,    which   are       necessary   to     preserve     its

existence; as has been happily proved by the result of the great

effort to throw off its just authority."                Ex parte Milligan, 71

U.S. 2, 120-21 (1866) (emphasis added).              It is especially in times

of emergency that we must protect the rights of the people, lest
we establish a dangerous precedent empowering less benevolent

                                        21
                                                        No.      2020AP765-0A.rgb


government officials in the future to oppress the people in the

name of exigency.

     ¶85   "In   America    THE   LAW    IS   KING!   For   as    in   absolute

governments the king is law, so in free countries the law ought to

be king; and there ought to be no other."             Thomas Paine, 1776,

Common Sense (1776).       In Wisconsin, as in the rest of America, the

Constitution is our king——not the governor, not the legislature,

not the judiciary, and not a cabinet secretary.                  We can never

"allow fundamental freedoms to be sacrificed in the name of real

or perceived exigency" nor risk subjecting the rights of the people

to "the mercy of wicked rulers, or the clamor of an excited

people." Fear never overrides the Constitution. Not even in times

of public emergencies, not even in a pandemic.

     ¶86   I am authorized to state that Justice DANIEL KELLY joins

this concurrence.




                                        22
                                                         No.   2020AP765-OA.dk


     ¶87     DANIEL   KELLY,   J.    (concurring).      Secretary-designee

Andrea Palm, pursuant to authority she says she found in Wis. Stat.

§ 252.02 (2017-18),1 has taken control of a stunningly broad swath

of the lives and activities of every single individual and business

in the State of Wisconsin.          Pursuant to Executive Order 28 (the

"Order"), she is dictating that, inter alia:

            all individuals present within the State of
             Wisconsin stay at home or at their place of
             residence, subject only to exceptions allowed by
             the Secretary. Section 1;

            all for-profit and non-profit businesses with a
             facility in Wisconsin, except essential businesses
             and operations (as defined in the Order) cease all
             activities at facilities located within Wisconsin
             except as allowed by the Secretary. Section 2;

            all businesses allowed to remain open conform to
             the Secretary's directives on how to conduct their
             activities. Sections 2, 13, 14;

            there be no private gatherings except as allowed by
             the Secretary. Section 3;

            no one may travel except         as     allowed   by   the
             Secretary. Section 5;

            all people engaged in activities allowed by the
             Order must comply with DHS guidelines. Section 6;

            everyone must comply with social distancing
             requirements, including minimum spacing between
             individuals, how to wash one's hands, how to cough
             or sneeze, when to clean, and a ban on shaking
             hands. Sections 1, 2(b), 5, 8, 11(c), 13, 14, 15,
             16.




     1 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                      1
                                                                  No.    2020AP765-OA.dk


And she asserts that violations of her Order are punishable as

crimes. Order, Section 18 ("This Order is enforceable by any local

law enforcement official, including county sheriffs. Violation or

obstruction        of   this   Order   is       punishable   by    up    to   30     days

imprisonment, or up to $250 fine, or both.").

     ¶88      The Secretary says the Legislature delegated to her the

authority to exercise this nearly total control over our lives via

Wis. Stat. § 252.02.           As relevant here, that statute empowers the

Department of Health Services to:

          "[C]lose schools and forbid public gatherings in
     schools, churches, and other places to control outbreaks
     and epidemics." Wis. Stat. § 252.02(3);

          "[P]romulgate and enforce rules or issue orders for
     guarding against the introduction of any communicable
     disease into the state, for the control and suppression
     of   communicable   diseases . . . ."       Wis.   Stat.
     § 252.02(4); and

          "[A]uthorize and implement all emergency measures
     necessary to control communicable diseases." Wis. Stat.
     § 252.02(6).
The court's opinion ably describes why these provisions do not

confer on her the authority necessary to support the Order, and I

join it.      My purpose in writing separately is to describe why,

under   our    constitutional       form    of     government,     the    Legislature

cannot possibly have given the Secretary the authority she believes

she has.

     ¶89      In   the   Secretary's       view,    the   Legislature         gave   her

plenary power to simply "act" without the need of any further

statutory or regulatory policy.             Her brief candidly asserts there
are no statutory or regulatory limitations on her authority to

address communicable diseases:
                                            2
                                                           No.   2020AP765-OA.dk

      Wis. Stat. § 252.02 is not legislation "enforced or
      administered by" DHS through issuing Safer-at-Home
      [Order], and DHS's actions here did not "implement,
      interpret, or make more specific" standards that the
      Legislature designed by statute. Unlike statutes that
      regulate certain conduct or activities, like food safety
      or traffic laws, section 252.02, as relevant here,
      simply empowers DHS to act. Thus, Safer-at-Home is not
      "enforc[ing]" any legislative requirement . . . .
(Emphasis added.)       That is to say, she expressly disavows any

suggestion that she is implementing statutory standards.                  And she

not only acknowledges, but affirmatively asserts, that she is not

enforcing any statutory requirement.               This statute, she says,

simply empowers her to "act."          When queried during oral arguments,

her attorney said there are no limits on this power, saving only

judicial or legislative intervention.

      ¶90   But our constitution does not confer on any governmental

official, bureaucrat, or employee a generalized power to "act."

There are three powers on loan to our government——legislative,

executive, and judicial.        To the extent governmental officials may

act at all, it is only within the context of one of those powers.

Therefore, we must discern what type of authority the Secretary

exercised when she issued her Order. And then, assuming Wis. Stat.

§ 252.02 granted the Secretary all the power necessary to issue

the   Order,   we    must   compare      that    grant   against    our    basic

constitutional      structure    and    the     non-delegation     doctrine    to

determine whether the statute impermissibly delegated part of the

Legislature's power to the Secretary.              I'll begin with a brief

rehearsal of the nature of legislative and executive powers.

               I.   THE LEGISLATIVE AND EXECUTIVE POWERS



                                        3
                                                   No.    2020AP765-OA.dk


     ¶91   The     executive's   constitutionally-vested      authority

consists of executing the laws, not creating them:       "The executive

power shall be vested in a governor."      Wis. Const. art. V, § 1.

The difference between legislative and executive authority has

been described as the difference between the power to prescribe

and the power to put something into effect:

          In 1792, Jacques Necker, the famous French
     statesman,   neatly    summed   up  the   function   and
     significance of the executive power. Of the function:
     "[I]f by a fiction we were for a moment to personify the
     legislative and the executive powers, the latter in
     speaking of the former might . . . say: All that this
     man has talked of, I will perform." Of the significance:
     "The laws would in effect be nothing more than counsels,
     than so many maxims more or less sage, without this
     active and vigilant authority, which assures their
     empire and transmits to the administration the motion of
     which it stands in need."
Saikrishna Prakash, The Essential Meaning of Executive Power, 2003

U. Ill. L. Rev. 701, 819 (2003) (alteration in original; quoted

source omitted).    This commentator concluded that, "[i]n the late-

eighteenth century, someone vested with the executive power and

christened as the chief executive enjoyed the power to control the
execution of law."     Id.

     ¶92   On the other hand, we characterize legislative power as:

     "the authority to make laws, but not to enforce them."
     Schuette v. Van De Hey, 205 Wis. 2d 475, 480-81, 556
     N.W.2d 127 (Ct. App. 1996).      Powers constitutionally
     vested in the legislature include the powers:        "'to
     declare whether or not there shall be a law; to determine
     the general purpose or policy to be achieved by the law;
     [and] to fix the limits within which the law shall
     operate.'" See, e.g., Schmidt v. Dep't of Res. Dev., 39
     Wis. 2d 46, 59, 158 N.W.2d 306 (1968) (quoting State ex
     rel. Wis. Inspection Bureau v. Whitman, 196 Wis. 472,
     505, 220 N.W. 929 (1928)).

                                   4
                                                            No.    2020AP765-OA.dk


Koschkee   v.    Taylor,    2019    WI 76,    ¶11,   387    Wis. 2d 552,      929

N.W.2d 600 (alteration in original).              It includes "the power to

adopt   generally    applicable     rules    of   conduct   governing     future

actions by private persons——the power to 'prescrib[e] the rules by

which the duties and rights of every citizen are to be regulated,'

or the power to 'prescribe general rules for the government of

society.'"      Gundy v. United States, 139 S. Ct. 2116, 2133, reh'g

denied,    140     S. Ct. 579      (2019)     (Gorsuch,     J.,     dissenting)

(alteration in original) (quoting Fletcher v. Peck, 10 U.S. (6

Cranch) 87, 136 (1810)).            These powers must be kept forever

separate because, as Madison once observed, "[t]here can be no

liberty where the legislative and executive powers are united in

the same person, or body of magistrates."            The Federalist No. 47,

at 299 (James Madison) (Clinton Rossiter ed., 1961).                As I discuss

below, our duty to ensure the lines do not cross is mandatory and

non-discretionary.

  II.   THE SEPARATION OF POWERS AND THE NON-DELEGATION DOCTRINE

     ¶93   Our constitution opens with a frank statement of the
proper relationship between the people of Wisconsin and their

government.         It     declares    that       "[w]e,    the      people    of

Wisconsin . . . do establish this constitution."                    Wis. Const.

pmbl.   This is a declaration of ownership; it establishes that the

power to create and maintain governments belongs to the people.

Our constitution also recognizes that the authors merely loan their

authority to the government, they do not cede it.                 The very first

article and section of the Wisconsin Constitution states that
"[a]ll people are born equally free and independent, and have

                                       5
                                                          No.   2020AP765-OA.dk


certain inherent rights; among these are life, liberty and the

pursuit of happiness; to secure these rights, governments are

instituted, deriving their just powers from the consent of the

governed."      Wis.   Const.   art.    I,   § 1   (emphasis    added).     The

government's power must come to it as a loan because the freedom

to consent necessarily encompasses the freedom to withdraw that

consent.

     ¶94    That has serious implications for the work conducted by

each of the governmental branches.           It means, first and foremost,

that we must respect the constitutional structure they chose to

create.    Those selected to wield the government's loaned authority

have no right to question the handiwork of the constitution's

progenitors, except to the extent expressly allowed.               See, e.g.,

Wis. Const. art. XII (providing for constitutional amendments and

conventions).     As relevant here, that means we must respect the

fact that the constitution——the document adopted by the people of

Wisconsin to direct and control the government they created——

divides authority amongst three distinct branches.                Goodland v.
Zimmerman,     243     Wis. 459,       466-67,     10   N.W.2d 180        (1943)

("[G]overnmental powers are divided among the three departments of

government, the legislative, the executive, and judicial[.]").2




     2   "The executive power shall be vested in a governor." Wis.
Const.   art. V, § 1. "The legislative power shall be vested in a
senate    and assembly." Wis. Const. art. IV, § 1. "The judicial
power    of this state shall be vested in a unified court
system   . . . ." Wis. Const. art. VII, § 2.

                                        6
                                                                    No.    2020AP765-OA.dk


                          A.     Separation of Powers

      ¶95    The   "separation        of     powers"     doctrine         describes     our

understanding of how the constitution allocates each type of power

to its respective branch.3            This fundamental principle of American

constitutional government was "established at the founding of our

nation    and   enshrined      in     the    structure       of    the    United   States

Constitution," and "inform[s] our understanding of the separation

of powers under the Wisconsin Constitution."                         Gabler v. Crime

Victims     Rights    Bd.,     2017    WI 67,       ¶11,     376    Wis. 2d 147,        897

N.W.2d 384; see also Flynn v. DOA, 216 Wis. 2d 521, 545, 576

N.W.2d 245      (1998)   ("The       doctrine      of   separation        of   powers    is

implicitly found in the tripartite division of government [among]

the   judicial,      legislative       and       executive    branches."       (citation

omitted));      Goodland,      243    Wis. at 466-67         ("It    must      always    be

remembered that one of the fundamental principles of the American

constitutional system is that governmental powers are divided

among the three departments of government, the legislative, the

executive, and judicial, and that each of these departments is
separate and independent from the others except as otherwise

provided by the constitution."); Rules of Court Case, 204 Wis. 501,

503, 236 N.W. 717 (1931) ("It is, of course, elementary that we

are committed by constitution to the doctrine of separation of

powers.").

      ¶96    We must be assiduous in patrolling the borders between

the branches.        This is not just a practical matter of efficient

      3I addressed this topic at some length in Tetra Tech EC, Inc.
v. DOR, 2018 WI 75, ¶¶44-46, 382 Wis. 2d 496, 914 N.W.2d 21, and
repeat it here for ease of access.

                                             7
                                                               No.   2020AP765-OA.dk


and effective government.           We maintain this separation because it

provides     structural     protection        against    depredations      on   our

liberties.        The    Framers    of    the   United    States      Constitution

understood that "[t]he accumulation of all powers legislative,

executive and judiciary in the same hands, whether of one, a few

or many, . . . may justly be pronounced the very definition of

tyranny."     The Federalist No. 47, at 298.               Consequently, "[a]s

Madison explained when advocating for the Constitution's adoption,

neither the legislature nor the executive nor the judiciary 'ought

to possess, directly or indirectly, an overruling influence over

the others in the administration of their respective powers.'"

Gabler, 376 Wis. 2d 147, ¶4 (quoting The Federalist No. 48, at

305).    "The purpose of the separation and equilibration of powers

in general," said Justice Antonin Scalia, "was not merely to assure

effective     government      but    to     preserve     individual     freedom."4

Morrison     v.    Olson,    487    U.S. 654,     727    (1988)      (Scalia,   J.,

dissenting).      To this day, "[a]fter more than two hundred years of

constitutional       governance,      th[is]     tripartite       separation     of
independent       governmental      power     remains    the   bedrock     of   the

structure by which we secure liberty in both Wisconsin and the

United States."         Gabler, 376 Wis. 2d 147, ¶3.           As Justice Joseph

Story said, "the three great powers of government . . . should for

     4 See also Youngstown Sheet & Tube Co. v. Sawyer, 343
U.S. 579, 635 (1952) (Jackson, J., concurring) (stating that "the
Constitution diffuses power the better to secure liberty").
Centuries earlier, the French writer Montesquieu said "there is no
liberty, if the judiciary power be not separated from the
legislative   and   executive."      Charles-Louis   de   Secondat
Montesquieu, The Spirit of Laws bk. XI, at 152 (Thomas Nugent
trans., The Colonial Press rev. ed. 1900) (1748).

                                          8
                                                                  No.    2020AP765-OA.dk


ever be kept separate and distinct."              Id. (quoting 2 Joseph Story,

Commentaries on the Constitution of the United States § 519, at 2-

3 (Boston:         Hilliard, Gray, & Co., 1833)).

       ¶97       The constitution does not, however, hermetically seal

the branches from each other.              The separation of powers doctrine

"envisions a system of separate branches sharing many powers while

jealously guarding certain others, a system of 'separateness but

interdependence,        autonomy     but     reciprocity.'"         State     ex   rel.

Friedrich v. Circuit Court for Dane Cty., 192 Wis. 2d 1, 14, 531

N.W.2d 32 (1995) (quoting Youngstown Sheet & Tube Co. v. Sawyer,

343    U.S. 579,      635   (1952)    (Jackson,     J.,    concurring)).           "The

constitutional powers of each branch of government fall into two

categories:         exclusive powers and shared powers."                State v. Horn,

226 Wis. 2d 637, 643, 594 N.W.2d 772 (1999).                     "Shared powers lie

at    the    intersections    of     these     exclusive    core        constitutional

powers," and "[t]hese '[g]reat borderlands of power' are not

exclusive to any one branch."              Id. at 643-44 (quoting Friedrich,

192 Wis. 2d at 14); see also State v. Holmes, 106 Wis. 2d 31, 42–
43, 315 N.W.2d 703 (1982).            Although the "branches may exercise

[shared] power within these borderlands," they "may [not] unduly

burden or substantially interfere with another branch."                      Horn, 226

Wis. 2d at 644.

       ¶98       Core powers, however, are not for sharing.               "Each branch

has exclusive core constitutional powers, into which the other

branches may not intrude."             Flynn, 216 Wis. 2d at 545.                  These

"[c]ore zones of authority are to be 'jealously guarded' by each
branch      of    government . . . ."          Gabler,     376    Wis. 2d 147,      ¶31

                                           9
                                                               No.   2020AP765-OA.dk


(quoting Barland v. Eau Claire Cty., 216 Wis. 2d 560, 573, 575

N.W.2d 691 (1998)).       The importance of constitutional limitations,

Chief Justice Marshall once said, is that they compel restraint

when restraint is not desired:               "To what purpose are powers

limited, and to what purpose is that limitation committed to

writing, if these limits may, at any time, be passed by those

intended   to    be    restrained?"      Marbury     v.    Madison,     5   U.S. (1

Cranch) 137, 176 (1803).5

     ¶99   The separation of powers forbids abdication of core

power just as much as it protects one branch from encroachment by

another.   "It is . . . fundamental and undeniable that no one of

the three branches of government can effectively delegate any of

the powers which peculiarly and intrinsically belong to that

branch."    Rules of Court Case, 204 Wis. at 503; see also id.

(stating that "any attempt to abdicate [a core power] in any

particular field, though valid in form, must, necessarily, be held

void'" (quoting State ex rel. Mueller v. Thompson, 149 Wis. 488,

491, 137 N.W. 20 (1912))).            Even if one branch truly wished to
abandon some aspect of its core power, no other branch may take it

up   and   use    it     as   its     own.     "As        to   these    areas    of

authority, . . . any exercise of authority by another branch of

government is unconstitutional.'"            Gabler, 376 Wis. 2d 147, ¶31

(quoting State ex rel. Fiedler v. Wis. Senate, 155 Wis. 2d 94,

     5 Chief Justice Marshall could be reaching through the
intervening centuries to ask that exact question of Justice
Hagedorn, who deploys a bevy of decision-avoidance doctrines so
that he can affirm the Secretary's Order without determining
whether it, or the statute upon which she relies, has exceeded
constitutional boundaries. Justice Hagedorn's dissent, ¶¶245-258.

                                        10
                                                             No.   2020AP765-OA.dk


100, 454 N.W.2d 770 (1990)); see also Town of Holland v. Vill. of

Cedar Grove, 230 Wis. 177, 190, 282 N.W. 111 (1938) ("This court

has   repeatedly    held     that   the   judicial   power     vested    by   the

constitution in the courts cannot be exercised by administrative

or executive agencies.").

      ¶100 The     borders    between     the   branches   require      constant

surveillance.      It is not enough that we carefully drew them when

our state was new.        We need to keep a weather eye on the divide to

ensure they maintain their separation:

      This devotion to the separation of powers is, in part,
      what supports our enduring conviction that the Vesting
      Clauses are exclusive and that the branch in which a
      power is vested may not give it up or otherwise
      reallocate it. The Framers were concerned not just with
      the starting allocation, but with the "gradual
      concentration of the several powers in the same
      department." It was this fear that prompted the Framers
      to build checks and balances into our constitutional
      structure, so that the branches could defend their
      powers on an ongoing basis.
Dep't of Transp. v. Ass'n of Am. Railroads, 575 U.S. 43, 74 (2015)

(Thomas, J., concurring) (quoted source and citations omitted).

                     B.    The Non-Delegation Doctrine

      ¶101 The border between the legislature and the executive is

maintained, or at least it once was, under the aegis of the non-

delegation doctrine.       There are some who say this is a dead letter.

See, e.g., Jason Iuliano & Keith E. Whittington, The Nondelegation

Doctrine: Alive and Well, 93 Notre Dame L. Rev. 619 (2017) ("The

nondelegation doctrine is dead.            It is difficult to think of a

more frequently repeated or widely accepted legal conclusion.").
If that describes the doctrine's vitality in Wisconsin, it is not

because we never recognized it or outright rejected it, but because
                                 11
                                                      No.    2020AP765-OA.dk


we allowed it to fall into desuetude.6         To the extent that has

happened, we have been derelict in our duties.

     ¶102 The non-delegation doctrine rests on the premise that

"[i]t is . . . fundamental and undeniable that no one of the three

branches of government can effectively delegate any of the powers

which peculiarly and intrinsically belong to that branch."            Rules

of Court Case, 204 Wis. at 503.        The operative principle here is

not that the branches should not delegate their core authority, it

is that they cannot.

     ¶103 This principle is a matter of power, not of prudence:

the constitution's progenitors did not grant the various branches

permission to shuffle their distinct powers amongst themselves.

Justice Neil Gorsuch, commenting on this principle in the federal

context, consulted John Locke ("one of the thinkers who most

influenced   the   framers'   understanding    of   the     separation   of

powers") for its animating rationale:

          The legislative cannot transfer the power of making
     laws to any other hands; for it being but a delegated
     power from the people, they who have it cannot pass it
     over to others. The people alone can appoint the form of
     the commonwealth, which is by constituting the
     legislative, and appointing in whose hands that shall
     be. And when the people have said we will submit to
     rules, and be governed by laws made by such men, and in
     such forms, nobody else can say other men shall make
     laws for them; nor can the people be bound by any laws
     but such as are enacted by those whom they have chosen
     and authorised to make laws for them.

     6 We described this creeping enervation in Gilbert v. State,
Med. Examining Bd., 119 Wis. 2d 168, 185, 349 N.W.2d 68 (1984):
"Since 1928, however, the doctrine of the delegation of legislative
power has shifted the focus away from the nature of the power
delegated through scrutiny of the delegating standard's language
and more toward the safeguards surrounding the delegated power."

                                  12
                                                     No.   2020AP765-OA.dk


Gundy, 139 S. Ct. at 2133–34 (Gorsuch, J., dissenting) (quoting

John Locke, The Second Treatise of Civil Government and a Letter

Concerning Toleration § 41, p. 71 (1947)).       It is for that reason

the legislature cannot alienate even a sliver of its core power,

even if it consciously intends that end.     Not because it would be

unwise, or imprudent, but because those who created the legislature

gave it no power to do so.   Therefore, prohibiting the legislature

from transferring its authority to the executive "isn't about

protecting   institutional   prerogatives   or   governmental       turf."

Gundy, 139 S. Ct. at 2135 (Gorsuch, J., dissenting).              Instead,

"[i]t's about respecting the people's sovereign choice to vest the

legislative power in [the legislature] alone.          And it's about

safeguarding a structure designed to protect their liberties,

minority rights, fair notice, and the rule of law."         Id.    In the

constellation of constitutional doctrines, this serves as one of

the central organizing principles.     Without it, our constitution

would be an incomprehensible jumble:    "If [the Legislature] could

pass off its legislative power to the executive branch, the
'[v]esting [c]lauses, and indeed the entire structure of the

Constitution,' would 'make no sense.'"       Id. at 2134-35 (quoted

source omitted).

     ¶104 But just because the legislature cannot pass off its

powers to the executive doesn't mean it won't sometimes try.         Even

though the authors of our constitution designed it to maintain

equilibrium amongst the branches through its internal system of

checks and balances, and by arraying ambition against ambition, it
has always been apparent that aberrations might arise.               "The

                                 13
                                                                No.    2020AP765-OA.dk


framers knew . . . that the job of keeping the legislative power

confined to the legislative branch couldn't be trusted to self-

policing by Congress; often enough, legislators will face rational

incentives to pass problems to the executive branch." Id. at 2135.

And when an alleged aberration comes before us, we do not have the

luxury of shrugging off the duty to discern whether a border

incursion has occurred.

      [T]he Constitution does not permit judges to look the
      other way; we must call foul when the constitutional
      lines are crossed.    Indeed, the framers afforded us
      independence from the political branches in large part
      to encourage exactly this kind of "fortitude . . . to do
      [our] duty as faithful guardians of the Constitution."
Id. (quoting The Federalist No. 78, at 468-469).

      ¶105 Adjudicating these constitutional border disputes is not

easy.     Even when our country was young, government was less

pervasive,       and   there   were    far,   far    fewer     statutes,      Madison

acknowledged that "no skill in the science of government has yet

been able to discriminate and define, with sufficient certainty,

its     three    great    provinces—the       legislative,          executive,    and

judiciary." The Federalist No. 37, at 224. But as Justice Gorsuch

observed, there are three principles by which to guide our inquiry.

      ¶106 The first is that "as long as Congress makes the policy

decisions       when   regulating     private    conduct,      it     may    authorize

another branch to 'fill up the details.'"                 Gundy, 139 S. Ct. at

2136 (Gorsuch, J., dissenting) (quoted source omitted).                       But the

filling     up     must   truly       comprise      details.          "The     framers

understood . . . that it would frustrate 'the system of government
ordained by the Constitution' if [the legislature] could merely


                                         14
                                                         No.   2020AP765-OA.dk


announce     vague    aspirations      and    then   assign    others     the

responsibility of adopting legislation to realize its goals."             Id.

at 2133.     So legislation must "set forth standards 'sufficiently

definite and precise to enable Congress, the courts, and the public

to ascertain' whether Congress's guidance has been followed."             Id.

at 2136 (quoted source omitted).           Second, "once [the legislature]

prescribes the rule governing private conduct, it may make the

application of that rule depend on executive fact-finding."               Id.

And third, the legislature "may assign the executive and judicial

branches certain non-legislative responsibilities."            Id. at 2137.

That is to say, a statute may require the executive to apply

authority already resident in the executive branch to the matter

addressed by the statute.

     ¶107 Although there is a great deal more that can be said——

and probably should be——about the non-delegation doctrine, we are

resolving this case on an extraordinarily expedited basis (barely

more than a week between arguments and release of our opinion).

But this is sufficient for the day, and will adequately answer the
Secretary's claim that the Legislature could give her enough power

to justify the Order.

                              III.    THE ORDER

     ¶108 Secretary Palm is the head of the Department of Health

Services, an executive branch agency.           Koschkee, 387 Wis. 2d 552,

¶14 ("Agencies are considered part of the executive branch.").             As

a member of the executive branch, she has no inherent legislative

authority,    and    "no   inherent   constitutional   authority    to   make
rules . . . ."       Martinez v. DILHR, 165 Wis. 2d 687, 698, 478

                                      15
                                                           No.   2020AP765-OA.dk


N.W.2d 582 (1992).          See also Wis. Stat. § 227.11(2) ("Rule-making

authority is expressly conferred on an agency").                 She says the

Order    is   a    purely     and   "quintessentially"    executive     action

authorized by Wis. Stat. § 252.02, and so she need not promulgate

any new rules or refer to any other statute before issuing the

Order. So our task is to determine whether the Order incorporates,

either explicitly or implicitly, policy decisions not already

encompassed by current statutes or rules.7 If it does, and § 252.02

allows her to make those policy decisions, then the statute

violates the non-delegation doctrine. As Justice Scalia once said,

     [f]requently an issue of this sort will come before the
     Court clad, so to speak, in sheep's clothing:       the
     potential of the asserted principle to effect important
     change in the equilibrium of power is not immediately
     evident, and must be discerned by a careful and
     perceptive analysis. But this wolf comes as a wolf."
Morrison, 487 U.S. at 699 (Scalia, J., dissenting).

     ¶109 Under       any    rational   reading,   the   Order   contains    or

assumes policy decisions that are staggering both in their reach

and in their effect on what we once thought of as inherent rights—

—rights that, according to our constitution, the government exists

to secure.        See Wis. Const. art. I, § 1.       The Secretary insists

the Order does not adopt any policies because, by its nature, it

is time-delimited and directed at a certain set of temporary facts

that (we all hope) won't recur.         She says "the power to set public

policy," on the other hand, is accomplished by "establishing

     7 I express no opinion on whether the Department could have
supplied the standards on which the Order is based through the
rule-making process. I have no need to do so because the Secretary
insists her actions be judged without regard to any rule-making
authority she might have.

                                        16
                                                                     No.    2020AP765-OA.dk


prospective, generally applicable requirements to govern future

conduct."         The Order, she claims, hasn't done that.

       ¶110 Although the Secretary's argument seems to accept the

conceptual distinction between executive and legislative power, it

does   not    adequately        address     the   totality      of    what     the   Order

accomplishes.            The Order, it is true, contains an executive

component.        But much more significantly for our analysis today, it

also announces some shockingly profound public policy decisions,

or assumes they have previously been made.                  For example, the Order

could not function without a public policy decision that the

Secretary of the Department of Health Services has the authority

to confine people to their homes.                 That's a policy decision with

respect to both the grant of authority itself, as well as the

choice of person in which to vest it.                     So is the public policy

decision      that       the   Secretary    has   the     power   to       close   private

businesses,        or    forbid   private     gatherings,       or    ban    intra-state

travel, or dictate personal behavior.                   The Order also depends on

a public policy decision that the Secretary has the authority, all
by   herself,       to    criminalize      whatever     conduct       she    believes   is

anathema to controlling communicable diseases.

       ¶111 The heart of the Secretary's error is her failure to

recognize that her Order contains both executive and legislative

components.        Executive action does not exist in a vacuum.                    It must

execute      on    a    policy——a    policy      chosen    by   the    legislature      or

promulgated as a rule.              When such a policy decision has not been

promulgated by the agency or adopted by the legislature, and the
executive acts anyway, it is by that very action either announcing

                                            17
                                                       No.   2020AP765-OA.dk


adoption of the policy or erroneously assuming its existence.

Consequently, when the Order confines people to their homes to

manage the spread of COVID-19, it does far more than engage the

executive power.      It also simultaneously asserts there has been a

public policy decision to vest this type of power in the Secretary.

Her exercise of that authority in this situation is executive in

nature, but the genesis of the authority itself is not——it is

legislative. The same is true with respect to the Order's implicit

assertion that there has been a public policy decision to vest in

the Secretary the power to close private businesses, or forbid

private gatherings, or ban intra-state travel, or dictate personal

behavior.

     ¶112 But no such public policy decisions have been taken.

There are no statutes or rules that confer on the Secretary these

sweeping    powers.     The   Secretary   not   only   knows   this,    she

affirmatively asserts that Wis. Stat. § 252.02 gave her all the

power needed to confer this type of authority on herself:           "Under

the statute's plain language," the Secretary says, "DHS may give
legal force to suitable actions that it then carries out.          The law

requires no intermediary that DHS must go through . . . ."               If

§ 252.02 enables the Department to confer on itself the power to

confine people to their homes, close businesses, etc., then it has

quite obviously transferred no small amount of the legislature's

core authority to the executive branch, thereby enabling the

Secretary to make up public policy decisions as she goes along.

Without that understanding of the Secretary's authority, the Order
could not function.     Justice Hagedorn mirrors this error, and even

                                   18
                                                         No.    2020AP765-OA.dk


uses it as the organizing principle for his dissent.             The whole of

his statutory analysis is faulty because he has not discerned that

the Order implicitly created, or assumed to exist, a host of public

policy    decisions.8      Under   Justice    Hagedorn's       rationale,    an

executive branch agency is free to make ad hoc policy decisions,

so long as they are temporary and acted upon immediately.             Nothing

in our legal canon supports such an odd proposition.

     ¶113 The Secretary's incursion on legislative authority is

readily apparent when we compare Wis. Stat. § 252.02 and the Order

to the three principles that give life to the non-delegation

doctrine.   As described above, the first inquires into whether the

legislature decided on the conduct-regulating policy and left the

executive branch to only "fill up the details."                 The power to

confine law-abiding individuals to their homes, commandeer their

businesses,     forbid   private   gatherings,   ban   their      intra-state

travel,   and   dictate   their    personal   behavior     cannot,    in    any

imaginable universe, be considered a "detail."         This comprehensive

claim to control virtually every aspect of a person's life is
something we normally associate with a prison, not a free society

governed by the rule of law.

     ¶114 Further, if Wis. Stat. § 252.02 actually allows this, as

the Secretary says, the Framers would recognize the statute as a

frustration of our system of government because it allows the


     8 Justice Hagedorn's statutory analysis might be perfectly
serviceable if we were considering an executive order implementing
previously established public policy decisions. But that is not
this case. So, as a functional matter, his analysis is operating
on a hypothetical set of facts.

                                     19
                                                          No.    2020AP765-OA.dk


legislature to "merely announce vague aspirations and then assign

others the responsibility of adopting legislation to realize its

goals."   See Gundy, 139 S. Ct. at 2136 (Gorsuch, J., dissenting).

To avoid offending the separation of powers, § 252.02 would have

to "set forth standards 'sufficiently definite and precise to

enable [the Legislature], the courts, and the public to ascertain'

whether [the Legislature's] guidance has been followed." Id.                 The

Secretary eschews the need for any guidance.          Her power, she says,

is simply to "act" with all dispatch.             If § 252.02 allows this,

there is literally no means by which we could ascertain whether

the Secretary is following any legislatively determined policy at

all.    The Secretary's view of the statute is, essentially, that

the    Legislature   charged   her   with    the     vague      aspiration   of

controlling   communicable     diseases,    and    then   left    to   her   the

responsibility of making the public policy decisions that she would

then execute.

       ¶115 If her authority is that boundless, there is no method

by which we can determine what power she might assert next.                  The
Secretary understands the scope of her power under Wis. Stat.

§ 252.02 to be so complete, so comprehensive, that she can do

literally anything she believes is necessary to combat COVID-19.

Can she also dictate what we do in our own homes?            Can she tell us

how many hours we can spend outdoors in our own yards?                 Can she

forbid us from buying certain products?           Compel us to buy others?

Nothing in § 252.02 is "sufficiently definite and precise to enable

[the Legislature], the courts, and the public to ascertain whether
[the Legislature's] guidance has been followed" with respect to

                                     20
                                                         No.    2020AP765-OA.dk


the types of power the Secretary may employ.         Indeed, nothing in

§ 252.02——the sole and sufficient source of power for everything

the Secretary is doing——gives us any benchmark or even the vaguest

of clues about what other types of power she might one day assert.

     ¶116 The Order fares no better under the second principle of

non-delegation:      "[O]nce [the Legislature] prescribes the rule

governing private conduct, it may make the application of that

rule depend on executive fact-finding." Id. Under this rationale,

it could conceivably be appropriate for the Legislature to confer

on the Secretary the power to confine people to their homes if she

finds that such an action is necessary to control the spread of a

communicable disease.      But no statute or rule confers on her that

authority, so the Order cannot be justified as the exercise of

executive authority under this principle.

     ¶117 Nor   is   the   Order   salvageable   under    the     third   non-

delegation principle, which provides that the legislature "may

assign the executive and judicial branches certain non-legislative

responsibilities."     Id. at 2137.      The Secretary, however, insists
that Wis. Stat. § 252.02 "simply empowers DHS to act," and that

the Order "embodies the quintessential executive task of deciding

how to address, for the time being, the exigency caused by COVID-

19," and that her authority to address that exigency is limited

only by judicial or legislative intervention.            If accepted, this

would work an intolerable inversion in the nature of executive

authority, allowing it to swallow almost all of the Legislature's

power.   Here's why.



                                    21
                                                                    No.    2020AP765-OA.dk


       ¶118 If    Wis.     Stat.    § 252.02    makes    the        Order's      contents

entirely executive, a few strategically written statutes would

make the legislature a virtual non-entity. What if the legislature

instructed the Department of Justice to "issue orders . . . for

the control and suppression of [crime]"?                 Or it enacted a statute

that       "simply    empower[ed]        [the     Department              of    Financial

Institutions] to act" with respect to the subjects within its

purview?         Or   it   charged      some    agency    or    other          with    "the

quintessential executive task of deciding how to address, for the

time being, the exigency caused by" economic vicissitudes?                            If the

executive's authority under each of these hypothetical delegations

was as staggeringly broad as the Secretary claims for herself under

§ 252.02, the whole of our lives could be governed exclusively

from within the executive branch.

       ¶119 But none of those hypotheticals would be consistent with

the separation of powers for the same reason the Order is not.                           An

agency cannot confer on itself the power to dictate the lives of

law-abiding      individuals       as   comprehensively        as    the       Order   does
without reaching beyond the executive branch's authority.9



       Justice Hagedorn suggests my attention to constitutional
       9

boundaries is merely an effort to "try to get around" his
observation that "[w]e do not enjoin particular enforcement
actions under a facially constitutional statute simply because the
statute could be deployed in ways that violate the constitution."
Justice Hagedorn's dissent, ¶¶249, 248. I have no need to "get
around" this observation because in this court we don't let the
tail wag the dog. Justice Hagedorn is concerned about remedies
when what we are concerned about is enforcing a structural
limitation on the branches' powers. It would be irresponsible of
us not to consider constitutional limitations when we declare what
the law is.

                                          22
                                                          No.    2020AP765-OA.dk


                               IV.   CONCLUSION

      ¶120 The Order may be a brilliantly conceived and executed

response to COVID-19.        Or maybe it's not.     Either way, that is not

the   question    before    the   court.    Brilliance    does     not   confer

authority.      Nor does necessity.    Our only task in this case was to

determine whether Secretary Palm has the authority to issue the

Order.     We    had   an   unavoidable,   non-discretionary,       obligatory

responsibility to decide that question.           And so we have.10      Because

I agree with that declaration, I join the court's opinion.               I wrote

separately because it is important to establish that, if we agreed

with the Secretary's reading of Wis. Stat. § 252.02, we would have

to conclude the statute violated the separation of powers by




      10Justice Ann Walsh Bradley is concerned that, without a stay
on our decision, "chaos and confusion" may ensue. Although it is
true that the legislature requested a temporary injunction pending
our decision, subject to a stay for a period of time, it did not
ask us to stay our decision. And even if it had, I'm not entirely
sure what a stay would mean in this context.          The petition
requested a declaration of rights.     Our opinion declares those
rights . . . today. What would it mean to stay that declaration?
Would everyone have to act like they hadn't read our decision until
the end of the stay? Would there be an embargo on reporting on
our decision until that date? I don't think staying a declaration
of rights that we have just declared would mean anything at all
because it couldn't un-say what we just said.



                                      23
                                                No.   2020AP765-OA.dk


conferring on the Secretary the power to make laws without going

through the rule-making process.11

     ¶121 I am authorized to state that Justice REBECCA GRASSL

BRADLEY joins this concurrence.




     11Justice Hagedorn suggests that somehow it is ironic that
we should pay attention to the constitutionally-mandated
demarcation between the legislative and executive branches.
Justice Hagedorn's dissent, ¶252. Apparently, in his view, there
is to be no policing of this boundary unless we are prepared to
dismantle the entire administrative state. He condescends that
"[i]f we are going to have a serious discussion about the
separation of powers and its relationship to the administrative
state, I welcome that conversation," insinuating that our
reasoning is a species of "it's good for me but not for thee"
rationalizing.    Id.    Justice Hagedorn doesn't provide any
justification for this insult, and there appears to be none. As
for   the   "serious   discussion   about   the   separation   of
powers" . . . the invitation to that conversation was included in
our oath of office, wherein we swore to uphold the Wisconsin
Constitution. He's free to join in anytime he wishes.

                                  2
                                                                    No.    2020AP765-OA.awb


       ¶122 ANN       WALSH         BRADLEY,          J.      (dissenting).              Our

responsibility as a court is to write clear decisions that provide

guidance to the litigants, courts and the public at large.                         I write

separately to address the issue of a stay and the confusion arising

from   the    majority     and      concurring         opinions     of    Chief   Justice

Roggensack on the issue.

       ¶123 The      majority       opinion,          authored     by     Chief   Justice

Roggensack, does not grant a stay. Thus, the declaration of rights

takes immediate effect, leaving no time for a transitional safety

net that a stay could provide.                    Majority op., ¶¶56-57.                That

opinion garnered four votes (Chief Justice Roggensack and Justices

Ziegler, Rebecca Grassl Bradley, and Kelly).                       However, concurring

to her own authored majority opinion, Chief Justice Roggensack

writes that she "would stay future actions to enforce our decision

until May 20, 2020."          Chief Justice Roggensack's concurrence, ¶65.

These positions taken in the majority opinion and the concurrence

are fundamentally contradictory.                 If you are confused, you are not

alone.
       ¶124 Chief Justice Roggensack needs to clarify in an opinion

whether she is or is not voting for a stay of the majority's

decision.      If her concurrence is to be interpreted as merely a

lament that she would stay it, then such a lament rings hollow.

She can stay the immediate effect of the majority opinion.

       ¶125 In a court of seven, it takes four votes to form a

controlling        majority    on    an   issue.           Chief   Justice    Roggensack

provides the fourth vote to form a majority denying a stay.
Without      her    vote   there     would       be    only    three      votes   and   the

                                             1
                                                   No.   2020AP765-OA.awb


declaration of rights would not have immediate effect.         However,

assuming Chief Justice Roggensack is actually voting for a stay,

as her concurrence seemingly indicates, there appear to be four

votes for issuing a stay (Chief Justice Roggensack and Justices

Ann Walsh Bradley, Dallet, and Hagedorn).1    See Justice Dallet's

Dissent, ¶161; Justice Hagedorn's dissent, ¶263 n.25. So, is there

a stay or isn't there?    It can't be both ways.

     ¶126 If the clarified vote is one for no stay, then the

concurrence cannot stand.   It is illogical to vote to deny a stay,

while at the same time lamenting that because of the way you voted,

there is no stay.

     ¶127 If there is no stay, I repeat to the petitioner, the

Wisconsin Legislature, the old adage:    "be careful what you wish

for."    You have come to this court asking that Emergency Order 28

be deemed unlawful and unenforceable.     Your wish is granted by

today's majority.2

     ¶128 But, it appears you did not intend that your wish would

go into effect immediately.    You requested initially in briefing


     1 This apparent existence of a majority to issue a stay is
unaffected by this court's statement in State v. Griep regarding
"pooling" the votes of separate writings to create a majority
proposition.   See State v. Griep, 2015 WI 40, ¶37 n.16, 361
Wis. 2d 657, 863 N.W.2d 567. In Griep, the court set forth that
under Marks v. United States, 430 U.S. 188, 193 (1977), "the
positions of the justices who dissented from the judgment are not
counted in examining the divided opinions for holdings." In the
present case, we are not "examining the divided opinions for
holdings" on the presented issues, but instead we are deciding
whether an equitable remedy should be granted.
     2 The majority strikes down Emergency Order 28 in its entirety
with the exception of section 4(a). Majority op., ¶3 n.6.

                                  2
                                                          No.   2020AP765-OA.awb


that if you prevail, there should be a six-day stay before the

decision would go into effect. Later, at oral argument, presumably

mindful that any rulemaking would take longer than six days, your

counsel advanced that approximately 12 days would be necessary for

a rule replacing Emergency Order 28 to go into effect.                Aware of

the delicate balance necessary to save both livelihoods and lives,

counsel likely was concerned with the chaos and confusion that

would be occasioned by any decision in your favor with no stay.

     ¶129 But if there is no stay, your request has fallen on deaf

ears.    And there appears nothing in place to fill the void rendered

by such a majority decision.                The lack of a stay would be

particularly breathtaking given the testimony yesterday before

Congress by one of our nation's top infectious disease experts,

Dr. Anthony Fauci.         He warned against lifting too quickly stay-

at-home    orders   such    as   embodied    in   Emergency   Order   28.    He

cautioned that if the country reopens too soon, it will result in

"some suffering and death that could be avoided [and] could even

set you back on the road to trying to get economic recovery."3
     ¶130 Given the admonition of Dr. Fauci, I fail to see the

wisdom or the equity in invalidating Emergency Order 28 and, at




     3 Sheryl Gay Stolberg, "At Senate Hearing, Government Experts
Paint Bleak Picture of the Pandemic," New York Times (May 12,
2020), https://www.nytimes.com/2020/05/12/us/politics/fauci-cdc-
coronavirus-senate-testimony.html.

                                       3
                                                         No.    2020AP765-OA.awb


least    for   the   time   being,   leaving   nothing     in    its   stead.4

Accordingly, I dissent.

     ¶131 I am authorized to state that Justice REBECCA FRANK

DALLET joins this dissent.




     4 Declaratory   judgments  are   treated   functionally   as
injunctions when applied to governmental parties who are bound by
the force and meaning of judgments. Chief Justice Roggensack's
Concurrence, ¶64. The issuance of a permanent injunction demands
that equity favors issuing the injunction. Pure Milk Prods. Co-
op v. Nat'l Farmers Org., 90 Wis. 2d 781, 800, 280 N.W.2d 691
(1979).

     I also observe that, when balancing the equities to determine
whether injunctive relief is appropriate, courts around the
country have given the utmost weight to the protection of health
and human life. See McLaughlin by McLaughlin v. Williams, 801 F.
Supp. 633, 644 (S.D. Fla. 1992); see also Todd by Todd v. Sorrell,
841 F.2d 87, 88 (4th Cir. 1988); Rockhill Care Center, Inc. v.
Harris, 502 F. Supp. 1227, 1231 (W.D. Mo. 1980).

                                     2
                                                    No.   2020AP765-OA.rfd


     ¶132 REBECCA    FRANK   DALLET,   J.   (dissenting).      Today,   a

majority of this court does the Legislature's bidding by striking

the entirety of Emergency Order 28, "Safer at Home Order," yet

confusingly, in a footnote, upholding Section 4. a.         The majority

reaches its conclusion by torturing the plain language of Wis.

Stat. § 252.02 (2017-18)1 and completely disregarding the long-

standing, broad statutory powers the Legislature itself granted to

the Department of Health Services (DHS) to control COVID-19, a
novel contagion.2    This decision will undoubtedly go down as one

of the most blatant examples of judicial activism in this court's

history.    And it will be Wisconsinites who pay the price.

     ¶133 A majority of this court falls hook, line, and sinker

for the Legislature's tactic to rewrite a duly enacted statute

through litigation rather than legislation.     But legislating a new

policy from the bench exceeds the constitutional role of this

court.     While a majority of this court is clearly uncomfortable

with the broad grants of authority the Legislature gave to DHS




     1 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
     2 In the United States alone COVID-19 has sickened more than
1.34 million people and approximately 80,820 people have died.
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-
in-us.html.   Here in Wisconsin, as of this writing, there are
10,902 confirmed cases and 421 COVID-19 related deaths, with cases
confirmed         in         almost          every         county.
https://www.dhs.wisconsin.gov/covid-19/data.htm.

                                   1
                                                          No.    2020AP765-OA.rfd


through Wis. Stat. § 252.02 and throughout Wisconsin history,3 the

court's role is only to examine and apply the plain statutory

language.      "It is the duty of the courts to enforce the law as

written."      Baierl v. Riesenecker, 201 Wis. 454, 458, 227 N.W. 9

(1929), rev'd on reh'g on other grounds, 201 Wis. 454, 230 N.W. 605

(1930).

     ¶134 Rather than examine the plain language of Wis. Stat.

§ 252.02, the majority engages in analytical gymnastics to arrive
at a desired conclusion.       One need only examine the clear and plain

statutory      language   to   uncover   what   the   majority    attempts    to

obscure. Because the Legislature has bestowed on the DHS Secretary

through § 252.02 the explicit authority to issue orders such as

Emergency Order 28 without first going through the rulemaking

process, the majority's exercise ultimately fails.               I dissent.

          I.    EMERGENCY ORDER 28 DID NOT REQUIRE RULEMAKING

     ¶135 It is first important to understand Wisconsin's long-

standing history of giving a broad grant of power to its public

health authority, a history the majority purposefully overlooks.

The Wisconsin Legislature was among the first state legislatures
to address public health emergencies when it created the State




     3 See, e.g., majority op., ¶31: "Palm points to statutes that
she asserts give her broad authority to impose regulation; but it
does not follow she can impose regulation without going through a
process to give the people faith in the justness of the
regulation"; "However, under Palm's theory, she can 'implement all
emergency measures necessary to control communicable diseases,'
Wis. Stat. § 252.02(6), even at the expense of fundamental
liberties . . . ."

                                         2
                                                              No.   2020AP765-OA.rfd


Board of Health in March 1876.4       See ch. 366, Laws of 1876.                  This

was a panel of seven physicians who were responsible for "general

supervision of the interests of the health and life of the citizens

of the state."    § 2, ch. 366, Laws of 1876.5                     The Legislature

granted the board unusually broad powers, allowing it to impose

statewide   quarantines   unilaterally          in   times    of    public    health

emergencies,      as        well      as             making         "rules         and

regulations . . . necessary for the preservation or improvement of
public health . . . ."      § 10, ch. 366, Laws of 1876.

     ¶136 In 1904 this court recognized that the Legislature may

"rightfully grant to boards of health authority to employ all

necessary means to protect the public health" given the need to

"act immediately and summarily in cases of . . . contagious and

malignant diseases, which are liable to spread and become epidemic,

causing destruction of human life."         Lowe v. Conroy, 120 Wis. 151,

155, 97 N.W. 942 (1904) (citing Bittenhaus v. Johnston, 92 Wis.

588, 66 N.W. 805 (1896); City of Salem v. E. Ry. Co., 98 Mass. 431

(1868); Lawton v. Steele, 152 U.S. 133 (1894)).                     Similarly, the

United   States   Supreme     Court       has    recognized         that     it   was


     4 The impetus for the creation of the State Board of Health
was "[t]he high death rate from various communicable diseases and
subsequent efforts of medical societies." See State of Wisconsin
Blue Book 465 (1983-84).

     Notably, public health legislation in Wisconsin dates back to
the territorial days. Id.
     5 Wisconsin became the tenth state in the nation with such a
board. See Steven B. Burg, Wisconsin and the Great Spanish Flu
Epidemic of 1918, Wisconsin Magazine of History 37, 44 (Autumn
2000).

                                      3
                                                                    No.    2020AP765-OA.rfd


"surely . . . appropriate,"                and     "not     an     unusual,           nor    an

unreasonable or arbitrary, requirement," to vest a board of health

with the authority to respond to "an epidemic of disease" because

it is composed of persons in the affected locality who presumably

had   "fitness        to     determine      such     questions."               Jacobson      v.

Commonwealth of Mass., 197 U.S. 11, 27 (1905).

      ¶137 The State Board of Health exercised its broad emergency

powers during the Spanish Flu pandemic of 1918.                       In October 1918,
State Health Officer Dr. Cornelius Harper, in consultation with

the governor, issued an order closing all public institutions in

Wisconsin, including "schools, theaters, moving picture houses,

other places of amusement and public gathering for an indefinite

period of time."           Burg, supra n.5, at 45.               "[N]owhere except in

Wisconsin    was      such    an    order    issued       statewide       or     in   such   a

comprehensive fashion," as practically every local government in

Wisconsin cooperated with the order immediately.                          Id.    For almost

three months, isolation rather than socialization was the norm for

citizens of Wisconsin.             Id. at 52.      Compliance undoubtedly spelled

the   difference       between      life    and    death    for    hundreds,          if    not
thousands, of Wisconsin citizens.                  Id. at 53.

      ¶138 The broad executive power to take swift measures in

response    to   an    outbreak       of    communicable         disease        has   existed

uninterrupted since 1876.                  The language of ch. 252 expressly




                                             4
                                                          No.    2020AP765-OA.rfd


confers on DHS, the modern successor to the State Board of Health,6

broad    pandemic-response   powers.        Section   252.02,     "Powers    and

duties of department," sets forth the powers and duties of DHS,

the limits of which are not at issue in this case.

     ¶139 With    this   background,    I    turn   to   DHS's    issuance    of

Emergency Order 28.      DHS asserts that the plain text of Wis. Stat.

§§ 252.02(3), (4), and (6) authorizes it to issue Emergency Order

28 without first engaging in rulemaking.            To determine the extent
of the powers the Legislature has granted DHS to use during a

pandemic, I start with the plain language of the statute.                 State

ex rel. Kalal v. Circuit Court for Dane Cty., 2004 WI 58, ¶46, 271

Wis. 2d 633, 681 N.W.2d 110.

     ¶140 Wisconsin Stat. § 252.02(4) reads:

     The department may promulgate and enforce rules or issue
     orders for guarding against the introduction of any
     communicable disease into the state, for the control and
     suppression of communicable diseases, for the quarantine
     and disinfection of persons, localities and things
     infected   or  suspected   of   being   infected   by  a
     communicable disease and for the sanitary care of jails,
     state prisons, mental health institutions, schools, and
     public buildings and connected premises.     Any rule or
     order may be made applicable to the whole or any
     specified part of the state, or to any vessel or other
     conveyance. . . .


     6 The State Board of Health was abolished in 1939 and its
functions were subsequently transferred throughout the executive
branch. See State of Wisconsin Blue Book 141 (1940-41). Chapter
250 of the Wisconsin Statutes designates DHS as "the state lead
agency for public health," with "all powers necessary to fulfill
the   duties  prescribed   in  the   statutes."     Wis.   Stat.
§§ 250.03(1)(b); 250.04(2)(a). In Chapter 252 of the Wisconsin
Statutes, DHS is charged with controlling communicable disease
within Wisconsin.

                                    5
                                                             No.    2020AP765-OA.rfd


(Emphasis added).       Section 252.02(4) plainly grants DHS the power

to address COVID-19 through rulemaking or by issuing orders.                    The

use of the word "or" distinguishes "orders" from "rules."                       See

Loughrin v. United States, 573 U.S. 351, 357 (2014) (noting the

use of "or" in a statute is "disjunctive, that is, the words it

connects    are    to    be   given   separate        meanings").        Whichever

alternative DHS chooses, order or rule, it can be made "applicable

to the whole" of Wisconsin.        The Legislature chose these words and
is presumed to say what it means and mean what it says.                         See

Johnson v. City of Edgerton, 207 Wis. 2d 343, 351, 558 N.W.2d 653

(Ct. App. 1996) ("When the Legislature uses different terms in a

statute——particularly in the same section——we presume it intended

the terms to have distinct meanings.").

       ¶141 The statutory history of Wis. Stat. § 252.02(4), part of

a plain meaning analysis, confirms the authority of DHS to issue

orders applicable to the whole of Wisconsin separate and apart

from rules.       See United States v. Franklin, 2019 WI 64, ¶13, 387

Wis. 2d 259, 928 N.W.2d 545 (quoted source omitted) ("Evaluation

of the context of a statute is part of a plain-meaning analysis
and includes a review of . . . 'previously enacted and repealed

provisions of a statute.'").                  Originally, the predecessor to

§ 252.02(4) did not allow for the issuance of orders; DHS could

only   "adopt     and   enforce   rules       and   regulations,"    with   "rule"

carrying a similar definition as it does today, including "general

order . . . of general application."                See Wis. Stat. § 143.02(4)
(1955-56); compare Wis. Stat. § 227.01(3) (1955-56), with Wis.

Stat. § 227.01(13) (2017-18).
                                          6
                                                      No.   2020AP765-OA.rfd


     ¶142 However, in 1982, at the beginning of the AIDS epidemic,7

the Legislature amended the predecessor to Wis. Stat. § 252.02(4)

to explicitly include as part of DHS's power the ability "to issue

orders" of statewide application.       See § 21, ch. 291, Laws of

1981.8    Even though DHS had existing authority to promulgate a

"rule" which, again, had always included a "general order . . . of

general   application,"   the   Legislature   chose   to    give   DHS   the


     7 See   https://www.hiv.gov/hiv-basics/overview/history/hiv-
and-aids-timeline
     8 The majority cites to extrinsic evidence, an "Explanatory
Note" to Senate Bill 711, for support that the insertion of the
phrase "issue orders" was "basically technical changes designed to
bring the statute into concordance with the current public health
and epidemiologic thought and terminology." Majority op., ¶26.
Reliance on this "Explanatory Note" is problematic for several
reasons. First, the court has clearly enunciated that it does not
look to extrinsic sources in a plain language analysis. See State
ex rel. Kalal v. Circuit Court for Dane Cty., 2004 WI 58, ¶46, 271
Wis. 2d 633,   681    N.W.2d 110   ("Where   statutory language is
unambiguous, there is no need to consult extrinsic sources of
interpretation, such as legislative history."). Second, the cited
"Explanatory Note" language was not even related to the "issue
orders" language.    Instead, it refers to inserting words like
"communicable" before disease and switching the phrase "jails,
asylums, schoolhouses" to "correctional facilities, mental health
institutions, schools."    The majority should have realized that
the "issue orders" language has nothing to do with "public health
and epidemiologic thought and terminology" and not blindly adopted
an argument made by Wisconsin Manufacturers and Commerce in its
amicus brief.

     Further, the majority asserts that "the Legislative Reference
Bureau never described the added language as changing DHS's
authority."   Majority op., ¶26.    There is no support for the
proposition that the LRB is expected to make such comments or that
its description of any textual additions is dispositive. These
strained inferences from inapplicable extrinsic evidence and the
LRB's silence illustrate how willing the majority is to circumvent
the plain text of a statute to reach its desired policy outcome.

                                   7
                                                               No.    2020AP765-OA.rfd


separate power to issue orders on a statewide basis to control and

suppress communicable diseases.

       ¶143 Additionally, in the same 1982 amendment giving DHS the

power to issue orders of statewide application, the Legislature

added the requirement that "Rules of general application shall be

adopted under ch. 227."           See § 21, ch. 291, Laws of 1981 (emphasis

added).9       The amendment did not say that "orders" applicable to

the entire state shall be adopted pursuant to Wis. Stat. ch. 227.
This       further   supports     the   Legislature's       distinction      between

"orders"      permitted   under      Wis.       Stat.   § 252.02(4)    and   "rules"

subject to ch. 227.

       ¶144 According to the majority opinion, any order applicable

to the whole state would be a rule. But an "order" "made applicable

to the whole" state cannot be synonymous with "rule" because, such

a reading ignores the different words chosen by the Legislature

and renders the language in the 1982 amendment superfluous.                     It is

a basic tenet of statutory interpretation that we                         must read

statutory language "to give reasonable effect to every word, in

order to avoid surplusage."10           See Kalal, 271 Wis. 2d 633, ¶46; see
also       Antonin   Scalia   &    Bryan    A.    Garner,    Reading     Law:     The

Interpretation of Legal Texts 176 (2012) ("Because legal drafters


       That language was removed from the predecessor to Wis. Stat.
       9

§ 252.02(4) pursuant to 1993 Wis. Act 27, § 284.

        Notably, a majority of this court just recently relied on
       10

this interpretive canon against surplusage in striking down
Executive Order 74 which had suspended in-person voting in response
to the ongoing COVID-19 pandemic. See Am. Order, Wis. Legislature
v. Evers, No. 2020AP608-OA, at 3 (Apr. 6, 2020).

                                            8
                                                             No.    2020AP765-OA.rfd


should not include words that have no effect, courts avoid a

reading that renders some words altogether redundant.").

      ¶145 Emergency   Order    28       is     authorized         by    two   other

subsections of Wis. Stat. § 252.02:           §§ 252.02(3) and (6), neither

of which require rulemaking under ch. 227.               Section § 252.02(6) is

the broadest grant of authority given by the Legislature to DHS.

Subsection 6 reads:    "The department may authorize and implement

all   emergency   measures     necessary            to   control        communicable
diseases."    (Emphasis    added).            The    very   broad       language   of

§ 252.02(6) to "authorize and implement all emergency measures

necessary" includes the issuance of emergency orders necessary to

combat a deadly virus.11     The Legislature asks the court to read

in language that simply is not there.               Section 252.02(6) does not


       The concurrences of Justice Rebecca Grassl Bradley and
      11

Justice Kelly attempt to resuscitate the non-delegation doctrine.
They cite dissenting opinions, evocative precedent, and a
selective assortment of foreboding historical quotes, but their
ultimate analyses of Wis. Stat. § 252.02 have been repeatedly
rejected under modern administrative law.        Broad grants of
authority are routinely upheld where the statute as a whole,
including its purpose, factual background, and context, bind the
agency's authority. See, e.g., Am. Power & Light Co. v. SEC, 329
U.S. 90, 104–05, (1946); see also Gundy v. United States, 139 S.
Ct. 2116, 2130, reh'g denied, 140 S. Ct. 579 (2019) ("It is wisdom
and humility alike that this Court has always upheld such
'necessities of government.'") (citation omitted). The language
of § 252.02(6) fits comfortably within the range of broad grants
historically approved by the United States Supreme Court.      See
Mistretta v. United States, 488 U.S. 361, 416 (1989) (Scalia, J.,
dissenting) ("What legislated standard, one must wonder, can
possibly be too vague to survive judicial scrutiny, when we have
repeatedly upheld, in various contexts, a 'public interest'
standard?") (citing Nat'l Broad. Co. v. United States, 319 U.S.
190, 216-17 (1943)); N.Y. Cent. Sec. Corp. v. United States, 287
U.S. 12, 24-25 (1932)).

                                     9
                                                          No.   2020AP765-OA.rfd


contain any limiting language——it does not say that DHS may

"authorize and implement all emergency measures necessary except

general orders of general application, for which rulemaking is

required."    We will not read into a statute "words the legislature

did not see fit to write."      Dawson v. Town of Jackson, 2011 WI 77,

¶42, 336 Wis. 2d 318, 801 N.W.2d 316; see also State v. Fitzgerald,

2019 WI 69, ¶30, 387 Wis. 2d 384, 929 N.W.2d 165 ("[R]ather, we

interpret the words the legislature actually enacted into law.").
     ¶146 The statutory history of Wis. Stat. § 252.02(6) further

supports a reading of § 252.02(6) which gives DHS a broad grant of

authority to issue the entirety of Emergency Order 28 without going

through the rulemaking process.           The Legislature enacted this

subsection in 1982 contemporaneously with adding the power to issue

statewide    orders    and   declaring    that     only   rules   of   general

application, not orders, be adopted as rules under ch. 227.                 See

§§ 21-22, ch. 291, Laws of 1981.           Section 252.02(6) post-dates

both §§ 252.02(3) and (4) and demonstrates how, over time, the

Legislature has continued to expand DHS's ability to act to control

contagion in emergencies such as this one.
     ¶147 Finally, Wis. Stat. § 252.02(3) independently provides

authority for the issuance of several provisions in Emergency Order

28 without rulemaking.       Yet, it is significant that the majority

fails to even mention this subsection despite Emergency Order 28

explicitly citing § 252.02(3) as authority.                Section 252.02(3)

allows DHS to "close schools and forbid public gatherings in
schools,    churches   and   other   places   to    control     outbreaks   and

epidemics."    Although § 252.02(3) does not specify the method by
                                     10
                                                           No.   2020AP765-OA.rfd


which DHS can close schools and forbid public gatherings, this

subsection clearly envisions the issuance of orders.                  To suggest

that in the midst of an outbreak or epidemic of a contagious

disease DHS must go through the process of rulemaking before

closing   schools    is   preposterous      and    at   odds   with   the    other

subsections of § 252.02.       See Kalal, 271 Wis. 2d 633, ¶46 (noting

that statutory language is examined "not in isolation but as part

of a whole; in relation to the language of surrounding or closely-
related statutes").       The majority opinion seemingly admits the

absurdity of this outcome when it states that the decision striking

the entirety of Emergency Order 28 "does not apply to Section 4.

a. of Emergency Order 28."         Majority op., ¶3 n.6.

     ¶148 The majority's attempts to circumvent the statute's

plain meaning in order to reach its desired outcome are legally

suspect and, frankly, unpersuasive.           To establish that Emergency

Order 28 is a rule subject to the emergency rulemaking provisions

in Wis. Stat. § 227.24, the majority reads "order" "made applicable

to the whole" in Wis. Stat. § 252.02(4) as a "general order of

general   application."       This    reading      makes   the   word      "order"
superfluous and changes the language of § 252.02(4) to read "the

department    may     promulgate      and     enforce      rules      or     issue

rules . . . ."      Courts do not read in redundancies for the sake of

aligning a statute with a brand new policy preference.                See Kalal,

271 Wis. 2d 633, ¶46; Scalia & Garner, supra ¶144, at 176.

     ¶149 This      reading   of   Wis.    Stat.    § 252.02     is   even    more
illogical because it hamstrings DHS to a time-consuming, lengthy

rulemaking scheme inconsistent with the authorization for DHS to
                                      11
                                                  No.   2020AP765-OA.rfd


act "immediately and summarily" to guard against the introduction

of communicable disease as well as to control and suppress it.

Lowe, 120 Wis. at 155.   A review of the tedious multi-step process

required to enact an emergency rule illustrates why the Legislature

authorized DHS to issue statewide orders to control contagion.

     ¶150 The emergency rulemaking process set forth in Wis. Stat.

§ 227.24 includes 11-13 steps which the briefing indicates takes

a minimum of 18 and a maximum of 49 days.12       At oral argument,
counsel for the Legislature focused only on the first eight steps,

from the creation of a scope statement until the time a rule is

published, which he thought "could take 12 days, in this case."

However, counsel's phrases like "matter of an hour," "approve it

in one minute," and "about a second" show that the time it takes

to enact an emergency rule is guess work, at best, and discounts

the uncertainty tied to this process.

     ¶151 Even   assuming   the   Legislature's   best-case-scenario

timeframe of 12 days, DHS still may not be able to act to control

a contagion using only emergency rulemaking. While the Legislature

does not get a seat at the table to draft an emergency rule, a



     12There are eleven mandatory steps contained in Wis. Stat.
§ 227.24, including drafting a statement of scope for the emergency
rule, obtaining gubernatorial approval for the statement of scope,
submitting the statement of scope for publication in the
Administrative Register, and obtaining approval for the statement
from the individual or body with the appropriate policy-making
powers. See § 227.24(1)(e)1d. Additionally, the Joint Committee
for Review of Administrative Rules (JCRAR), a legislative
committee, can request a preliminary public hearing, which is a
potential step that delays the process for several days to several
weeks.

                                  12
                                                        No.   2020AP765-OA.rfd


partisan legislative committee13 has the ability to suspend any

emergency rule following a public hearing. See Wis. Stat. § 227.26

(2)(d).      This, and any other change in circumstances requiring a

new scope statement, would send DHS right back to the drawing

board.     These procedures and timelines are wholly inconsistent

with the prompt and decisive action necessary to control and

suppress a deadly communicable disease like COVID-19.

      ¶152 The majority and the Legislature point the finger at DHS
and assert that it should have gone through emergency rulemaking

while Governor Evers' Executive Order 72 was in effect.14                This

overlooks the Legislature's own inaction.              During the 23 days

before DHS issued Emergency Order 28, there was already in effect

a   nearly    identical   emergency   order   issued    under   Wis.   Stat.

§§ 252.02(3) and (6), which the Legislature never challenged.             See

Emergency Order 12, at 2.      During those 23 days, the Legislature

convened several times, including two special sessions, but chose

not to address Order 12 or DHS's claimed grant of authority under




       The Joint Committee for Review of Administrative Rules is
      13

currently made up of: Representative Joan Ballweg (R), Senator
Stephen Nass (R), Representative Adam Neylon (R), Senator Duey
Stroebel (R), Senator David Craig (R), Senator Chris Larson (D),
Senator Robert Wirch (D), Representative Romaine Quinn (R),
Representative Gary Hebl (D), and Representative Lisa Subeck (D).
https://docs.legis.wisconsin.gov/2019/committees/joint/1965.

       In Executive Order 72, Governor Evers declared a public
      14

health emergency.

                                      13
                                                            No.   2020AP765-OA.rfd


§ 252.02.      See Executive Order 73; Executive Order 74.15            Instead,

the Legislature now comes to this court and asks it to rescind the

broad powers it granted to DHS.                Whatever policy choices the

Legislature makes going forward should be effectuated by the

legislative process, not as a result of a decision made by the

judiciary.

     ¶153 The majority further disregards the nature of Emergency

Order 28, which is inconsistent with the purpose of emergency
rulemaking.      An emergency rule does not share the limited nature

of an order; instead, it is intended to be in place temporarily

until     a   permanent   rule   can   be    promulgated.     See    Wis.   Stat.

§§ 227.24(1)(c), (2)(a).           Moreover, a rule applies to future

circumstances and is enacted with the purpose of guiding future

conduct.      Emergency Order 28 is an immediate response to current

circumstances and has an end-date of May 26, 2020.                  It does not

serve as guidance for response to any future unique contagious

disease, or even to the evolving circumstances surrounding COVID-

19, and is therefore by its very nature not a rule.

     ¶154 Finally, the majority conspicuously omits the fact that
Emergency Order 28 expressly allows this court to sever any




     15The majority calls Secretary Palm an "unelected,"
"unconfirmed" cabinet member. Majority op., ¶¶24, 28, 31. It is
the Legislature who controls her confirmation and has yet to vote
despite her approval by a bipartisan Senate Committee in August of
2019. Secretary Palm does not need confirmation to serve as DHS
Secretary. Wisconsin's executive branch is structured such that
a department secretary, even one awaiting Senate confirmation,
"serve[s] at the pleasure of the governor." Wis. Stat. § 15.05.

                                        14
                                                      No.   2020AP765-OA.rfd


unconstitutional provision and save the rest.16       Why?    So it could

feign that it had no choice but to strike the entirety of the

order.       The majority had another option:      sever the provisions

besides       those   "clos[ing]   schools   and   forbid[ding]     public

gatherings in schools, churches, and other places," which the

Legislature conceded are valid under Wis. Stat. § 252.02(3).17

While the majority in a footnote says "This decision does not apply

to Section 4. a. of Emergency Order 28," majority op., ¶3 n.6, it
does not explicitly sever Section 4. a.            In fact, the broad

language in the majority opinion suggests otherwise:           "Emergency

Order 28 is invalid and therefore, unenforceable."          Majority op.,

¶56.        The majority's act of striking the entirety of Emergency

Order 28 effective immediately is a prime example of judicial

activism.

       ¶155 Relatedly, the majority makes much ado about nothing

when bemoaning that Emergency Order 28 allows the executive to


       Section 19 of Emergency Order 28 says:
       16                                             "To this end, the
provisions of this Order are severable."

        For example, Section 4. a. of Emergency Order 28 indicates
       17

that "Public and private K-12 schools shall remain closed for pupil
instruction and extracurricular activities for the remainder of
the 2019-2020 school year." Such a provision is clearly within
DHS's     explicit    authority    pursuant    to     Wis.    Stat.
252.02(3).    Similarly, Section 4. c. closes "places of public
amusement and activity." Such places include but are not limited
to "amusement parks, carnivals, water parks, licensed public or
private swimming pools, splash pads, aquariums, zoos, museums,
arcades, fairs, children's play centers, playgrounds, funplexes,
theme parks, bowling alleys, movie and other theaters, concert and
music halls, country clubs, social clubs, and gyms and fitness
centers." Again, the Legislature concedes that DHS may order at
least some of these places to close under § 252.02(3).

                                     15
                                                          No.   2020AP765-OA.rfd


arbitrarily define crimes and impose criminal penalties.18                   In

fact, for shock value, the majority ties much of its reasoning to

the imposition of criminal penalties.              As detailed in Justice

Hagedorn's      dissent,   ¶255   &   n.21,   criminal   penalties    for   the

violation of an agency action is nothing new.            Nonetheless, as the

assistant attorney general conceded at oral argument, this court

could simply issue a ruling that Emergency Order 28 can only be

enforced through civil fines and sever the language regarding
criminal penalties.         The majority fails to even mention this

possibility because to do so would expose the flaws in their

reasoning.       Instead, the majority of this court              strikes the

entirety of Emergency Order 28, see majority op., ¶¶3, 56, and

limits DHS's ability to act quickly while in the midst of its

efforts to fight COVID-19.

          II.   THE MAJORITY'S ADVISORY OPINION ON THE LEGISLATURE'S
                               SECOND CLAIM
     ¶156 The majority opinion should end after it addresses the

Legislature's first claim and strikes the entirety of Emergency

Order 28. Instead, the majority "assumes arguendo" that rulemaking

was not required so that it can opine on issues not properly before

the court.       The reason given by the majority is that the court

granted review of the second issue.           See majority op., ¶43.    Having

decided to accept a question on review has never provided a

justification to engage in an advisory opinion, which this court


     18 Section 18 of Emergency Order 28 indicates that violations
of the order are punishable by up to 30 days imprisonment, pursuant
to Wis. Stat. § 252.25.

                                       16
                                                            No.   2020AP765-OA.rfd


disfavors.      See Am. Med. Servs., Inc. v. Mut. Fed. Sav. & Loan

Ass'n,    52   Wis. 2d 198,   203,    188   N.W.2d 529      (1971)    ("Advisory

opinions should not be given under the guise of a declaration of

rights.").

     ¶157 The majority appropriately defines standing to seek

judicial review as "when one has a stake in the outcome of the

controversy     and   is   affected   by    the    issues   in    controversy."

Majority op., ¶12 (citing Schill v. Wis. Rapids Sch. Dist., 2010
WI 65, ¶38, 327 Wis. 2d 572, 786 N.W.2d 177).               Yet, the majority

offers a cursory and incomplete analysis on this issue because it

only addresses standing based on an invasion of the Legislature's

core powers.      While the Legislature conceivably has standing on

the first claim regarding rulemaking, this does not confer standing

to challenge Emergency Order 28 as exceeding DHS's statutory

authority.     The majority opinion is void of any analysis as to the

Legislature's standing to bring its second claim.

     ¶158 The Legislature has no stake whatsoever in whether the

mandate in Emergency Order 28 exceeded DHS's authority under Wis.

Stat. §§ 252.02(3), (4), and (6).             The Legislature itself is
expressly exempt from the legal directives of Emergency Order 28.

See Emergency Order 28 at 11 ("This section does not limit the

ability or authority of the Wisconsin Legislature to meet or

conduct    business.").       No   single   legislator      signed    on   in   an

individual capacity to this lawsuit.              In order for this court to

properly reach this claim, it must be brought by one who is harmed
by the order, a Wisconsin citizen or business entity that falls

under the scope of Emergency Order 28.
                                      17
                                                             No.     2020AP765-OA.rfd


     ¶159 Recognizing the Legislature's standing to bring a claim

that enforcement of a statute "exceeded statutory authority" sets

a dangerous precedent.          This court has deemed it error for a

legislator to testify regarding legislative intent of a statute

and likewise the Legislature here cannot testify to its view of

the scope of a statute.         Cartwright v. Sharpe, 40 Wis. 2d 494,

508-509, 162 N.W.2d 5 (1968); see also Responsible Use of Rural

and Agr. Land v. PSC, 2000 WI 129, ¶39 n.20, 239 Wis. 2d 660, 619
N.W.2d 888 ("ex post facto explanations from legislators cannot be

relied upon to determine legislative intent . . . ."); State v.

Consolidated    Freightways       Corp.,     72        Wis. 2d 727,        738,   242

N.W.2d 192 (1976) ("However, neither a legislator, nor a private

citizen, is permitted to testify as to what the intent of the

legislature    was   in   the   passage     of    a     particular     statute.").

Moreover, allowing the Legislature to challenge the scope of a

duly enacted statute without a showing of any particularized harm

opens the floodgates for future litigation about the application

of each and every statute.        See also Justice Hagedorn's dissent,

¶¶233-44 (providing a well reasoned and extensive discussion on
standing).

     ¶160 Even overlooking the clear standing issues, the advisory

part of the opinion is cursory and misreads the statutory language.

The majority cuts and pastes portions of Wis. Stat. § 252.02 and

reaches   undeveloped     conclusions.           For    example,     the    majority

opinion   appears    to   say   that   Emergency        Order   28    exceeds     the
authority given to DHS in § 252.02(4) because it goes beyond the

quarantining of suspected infected persons and guarding against
                                       18
                                                       No.   2020AP765-OA.rfd


the introduction of communicable disease into the state.           Majority

op., ¶¶49-50.   The majority conveniently fails to mention the rest

of § 252.02(4), including the authority to issue statewide orders

"for   the   control   and   suppression   of    communicable   diseases."

Ultimately, by engaging in an advisory opinion about the potential

limits of § 252.02, the majority of this court did not just jump

when the Legislature asked it to, it asked "how high?"

                             III.   CONCLUSION
       ¶161 It is important to understand that the Legislature's

request was not to immediately strike Emergency Order 28.               Even

the Legislature appreciated the abrupt changes that will be wrought

by this decision and thus asked this court for a stay.               In its

initial brief, the Legislature requested that this Court stay

enforcement of an injunction for a period of six days to allow DHS

"to promulgate an emergency rule consistent" with state law.             The

reply brief suggests this court "stay enforcement of its injunction

in its equitable discretion, to allow DHS sufficient time to

promulgate a new emergency rule consistent with Wisconsin law."

In its last act of judicial activism, the majority takes it upon
itself to immediately overturn Emergency Order 28, a remedy neither

party asked for.

       ¶162 The effective date of this decision should be stayed and

the majority has the equitable power to do so.        In her concurrence,

Chief Justice Roggensack claims she would stay "future actions to

enforce our decision," but since Emergency Order 28 will no longer
be in effect, there will be no "future actions" of enforcement.

These words are meaningless.        It is clear that a majority of this
                                     19
                                                         No.    2020AP765-OA.rfd


court     has   no   appreciation   of    the   consequences    of   doing   the

Legislature's bidding in the midst of a pandemic.              The Legislature

has always had the power to act, but would rather ask this court

to   do    so   to    avoid   political       fallout.   Unfortunately       for

Wisconsinites, this court took the bait.

     ¶163 For the foregoing reasons, I dissent.

     ¶164 I am authorized to state that Justice ANN WALSH BRADLEY

joins this dissent.




                                         20
                                                                     No.    2020AP765-OA.bh


       ¶165 BRIAN HAGEDORN, J.               (dissenting).           We are facing a

unique public health crisis the likes of which few among us have

ever    seen.        And    the    government         response      of     shutting   down

businesses, travel, and schools, forbidding private gatherings,

and other such measures is a demonstration of government power the

likes of which few among us have ever seen.                        Understandably, our

public discourse is full of passionate debate——both over how to

handle the public health issues facing our world, and over whether

this exercise of government power is appropriate for this crisis

and for a nation "conceived in Liberty."                    Abraham Lincoln, Address

at Gettysburg, Pennsylvania (Nov. 19, 1863).

       ¶166 The pressing and consequential nature of these questions

cannot be overstated, but this particular case has nothing to do

with them——nothing whatsoever.               The judiciary receives its charge

from the people through the Wisconsin Constitution. And the people

have not empowered this court to step in and impose our wisdom on

proper governance during this pandemic; they left that to the

legislative and executive branches. They have empowered this court
to decide cases according to the law, and that alone is what we

must do.

       ¶167 Some would like to characterize this case as a battle

over    the     constitutional       limits       on     executive       power——can     an

executive     branch       officer   really       shut      down    businesses,       limit

travel,      and   forbid       public   gatherings?           These       are   important

questions for sure, but they are not what this case is about.                           No

party has raised or developed such a claim.                      Some would also like
to   frame    this    as    a    challenge       to   the    government's        potential

                                             1
                                                          No.   2020AP765-OA.bh


infringement    of   certain    constitutional     protections      like   the

freedoms of religion, speech, and assembly, and the right to hunt

and fish.   But these issues are not before us either.               No party

has raised or developed a claim along these lines.

      ¶168 We are a court of law. We are not here to do freewheeling

constitutional theory.       We are not here to step in and referee

every intractable political stalemate.          We are not here to decide

every interesting legal question.          It is no doubt our duty to say

what the law is, but we do so by deciding cases brought by specific

parties raising specific arguments and seeking specific relief.

In a case of this magnitude, we must be precise, carefully focusing

on what amounts to the narrow, rather technical, questions before

us.   If we abandon that charge and push past the power the people

have vested in their judiciary, we are threatening the very

constitutional structure and protections we have sworn to uphold.

      ¶169 This   court    granted    the    legislature's      petition   for

original action on two issues.            First, we are asked whether the

commands in Emergency Order 28 (Order 28) were required to be
promulgated as an administrative rule under chapter 227 of the

Wisconsin Statutes.       I conclude they were not because Order 28 is

an order applying to a specific factual circumstance, and is

therefore not an order of "general application" under Wis. Stat.

§ 227.01(13) (2017-18).1        Second, the legislature asks us to

address whether, even if rulemaking was not required, Order 28

exceeds   the   Department     of   Health    Services'   (DHS)     statutory


      1All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                      2
                                                                  No.    2020AP765-OA.bh


authority.        Because this is a challenge to executive branch

enforcement       of       clearly    on-point     statutes,      I     conclude      the

legislatureas         a    constitutional       body     whose   interests     lie    in

enacting, not enforcing the lawslacks standing to bring this

claim.      Such claims should be raised by those injured by the

enforcement action, not by the branch of government who drafted

the laws on which the executive branch purports to rely.                        To the

extent we countenance an argument that Wis. Stat. § 252.02 grants

too much power to DHS, we are allowing the legislature to argue

its   own   laws   are       unconstitutional,        a   legal   claim    it   has    no

authority to make.

      ¶170 In striking down most of Order 28, this court has strayed

from its charge and turned this case into something quite different

than the case brought to us.            To make matters worse, it has failed

to provide almost any guidance for what the relevant laws mean,

and how our state is to govern through this crisis moving forward.

The legislature may have buyer's remorse for the breadth of

discretion it gave to DHS in Wis. Stat. § 252.02.                       But those are
the laws it drafted; we must read them faithfully whether we like

them or not.      To be sure, this leaves much unanswered.                Significant

legal questions remain regarding the limits, scope, and propriety

of the powers asserted in Order 28, and in the powers that might

plausibly    be    exercised         pursuant    to     the   broad     authority     and

responsibility given to DHS in § 252.02.                   But those are questions

we must leave for another day; this court has no business raising

and deciding claims to vindicate the rights of parties not before



                                           3
                                                    No.   2020AP765-OA.bh


us now.   Based on the legal issues presented in this case, I would

uphold Order 28.   I respectfully dissent.



                           I.     Background

     ¶171 The factual background to this case is well-known and

sufficiently stated in the other writings.        But some pertinent

legal background will be helpful in understanding the issues——

namely, that which pertains to our basic constitutional structure

and the police power generally.

     ¶172 The foundation of our system of government rests in the

sovereignty of the people.        Government has a morally legitimate

claim to order and command not because it has the biggest guns or

because it's always been that way, but because the people have

given it that power. The Declaration of Independence para. 2 (U.S.

1776); Wis. Const. art. I, § 1.

     ¶173 The people have granted power and delineated its limits

through   the   United   States    Constitution   and   the   Wisconsin

Constitution.    These constitutions reflect and describe both a
vertical separation of powers and a horizontal separation of

powers. More than even our Bill of Rights, our founders understood

the separation of powers as the central bulwark of our liberty.

See Morrison v. Olsen, 487 U.S. 654, 697 (1988) (Scalia, J.,

dissenting) ("The Framers of the Federal Constitution . . . viewed

the principle of separation of powers as the absolutely central

guarantee of a just Government.").

     ¶174 The vertical separation of powers is reflected in the
allocation of powers between the federal government and state

                                    4
                                                         No.   2020AP765-OA.bh


governments, a concept known as federalism.          Power is diffused

into two separate sovereigns, each having their own spheres of

authority within which they can and cannot act.                 The federal

government, as established by the federal constitution, is a

government of limited and enumerated powers.              This means the

federal government can only do what the federal constitution itself

grants it power to do.     Powers not given to the federal government

are retained by the people and the states.         U.S. Const. amend. X

("The     powers   not   delegated   to   the   United    States     by   the

Constitution, nor prohibited by it to the States, are reserved to

the States respectively, or to the people."); see also Erie R.R.

Co. v. Tompkins, 304 U.S. 64, 78 (1938) ("Congress has no power to

declare substantive rules of common law applicable in a state

whether they be local in their nature or 'general,' be they

commercial law or a part of the law of torts.            And no clause in

the Constitution purports to confer such a power upon the federal

courts.").

     ¶175 The horizontal separation of powers is the idea that
government power at large is divided and deposited into three

institutions or officers.       The power to make law, to decide what

the law should be, is given to the legislative branch.          Wis. Const.

art. IV, § 1.      The power to enforce and execute the law already

enacted is given to the executive branch.         Id. art. V, § 1.        And

the power to decide disputes about the law is given to the judicial

branch.    Id. art. VII, § 2.    This horizontal separation of powers

is reflected in      both the United States Constitution and the



                                     5
                                                  No.   2020AP765-OA.bh


Wisconsin Constitution.   See Gabler v. Crime Victims Rights Bd.,

2017 WI 67, ¶11, 376 Wis. 2d 147, 897 N.W.2d 384.

     ¶176 These two principles——both the vertical and horizontal

separation of powers——are of key importance to this case in a

number of ways.

     ¶177 First, while the federal government is one of limited

and enumerated powers, the state government is not.      States have

what is known as the police power.    This is the state's inherent

power "to promote the general welfare," which "covers all matters

having a reasonable relation to the protection of the public

health, safety or welfare."   State v. Interstate Blood Bank, Inc.,

65 Wis. 2d 482, 490, 222 N.W.2d 912 (1974).         If that sounds

incredibly broad and far-reaching, that's because it is.        It is

the police power which allows states to enact general criminal

laws and punish those who don't comply.     It is the police power

that allows states to enact permitting requirements on the use of

private property.   It is the police power that allows the state to

tax its citizens, prohibit speeding, enact inheritance laws, and
on and on.2

     2 Quoting the United States Supreme Court, this court has
explained:

     But what are the police powers of a State?      They are
     nothing more or less than the powers of government
     inherent in every sovereignty to the extent of its
     dominions. And whether a State passes a quarantine law,
     or a law to punish offenses, or to establish courts of
     justice, or requiring certain instruments to be
     recorded, or to regulate commerce within its own limits,
     in every case it exercises the same powers; that is to
     say, the power of sovereignty, the power to govern men
     and things within the limits of its dominion. It is by
     virtue of this power that it legislates; and its
                                 6
                                                           No.    2020AP765-OA.bh


     ¶178 From    the    British      common   law   through   the   Industrial

Revolution and up through today, the power to quarantine and take

other invasive actions to protect against the spread of infectious

diseases has been universally recognized as a legitimate exercise

of state police power.        United States Supreme Court Chief Justice

John Marshall said in the 1824 case of Gibbons v. Ogden that the

police   powers   of    the   state    include   "every   thing      within   the



     authority to make regulations of commerce is as absolute
     as its power to pass health laws, except in so far as it
     has been restricted by the constitution of the United
     States.

     Thus has this court from the early days affirmed that
     the power to promote the general welfare is inherent in
     government. Touching the matters committed to it by the
     Constitution the United States possesses the power, as
     do the states in their sovereign capacity touching all
     subjects jurisdiction of which is not surrendered to the
     federal government.

Chi. & N.W. Ry. Co. v. La Follette, 43 Wis. 2d 631, 644, 169
N.W.2d 441 (1969) (quoting Nebbia v. New York, 291 U.S. 502, 524-
25 (1934)).

     Nineteenth century legal luminary Thomas Cooley described the
police power this way:

     The police power of a State, in a comprehensive sense,
     embraces its system of internal regulation, by which it
     is sought not only to preserve the public order and to
     prevent offenses against the State, but also to
     establish for the intercourse of citizen with citizen
     those rules of good manners and good neighborhood which
     are calculated to prevent a conflict of rights, and to
     insure to each the uninterrupted enjoyment of his own,
     so far as is reasonably consistent with a like enjoyment
     of rights by others.

Thomas M. Cooley, A Treatise on the Constitutional Limitations
Which Rest upon the Legislative Power of the States of the American
Union *572 (1871) (citing Blackstone).

                                        7
                                                            No.     2020AP765-OA.bh


territory of a State, not surrendered to the general government,"

including     "quarantine    laws"        and     "health   laws       of    every

description."       22 U.S. (9 Wheat.) 1, 203 (1824).             In 1902, the

Court again sounded a similar theme, concluding that preventing a

ship from docking due to a partial quarantine was a reasonable

exercise of Louisiana's police power.                Campagnie Francaise de

Navigation a Vapeur v. Bd. of Health, 186 U.S. 380, 387-93 (1902).

And in 1905, the Supreme Court went even further and concluded

that mandatory vaccination to prevent the spread of infectious

disease was a valid exercise of the police power.                    Jacobson v.

Massachusetts, 197 U.S. 11, 27-30, 35 (1905).3

     ¶179 The power of state government is not without limits,

however.     Every exercise of the police power is subject to the

limits set by the people through our constitutions.                  Bushnell v.

Town of Beloit, 10 Wis. 195, 225 (1860) ("[T]he constitution of

the state is to be regarded not as a grant of power, but rather as

a limitation upon the powers of the legislature, and . . . it is

competent for the legislature to exercise all legislative power
not forbidden by the constitution or delegated to the general

government,    or   prohibited   by   the       constitution   of     the   United

States.").     The federal constitution imposes certain limits on

state action——prohibiting slavery, guaranteeing the right to vote

for men and women eighteen or older of any race, and guaranteeing

the right to due process and equal protection of the laws, among



     3 I cite these cases not to approve or disapprove of their
holdings, but to establish that strong public health measures have
long been understood as valid exercises of the police power.

                                      8
                                                             No.    2020AP765-OA.bh


others.4    The state constitution also contains many limits, some

overlapping with the protections in the federal constitution.

Among them are the freedom of religion, the right to hunt and fish,

the right to bear arms, and a variety of protections for crime

victims and those accused of crimes.5

      ¶180 These      limits    are   real   and    substantive.            Neither

legislative enactments themselves nor executive enforcement of

otherwise    valid     laws     may   transgress     these     or     any    other

constitutional boundary.        See State v. Wood, 2010 WI 17, ¶13, 323

Wis. 2d 321, 780 N.W.2d 63 ("If a challenger successfully shows

that such a violation [of his or her constitutional rights]

occurred, the operation of the law is void as to the party

asserting the claim." (citation omitted)). And among these limits,

now generally understood to be housed in due process guarantees,

any   exercise   of    police   power   must   be   legitimately        aimed   at

protecting the public health, safety, and welfare of the people.

State v. McManus, 152 Wis. 2d 113, 130, 447 N.W.2d 654 (1989) ("Due

process requires that the means chosen by the legislature bear a
reasonable and rational relationship to the purpose or object of

the enactment; if it does, and the legislative purpose is a proper




      4See U.S. Const. amend. XIII (prohibiting slavery); id.
amend. XV (suffrage for all races); id. amend. XIX (suffrage for
women); id. amend. XXVI (suffrage for eighteen-year-olds); id.
amend. XIV (due process and equal protection).
      5See Wis. Const. art. I, § 18 (freedom of worship); id. art.
I, § 26 (right to fish, hunt, trap, and take game); id. art. I,
§ 25 (right to bear arms); id. art. I, §§ 6, 7, 8, 9, 9m & 11
(protecting rights of crime victims and those accused of crimes).

                                        9
                                                                 No.    2020AP765-OA.bh


one,    the    exercise      of    the   police   power   is    valid."     (citation

omitted)).

       ¶181 Of course, recognizing the potential breadth of state

power is not the same as applauding or affirming use of that power.

Whether       the    state   can    quarantine    individuals,         forbid    public

gatherings, and take drastic emergency measures during a pandemic

is quite a different question than whether government has used

that power wisely or within constitutional limits.

       ¶182 Moving beyond the boundaries of potentially permissible

uses of the police power, its mechanism is also important to this

case.     The scope of the police power determines the potentially

legitimate goals of government action——that is, the policies that

will govern the state.             In our constitutional system, it is the

legislature that determines policy choices in the first instance.

Bushnell, 10 Wis. at 225 ("The legislature, subject to a qualified

veto of the executive, possesses all the legislative power of the

state.").       It does this pursuant to its constitutional power to

enact laws.          Wis. Const. art. IV, § 17.           Following enactment of
laws, the legislature's constitutional role as originally designed

is generally complete.

       ¶183 The executive then has authority to faithfully execute

the laws already on the books.             Wis. Const. art. V, § 4.         Executive

authority is in one sense quite limited; the executive branch must

enforce the laws the legislature has passed whether it likes them

or   not.       In    another     sense,   however,   the      authority    is   quite

extensive.          The executive branch generally has broad authority to
execute the laws, and to use judgment and discretion in so doing.

                                           10
                                                  No.   2020AP765-OA.bh


     ¶184 Where   the   legislature   gives    broad    discretionary

authority to the executive——in the enforcement of the criminal

law, for example——that power can be immense.     To illustrate, the

legislature defines crimes, and has created a system for the

prosecution of those crimes.   But law enforcement has considerable

discretion in determining whether to arrest those who break the

law and refer them for punishment.    All of us who have received a

kindly warning from a merciful officer for driving a bit over the

speed limit know this firsthand.   Even after referral, prosecutors

are given vast discretion in choosing whether to file a criminal

complaint, and which crimes to charge.    In practical effect, some

crimes are almost never prosecuted in some jurisdictions.6

     ¶185 Thus, under our constitutional design, the scope and

size of the executive branch, the areas in which the executive

branch is called upon to act, and the discretion with which it is

entrusted is set by the legislature through the enactment of laws.

     ¶186 While more can be said, it is with this foundation that

we proceed to the two issues before us.       The first question is
whether Order 28, with all of its various dictates, was required

to be promulgated as an administrative rule, the failure of which

renders the order unlawful.    The second issue is whether Order 28

goes beyond the statutory powers granted to DHS in Wis. Stat.

§ 252.02.




     6 See, e.g., https://www.wiscontext.org/wisconsins-racial-
chasm-marijuana-enforcement (noting that the Dane County district
attorney informed law enforcement not to bring him cases based on
small amounts of marijuana possession).

                                 11
                                                          No.   2020AP765-OA.bh


            II.     Order 28 Is Not an Administrative Rule

     ¶187 The legislature argues that Order 28 constitutes an

administrative rule that was not promulgated pursuant to the

procedural requirements in Wis. Stat. ch. 227 and should therefore

be struck down in its entirety.            The legislature appears to have

standing to raise this issue since it has a statutory role in the

promulgation of rules, in particular, the authority to oversee and

suspend proposed rules through the Joint Committee for Review of

Administrative Rules (JCRAR).         See generally Wis. Stat. § 227.19.

Moreover, nothing in Wis. Stat. § 227.40, the section pertaining

to judicial review of the validity of a rule, expressly precludes

the legislature from bringing a claim of this kind.                 While an

argument could be made that JCRAR is the proper party with a

cognizable harmrather than the legislature as a wholethis is,

at the very least, a close enough call that I do not see standing

as a roadblock to consideration of this issue.



            A.    Agency Authority and Rulemaking Generally
     ¶188 Before examining the precise arguments of the parties

regarding   Order    28,    it   is   helpful    to   understand    the   role

administrative agencies and administrative rules play within our

government.

     ¶189 Administrative agencies are created by the legislature.

Wis. Stat. § 15.02.        The legislature has the ability to withdraw

an agency's power, dictate how any agency power is exercised, and

extinguish the agency's power entirely.           Schmidt v. Dep't of Res.
Dev., 39 Wis. 2d 46, 57, 158 N.W.2d 306 (1968).           Even so, agencies

                                      12
                                                             No.   2020AP765-OA.bh


are members of the executive branch.         See Wis. Stat. § 15.001(2);

Koschkee   v.   Taylor,    2019    WI 76,   ¶14,       387   Wis. 2d 552,     929

N.W.2d 600.

     ¶190 The   legislature       created   DHS   as    an   executive    branch

agency through Wis. Stat. § 15.19 and granted it a variety of

statutory powers and duties generally found in Wis. Stat. chs. 250

to 257, including authority relating to communicable diseases

under chapter 252.7       Some of these powers are triggered when the

governor declares a public health state of emergency under Wis.

Stat. § 323.10. DHS is then treated as the public health authority

and given certain powers and duties specific to that designation.

Wis. Stat. § 250.01(6g).       However, chapter 252 contains separate

authority that is not, at least on its face, dependent on a

governor's emergency declaration.           Secretary Palm asserts that

Order 28 is grounded in such separate statutory authority.                 Thus,

an emergency declaration by the governor is not relevant to




     7 See also Justice Dallet's dissent, ¶¶135-38 (discussing the
historical path of Wisconsin's public health law and law
enforcement, including emergency response measures taken in
previous instances of communicable disease outbreak).

                                      13
                                                                No.    2020AP765-OA.bh


analysis of whether Order 28 meets the statutory definition of an

administrative rule.8

      ¶191 At     the     outset,     it      bears     mentioning        that    the

administrative     rulemaking       process    itself    sits    a     bit   uneasily

within a constitutional structure that vests three different kinds

of   power   in   three    different       branches.       See        Koschkee,   387

Wis. 2d 552, ¶¶42-57 (Rebecca Grassl Bradley, J., concurring).                     In

practice today, administrative rules occupy a form of shared

governance between the executive and legislative branches.

      ¶192 During its rise in the Progressive Era, this court had

some difficulty squaring the emerging administrative state with

the structure of the Wisconsin Constitution.              But eventually, like

the U.S. Supreme Court, it acquiesced.                See J.W. Hampton, Jr. &

Co. v. United States, 276 U.S. 394, 409 (1928) (upholding a

congressional delegation of authority to the executive to fix

customs duties).          See generally       Gundy v. United States, 139

S. Ct. 2116, 213342 (2019) (Gorsuch, J., dissenting) (criticizing

the nondelegation doctrine in federal law for its wayward departure




      8If the legislature's rulemaking argument is correct, it
would appear that Secretary Palm's prior orders, including the
original "Safer at Home" order issued on March 24, would be
captured in the same net. After all, the definition of a rule, as
explained more fully below, includes something issued by an agency.
An order from Secretary Palm, even one issued at the direction of
the governor, would still be issued by the agency. In other words,
nothing in the definition of a rule suggests the governor's
declaration of an emergency gives Secretary Palm the power to issue
orders without first going through the rulemaking process. If so,
the legislature's rulemaking argument was ripe when the first
COVID-19 orders were issued in March.

                                        14
                                                          No.   2020AP765-OA.bh


from the federal constitution and its historical embrace of a

separation-of-powers triangle).

      ¶193 When the administrative rules process was adopted, early

cases treated rulemaking as more of an executive power. See, e.g.,

State ex rel. Buell v. Frear, 146 Wis. 291, 30607, 131 N.W. 832

(1911) (rejecting the theory that rulemaking and other related

administrative action was, in this case, a legislative power, and

explaining that such action falls within the ambit of executing

the law within legislatively set parameters).             The logic is not

hard to understand.        If the legislature passes a law requiring

cigarettes to be taxed, for example, it would be an executive

function to interpret and enforce the law, including determining

what constitutes a cigarette and what does not.            Rulemaking over

the definition of a cigarette is, in one sense, the legislature's

attempt to add further definition to statutes that the legislature

did not provide in the first place.        It is a post-enactment effort

to control and limit how the laws are executed.

      ¶194 But over time, this court has come to describe rulemaking
as closer to a legislative power. See, e.g., Watchmaking Examining

Bd.   v.   Husar,   49   Wis. 2d 526,    53334,   182   N.W.2d 257    (1971)

(characterizing rulemaking as a "delegation" of legislative power

to a subordinate administrative agency).           The logic here is not

hard to understand either.        As government grew into the modern

behemoth it is today, the legislature began to enact statutes that

looked more like broad, undefined goals, rather than concrete laws.

Doing so left specific policy decisions to the executive branch.
Understandably, the legislature then subjected those choices to a

                                    15
                                                               No.    2020AP765-OA.bh


check   through    the   rulemaking       process.       For   example,      if   the

legislature passes a law empowering the Department of Revenue to

"tax products in the public interest," it has, one could argue,

made no policy judgments at all for the executive to execute.                      In

this view, rulemaking is the legislature's attempt to ensure it

retains the power to make policy decisions, which is consistent

with its constitutional role to say what the law should be.

       ¶195 Both parties invoke the separation of powers reflected

in these concepts to support their assertion that rulemaking should

or should not be required here.           Regardless of how we characterize

rulemaking generally, the parties accept the constitutional status

quo,    and   merely   ask    us    to   enforce   and   apply       the   statutory

rulemaking prescriptions.



                             B.    Defining the Claim

       ¶196 The legislature asserts that Order 28 is a rule and that

DHS's failure to comply with the rulemaking requirements in Wis.

Stat. ch. 227 leaves an invalid rule that must be enjoined from
further application.          Not all agency action is rulemaking, of

course.       The question is a matter of statutory interpretation,

both of the definition of a rule in Wis. Stat. § 227.01(13), and

Wis. Stat. § 252.02(4), one of the statutory bases DHS cited for

the order's authorization.

       ¶197 Relevant for what follows, Wis. Stat. § 252.02(4) states

in part that DHS "may promulgate and enforce rules or issue

orders," both of which may "be made applicable to the whole or any
specified part of the state," for purposes of controlling and

                                         16
                                                          No.       2020AP765-OA.bh


suppressing any communicable disease.            Secretary Palm argues the

statutory distinction between "rules" and "orders" indicates that

DHS has authority to act on a statewide basis outside of the

rulemaking processthat is, DHS can issue orders based on the

police power given to the executive through the legislatively set

parameters in § 252.02.          The legislature rejects this theory,

arguing that a statewide order issued pursuant to § 252.02(4) that

has the force of law (as Order 28 does) is, by virtue of its

statewide application, required to be promulgated as a rule.                   With

this in mind, we must unpack what makes a rule.



                            C.   Defining a Rule

     ¶198 According    to    Wis.     Stat.    § 227.01(13),     a     "rule"    is

defined by five separate criteria.            It must be "(1) a regulation,

standard, statement of policy or general order; (2) of general

application; (3) having the [force9] of law; (4) issued by an

agency; (5) to implement, interpret or make specific legislation

enforced   or   administered     by   such    agency   [or]    to     govern    the
interpretation or procedure of such agency." Citizens for Sensible

Zoning, Inc. v. DNR, 90 Wis. 2d 804, 814, 280 N.W.2d 702 (1979)

(citing § 227.01(13)).       Neither party disputes that Order 28 has

the force of the law and was issued by an agency, the third and

fourth requirements in the statutory definition.              It was issued by

DHS, and has the force of law because it is legally enforceable

rather than just exhortatory.         But the parties dispute whether DHS


     9 In 2017 Wis. Act 369, § 32, the legislature changed this
portion of the definition from "effect of law" to "force of law."

                                       17
                                                              No.   2020AP765-OA.bh


issued     Order   28   "to   implement,     interpret   or     make     specific"

legislation that it enforces or administers, as well as the

requirements that it be "a regulation, standard, statement of

policy, or general order" and one of "general application."

      ¶199 I conclude the textual evidence overwhelmingly shows

that Order 28 is a "general order" precisely because of its

statewide application.        Therefore, the legislature's argument that

its   statewide     effect    also    makes    it   an   order      of    "general

application" is incorrect.           An order of "general application" is

one that has prospective application beyond the situation at hand.

Order 28 does not.      I focus my analysis on the "general order" and

"general     application"     requirements     because    they      conclusively

demonstrate that Order 28 does not meet the definition of a rule.10




      10I am also skeptical that Order 28 was issued by DHS "to
implement, interpret, or make specific legislation enforced or
administered by the agency or to govern the organization or
procedure of the agency." Wis. Stat. § 227.01(13). Order 28 was
obviously not issued to govern DHS's organization or procedure,
and nothing suggests that Order 28 interprets or makes specific
any terms or requirements of Wis. Stat. § 252.02. Whether Order
28 "implements" legislation is a closer call, however.

                                        18
                                                          No.   2020AP765-OA.bh


     ¶200 First, a rule must be "a regulation, standard, statement

of policy, or general order."         Wis. Stat. § 227.01(13).         On its

face, each of these phrases speaks of a broad and substantive

policy choice of some sort.         And the chosen policy or standard

would, by implication, go beyond a one-time situation or decision.

     ¶201 Of particular relevance here is the "general order"

requirement.    Both parties agree Order 28 is a general order, but

they are not especially precise on why that is.            Note first that

a simple "order" is not enough to meet the definition.           The statute

has the modifier "general"——meaning not all orders fit the bill,

only "general" ones.         And we need to, where possible, "give

reasonable effect to every word."         State ex rel. Kalal v. Circuit

Court   for   Dane   Cty.,   2004   WI 58,   ¶46,   271   Wis. 2d 633,     681


     In context, "implement," like the rest of the rule definition
and rulemaking process, seems aimed at covering future enforcement
and application of the statutory powers and duties vested in a
respective agency. See State ex rel. Kalal v. Circuit Court for
Dane Cty., 2004 WI 58, ¶46, 271 Wis. 2d 633, 681 N.W.2d 110
(explaining statutory language is to be interpreted "in the context
in which it is used"). A rule expresses how a statute will be
enforced going forward, and part of that can involve establishing
the specifics of a larger procedure or system for all future
applications of that statute. Accord Citizens for Sensible Zoning,
Inc. v. DNR, 90 Wis. 2d 804, 808 & n.1, 816, 280 N.W.2d 702 (1979)
(explaining that the Department of Natural Resources' adoption of
a floodplain zoning ordinance constituted implementation of a
statute pertaining to floodplain zoning that the department
administered).    This is distinct from actual enforcement and
application of the law. Although the parties do not provide much
help in this analysis, Order 28 seems to be enforcing and applying
the law, rather than implementing a procedure for future
applications of Wis. Stat. § 252.02.

     In any event, because Order 28 does not satisfy the "general
application" requirement in the definition of a rule, a firm
conclusion on this requirement is unnecessary.

                                     19
                                                           No.   2020AP765-OA.bh


N.W.2d 110.      Yet, Wis. Stat. ch. 227 does not tell us what makes

an ordinary order, much less a general order.            So we must look for

clues in chapter 227 and the rest of our laws.                   See id., ¶45

("Statutory language is given its common, ordinary, and accepted

meaning,   except    that     technical    or   specially-defined    words    or

phrases    are    given   their    technical      or   special   definitional

meaning." (citation omitted)); Bank Mut. v. S.J. Boyer Constr.,

Inc., 2010 WI 74, ¶31, 326 Wis. 2d 521, 785 N.W.2d 462 ("When the

same term is used throughout a chapter of the statutes, it is a

reasonable deduction that the legislature intended that the term

possess an identical meaning each time it appears." (citation

omitted)).

     ¶202 In chapter 227, an "order" most commonly describes a

binding decision applying to a specific person or situation.                 For

instance, in Wis. Stat. § 227.01(3), a "contested case" is defined

as an agency proceeding that determines a party's rights; this

proceeding results in "a decision or order."             This type of order

is also explicitly excluded from the definition of a rule in
§ 227.01(13)(b).      Elsewhere in the administrative rules statutes,

Wis. Stat. § 227.03(6) excludes from chapter 227's reach "[o]rders

of the election commission" issued under Wis. Stat. § 5.06(6).

That section references the election commission's power to decide

"by order" certain election-related complaints against election

officials.       § 5.06(6).    Various other provisions in chapter 227

refer to court "orders" directed at specific parties.               See, e.g.,

Wis. Stat. § 227.11(3)(b); Wis. Stat. § 227.114(6m)(d).



                                      20
                                                            No.   2020AP765-OA.bh


       ¶203 The most helpful clue in chapter 227 is found in Wis.

Stat. § 227.40, which governs judicial review of the validity of

rules.    Section 227.40(2)(e) states, among other things, that the

validity of a rule may be challenged in proceedings "under chapters

102,     108,   or   949   for   review    of   decisions    and    orders    of

administrative agencies."        Wisconsin Stat. chs. 108 and 949 cover

unemployment claims and crime victim compensation, respectively.

Those chapters discuss person-specific orders, again confirming

the common usage of "order" as some government decision tied to

and resulting from a specific factual situation.

       ¶204 But Wis. Stat. ch. 102, governing worker compensation

claims, is different.        Unlike any of the foregoing, that chapter

defines both an "order" and a "general order."          "'Order' means any

decision, rule, regulation, direction, requirement, or standard of

the department or the division, or any other determination arrived

at or decision made by the department or the division."              Wis. Stat.

§ 102.01(2)(dm).      And a "general order" is "such order as applies

generally throughout the state to all persons, employments, places
of employment or public buildings, or all persons, employments or

places of employment or public buildings of a class under the

jurisdiction of the department. All other orders of the department

shall be considered special orders."            § 102.01(2)(bm) (emphasis

added).     Thus, chapter 102 distinguishes between special orders,

those applying to a specific person or party, and general orders,

those applying generally to the entire state.

       ¶205 As it happens, this same statutory distinction between
general and special orders is found all throughout Wisconsin

                                      21
                                                          No.    2020AP765-OA.bh


statutes governing agency action.        For example, Wis. Stat. ch. 103

deals with employment regulations as overseen by the Department of

Workforce    Development   (DWD).        In   the    chapter's      definitions

section, which covers Wis. Stat. chs. 103 to 106, nearly identical

definitions are used, this time adding a complementary definition

of a local order as well:

     (9) "General order" means such order as applies
     generally throughout the state to all persons,
     employments, places of employment or public buildings,
     or all persons, employments or places of employment or
     public buildings of a class under the jurisdiction of
     the department. All other orders of the department shall
     be considered special orders.

     (10) "Local order" means any ordinance, order, rule or
     determination   of   any  common   council,   board   of
     alderpersons, board of trustees or the village board, of
     any village or city, a regulation or order of the local
     board of health, as defined in s. 250.01(3), or an order
     or direction of any official of a municipality, upon any
     matter over which the department has jurisdiction.

     (11) "Order" means any decision, rule, regulation,
     direction, requirement or standard of the department, or
     any other determination arrived at or decision made by
     the department.
Wis. Stat. § 103.001(9), (10), (11).          Again, this understanding is
replicated    throughout   Wisconsin      law,      offering    a    consistent




                                    22
                                                           No.   2020AP765-OA.bh


definition of a "general order" as an order having statewide

effect.11

      ¶206 This is not all.     The statutes not only make clear that

a general order is one applying statewide, but also that such

statewide general orders may or may not need to be promulgated as

rules.     This can be seen throughout chapters 103 to 106, where we

see that DWD has statutory authority to issue statewide orders,

which may or may not be rules falling under the scope of Wis. Stat.

ch.   227.     One   example   is   in    Wis.   Stat.   § 106.01(9),    which

authorizes DWD to issue apprenticeship-related "rules and general



       The same definitions of "Order," "Local order," and "General
      11

order" are found in Wis. Stat. ch. 101, which governs the
Department of Safety and Professional Services.         Wis. Stat.
§ 101.01(7), (8), (9).      In Wis. Stat. ch. 218, in a section
governing collection agencies, a "General order" is defined as "an
order which is not a special order," while a "'Special order' means
an order against a person."       Wis. Stat. § 218.04(1)(d), (g).
Elsewhere   in   this   section,   the  Department   of   Financial
Institutions (DFI) is authorized "To issue general or special
orders" and may require reasonable and relevant information "by
general or special order" that licensees must annually report.
§ 218.04(7)(a), (10)(a). Likewise, Wis. Stat. ch. 138 authorizes
DFI to issue "general orders or special orders" to prevent or
correct certain actions by insurance premium finance companies.
Wis. Stat. § 138.12(5m)(b). In this context, a special order is
"an order of [DFI] to or affecting a person," and a general order
is any order "other than a special order." § 138.12(5m)(a)1. & 2.
The same definitions and order-issuing authority are found in Wis.
Stat. § 138.14, which governs payday loans. See § 138.14(1)(h),
(L); § 138.14(8). We also find nearly identical language and usage
in Wis. Stat. ch. 217, which governs check sellers (Wis. Stat.
§ 217.02(3), (10); § 217.18(1)), and in Wis. Stat. ch. 93, which
describes various powers and duties of the Department of
Agriculture, Trade and Consumer Protection (DATCP) (Wis. Stat.
§ 93.06(3), (5), (6)).     See also Wis. Stat. § 100.19(2) & (3)
(authorizing DATCP to issue "general orders" and "a special order
against any person" related to methods of or practices in food
products and fuel distribution).

                                     23
                                                      No.   2020AP765-OA.bh


or   special    orders."    Wisconsin   Stat.   § 106.015(1)    similarly

prohibits DWD from prescribing, enforcing, or authorizing certain

requirements "whether through the promulgation of a rule [or] the

issuance of a general or special order."

      ¶207 The logic is plain, and of immense importance to this

case.      General orders are those that apply to everyone.      And some

general orders may be rules, but not all of them are.              If all

general orders must be promulgated as rules, these provisions would

make no sense. They would instead say, "rules and special orders,"

not "rules and general or special orders."12       The only reasonable

reading of these statutes is that orders applying statewide are

general orders, and that these may be rules, but only if they meet

the other requirements of the rule definition.13




       Or the statutes could expressly inform that orders issued
      12

pursuant to these provisions will be considered rules for purposes
of chapter 227.   The legislature has shown it can do precisely
that in Wis. Stat. § 87.30(1), where any order issued by the
Department of Natural Resources that fixes limits of floodplains
or enacts local floodplain zoning ordinances is subject to the
rulemaking process under Wis. Stat. § 227.19 (legislative review
before promulgation) and Wis. Stat. § 227.26 (legislative review
after promulgation), and "may be suspended by the joint committee
for review of administrative rules." § 87.30(1).

       This reading is further supported by other chapters in the
      13

Wisconsin Statutes. For instance, Wis. Stat. ch. 281 governs water
and sewage, which is an area generally under the purview of the
Department of Natural Resources (DNR). See Wis. Stat. § 281.01(3).
Wisconsin Stat. § 281.19, which is entitled "Orders," states:

      (1) The department may issue general orders, and adopt
      rules   applicable   throughout  the   state   for   the
      construction, installation, use and operation of
      practicable and available systems, methods and means for
      preventing and abating pollution of the waters of the
      state. Such general orders and rules shall be issued
                                 24
                                                 No.   2020AP765-OA.bh




     only after an opportunity to be heard thereon has been
     afforded to interested parties.

     (2) (a) The department may issue special orders
     directing particular owners to remedy violations of the
     safe drinking water program under s. 281.17 (8) and (9)
     or to secure such operating results toward the control
     of pollution of the waters of the state as the department
     prescribes, within a specified time. Pending efforts to
     comply with any order, the department may permit
     continuance of operations on such conditions as it
     prescribes. If any owner cannot comply with an order
     within the time specified, the owner may, before the
     date set in the order, petition the department to modify
     the order.     The department may modify the order,
     specifying in writing the reasons therefor. If any order
     is not complied with within the time period specified,
     the department shall immediately notify the attorney
     general of this fact. After receiving the notice, the
     attorney general shall commence an action under s.
     299.95.

     (b) The department may issue temporary emergency orders
     without prior hearing when the department determines
     that the protection of the public health necessitates
     such immediate action. Such emergency orders shall take
     effect at such time as the department determines. As
     soon as is practicable, the department shall hold a
     public hearing after which it may modify or rescind the
     temporary emergency order or issue a special order under
     par. (a).

§ 281.19 (emphasis added).

     The next subsection provides that "[t]he department shall
make investigations and inspections to insure compliance with any
general or special order or rule which it issues."       Wis. Stat.
§ 281.19(3) (emphasis added). Note that elsewhere in Wis. Stat.
ch. 281 the department is directed to prescribe various performance
and certification standards, practices, and prohibitions solely by
promulgating rules. § 281.16(2), (3); § 281.165(1); § 281.17(3).

                                25
                                                            No.   2020AP765-OA.bh


       ¶208 The    legislature    does    not   address    this   overwhelming

textual evidence informing what "general order" means for purposes

of Wis. Stat. § 227.01(13).              Rather, it looks to one of the

enumerated exclusions from the rule definition relating to orders,

and suggests this alone proves that any order applying statewide

must also be a rule.

       ¶209 Wisconsin     Stat.   § 227.01(13)(c)         excludes     from   the

definition of "rule" any agency action or inaction that

       [i]s an order directed to a specifically named person or
       to a group of specifically named persons that does not
       constitute a general class, and which is served on the
       person or persons to whom it is directed by the
       appropriate means applicable to the order.      The fact
       that a named person serves a group of unnamed persons
       that will also be affected does not make an order a rule.
With    this,     the   legislature   maintains,     by     way   of    converse

implication, that any order applying statewide is included in the

definition of a rule.        But this argument does not do the heavy

analytical      lifting     the    legislature      wishes        it    to    do.

Section 227.01(13)(c) does not purport to define any particular

kind of order, nor does it state or imply that all orders are rules
but for those fitting this description.             Instead, it clarifies

that certain person or group-specific orders served on those




     The distinctions are clear.    Special orders are issued to
particular persons. General orders apply to everyone "throughout
the state."   And not all general orders, which again, apply to
all, are rules. Otherwise, the language in Wis. Stat. § 281.19(1)
and (3) indicating that DNR may issue general orders and adopt
rules, and ensure compliance with both, would make no sense.

                                      26
                                                 No.   2020AP765-OA.bh


persons or groups are not rules, making it one of many belt-and-

suspenders exclusions from the definition of a rule.14

     ¶210 None of this overcomes or even contradicts the statutory

meaning of the phrase "general order."   And although chapter 227

does not tell us what a "general order" is, the story told

throughout the rest of the Wisconsin Statutes does.       A general

order is an order that applies to everyone statewide.          Other

orders, often referred to as special orders, apply to specific

persons or entities only.

     ¶211 This reading also makes sense in the context of the other

phrases listed in the first criteria of the rule definition.        A

"regulation," a "standard," and a "statement of policy" all give

the idea of a general standard applicable to everyone affected by

its subject.   It would only make sense that a general order does

the same.   This first requirement, at root, addresses the kind of

decree and the statewide breadth of its impact (even if only some

people are personally affected).

     ¶212 Importantly, however, our statutes also show that just
because something is a general order does not make it a rule.

While many general orders are rules, not all of them are.        They

still must meet the other criteria to actually qualify as a rule.

     ¶213 With that in mind, the second requirement for any rule

is that it must have "general application."      The legislature's

     14Like Wis. Stat. § 227.01(13)(c), other listed exclusions
appear quite unlikely to meet the definition of a rule under even
normal circumstances.      E.g., § 227.01(13)(r) (excluding a
"pamphlet or other explanatory material that is not intended or
designed as interpretation of legislation enforced or administered
by an agency, but which is merely informational in nature").

                                27
                                                                No.   2020AP765-OA.bh


main theory in this case is that a "general order of general

application" is an order applying statewide.               Connecting the dots,

because Order 28 applies to a broad class of persons or entities

rather than a specific person or entity, it is an order of "general

application" in the legislature's telling.                 In other words, the

legislature maintains the temperature gauge for what constitutes

an order of general application is the breadth of the persons

subject to the order.

      ¶214 But for reasons that are obvious from the previous

discussion, this is plainly wrong.               If a "general order" is an

order   applying    statewide,      that      cannot       be     what     "general

application" means too.       The legislature never makes any attempt

to give separate meaning to "general order," nor does it engage in

any statutory analysis regarding its interpretation.                       "General

application" is a second, separate statutory requirement under the

rule definition, and it must be given independent meaning.                     Kalal,

271 Wis. 2d 633, ¶46 ("Statutory language is read where possible

to   give   reasonable    effect   to    every    word,    in    order    to   avoid
surplusage.").      The    legislature's         theory,    which      depends    on

conflating the two, fails from the outset.

      ¶215 Secretary Palm argues, and I agree, that a regulation,

standard, statement of policy, or general order is one of "general

application" if it applies generally, as opposed to specifically.

That is, an application is specific if it applies to a single,

particular factual situation.           Something with general application

applies to multiple, prospective factual situations.                     A specific



                                        28
                                                  No.    2020AP765-OA.bh


application is focused on the present; a general application is

focused on the future.

     ¶216 This reading makes sense first and foremost given the

statutory text's use of the modifier "general."         Just like the

modifier "general" in "general order" means an order directed to

everyone (as opposed to a specific someone), the modifier "general"

in "general application" should have the same effect——that is, an

order that applies to every situation covered by the subject matter

(as opposed to a specific situation covered by the subject matter).

     ¶217 This reading also makes sense because of what rules are

meant to be.   Rules are designed to have enduring effect.         They

are published in official registers. They require public hearings,

written input, and a series of complicated bureaucratic checks

before being implemented. And while emergency rules are an option,

they are still relatively slow and cumbersome.      This is all by

design. Government orders with limited application to a particular

situation and individual circumstances warranting temporary action

are not what rulemaking is designed to address.
     ¶218 In some ways, Secretary Palm's interpretation of the

statutes may even be constitutionally required.         To the extent

rulemaking has a justification under our state constitution, it is

because it retains the legislature's constitutional prerogative to

determine the general policies that will govern the state.          But

rulemaking itself cannot tread so far as to authorize a legislative

intrusion into the core power of the executive to enforce the laws.

Our constitution's commitment to the separation of powers means
the legislature should not, as a general matter, have a say in the

                                29
                                                         No.    2020AP765-OA.bh


executive branch's day-to-day application and execution of the

laws.   The legislature gets to make the laws, not second guess the

executive branch's judgment in the execution of those laws.                 If

rulemaking is understood as establishing a check on how a law is

prospectively understood, that could be justified as retaining the

legislature's constitutional prerogative to determine the state's

public policy.    But if rulemaking morphs into subjecting executive

branch enforcement of enacted laws to a legislative veto, that

turns our constitutional structure on its very head.

     ¶219 The parties do not maintain that any cases directly

address or control the issues before us, and I agree.                 But two

cases that do address the meaning of "general application" support

Secretary Palm's reading, not the legislature's.

     ¶220 In   Citizens      for   Sensible   Zoning,   Inc.,    this   court

concluded that a Department of Natural Resources' (DNR) floodplain

zoning ordinance covering Columbia County was a regulation of

general application.      We reasoned that a rule "need not apply to

all persons within the state" to have general application.                  90
Wis. 2d at 815-16.      The class size was small, we said, but the

class was "described in general terms and new members can be added

to the class."     Id. at 816.        That is consistent with Secretary

Palm's interpretation of "general application."         The newly enacted

zoning ordinance was not tailored to a specific circumstance or

current dispute; rather, it was a regulation applying to the

general   class   of   all   future    property   owners.       Id.   (citing

Frankenthal v. Wis. Real Estate Brokers' Bd., 3 Wis. 2d 249, 257B,
89 N.W.2d 825 (1958), which held an instruction covering the

                                      30
                                                                  No.    2020AP765-OA.bh


license renewal procedure for real estate brokers was a policy

statement of "general application").

      ¶221 Similarly, in Cholvin v. DHFS, the court of appeals

explained that a written instruction used by screeners to determine

new   applicants'    eligibility      for    a   certain      Wisconsin        Medicaid

program was of "general application."                 2008 WI App 127, ¶¶2425,

313   Wis. 2d 749,    758    N.W.2d 118.         As    the    court      put   it,   the

instruction "does not speak to a specific case, nor is it limited

to an individual applicant.           It announces the general policy and

the specific criteria to be employed when entering information on

fluctuating levels of functional ability for all applicants."

Id., ¶25.      In    other   words,     the      instruction       was     meant     for

prospective application to everyone covered by the subject matter,

namely a Medicaid program eligibility screening, not just to a

current factual situation.

      ¶222 Therefore, the best reading of the "general application"

requirement,    as     a     matter     of       text,       context,      structure,

constitutional limitation, and caselaw is that a general order,
which by definition covers everyone statewide, must apply not just

to a specific circumstance, but to all circumstances present and

future that are contemplated by the scope of the order.



        D.   Wis. Stat. § 252.02 Does Not Require Rulemaking

      ¶223 Collectively,      the     definition       of     a   rule    reflects    a

dictate with statewide effect that takes broad statutory language

and makes it specific or workable, not just to a particular
situation, but for future situations of the same kind.                           While

                                       31
                                                                No.   2020AP765-OA.bh


orders certainly can be, and often are, rules, Order 28 does not

meet this definition.           It is statewide in scope, and therefore it

constitutes      a    general    order.    But    it    does    not   have   general

application.         It is an order with only temporary effect, expiring

on May 26, 2020, and focused specifically on the control and

suppression of a particular communicable disease.

       ¶224 Wisconsin Stat. § 252.02 confirms this reading.                  Section

252.02(4), on which Order 28 is based in part, states that DHS

       may promulgate and enforce rules or issue orders for
       guarding against the introduction of any communicable
       disease into the state, for the control and suppression
       of communicable diseases, for the quarantine and
       disinfection of persons, localities and things infected
       or suspected of being infected by a communicable disease
       and for the sanitary care of jails, state prisons, mental
       health institutions, schools, and public buildings and
       connected premises.     Any rule or order may be made
       applicable to the whole or any specified part of the
       state, or to any vessel or other conveyance.          The
       department may issue orders for any city, village or
       county by service upon the local health officer. Rules
       that are promulgated and orders that are issued under
       this subsection supersede conflicting or less stringent
       local regulations, orders or ordinances.

§ 252.02(4) (emphasis added).
       ¶225 The only and unavoidable conclusion from this text is

that DHS can issue an order that applies statewide and is not a

rule.    It still must meet the other criteria defining a rule in

Wis.    Stat.    § 227.01(13),      including     the    "general     application"

requirement.         Not coincidentally, that is perfectly consistent

with the distinctions found throughout the Wisconsin Statutes

between general statewide orders and person-specific orders, and
the    textual   distinction       in   other    statutes      confirming    that   a

statewide order may or may not be a rule.
                                          32
                                                          No.    2020AP765-OA.bh


      ¶226 This textual reading is also supported by statutory

history.   In 1982, the statute was amended to explicitly give DHS

the power to issue orders in addition to promulgating and enforcing

rules, and to clarify that both could have statewide application.

§ 21, ch. 291, Laws of 1981.        Nothing in this amendment indicated

that orders issued by DHS would be treated as rules for purposes

of Wis. Stat. ch. 227.       Cf. Wis. Stat. § 87.30(1) (dictating that

orders issued by DNR under this subsection will be treated as rules

for purposes of Wis. Stat. ch. 227).

      ¶227 The textual evidence conclusively stands against the

legislature's position that a statewide order issued under Wis.

Stat. § 252.02(4) is necessarily a rule.15          But taking a step back

to look at the reasonableness of its interpretive approach makes

its   error   even    more   plain.        Kalal,   271   Wis. 2d 633,      ¶46

("[S]tatutory language is interpreted in the context in which it

is used; not in isolation but as part of a whole; in relation to

the   language   of   surrounding     or   closely-related      statutes;   and

reasonably, to avoid absurd or unreasonable results.").
      ¶228 The administrative rulemaking process is about as smooth

sailing as a canoe traversing the Atlantic Ocean.                    It's not


      15Elsewhere in its briefing, the legislature seems to turn
its entire argument inside out by contending that Wis. Stat.
§ 252.02 is nothing more than a general powers and duties statute.
But if this were true, and § 252.02 was only a general powers and
duties statute, then DHS would have no authority to promulgate
rules under that provision because, as the legislature helpfully
explains, agencies may not rely on general powers and duties
provisions to promulgate rules. See Wis. Stat. § 227.11(2)(a)2.
Said differently, the legislature somehow suggests that rulemaking
cannot happen under the statute, notwithstanding its primary
theory that rulemaking must happen under the statute.

                                      33
                                                     No.    2020AP765-OA.bh


impossible, but it's not a particularly fun trip.              This is a

feature, by the way, not a bug.     The rulemaking process is filled

with checks and double checks and public input and imposed waiting

periods to discourage some rulemaking, and to ensure a final

product that is fully vetted, sufficiently clear, statutorily

grounded, and able to guide agency action moving forward.

     ¶229 During   oral   argument,     the   legislature    effectively

conceded that the requirements of Order 28 could have been issued

for Milwaukee County, and that it would not need to be promulgated

as a rule.   But it continued to argue that the same order applying

to half the state or the whole state would need to be promulgated

as a rule.   This makes no sense.      Wisconsin Stat. § 252.02 on its

face gives broad authority to take statewide action to combat the

spread of communicable diseases.       Under the legislature's theory,

DHS can act locally without going through the rulemaking process,

but not on a statewide basis.          Presumably it could issue 72

identical orders applying to each of Wisconsin's counties, and

these would not need to be promulgated as rules.      But it could not
do the same thing in one order applying statewide.         Such a line is

wholly impractical and inconsistent with the broad authority and

discretion granted to DHS by the very words of the statutes the

legislature enacted.   If we are truly in a public health emergency

requiring immediate state action, it would make little sense to

tie the hands of DHS from acting to protect the whole state, but

give it expansive authority to do the same exact thing through

multiple actions with a narrower geographic focus.           My point is
not that we read the statute to give DHS the powers it needs, but

                                  34
                                                            No.   2020AP765-OA.bh


rather that the legislature's position is an unreasonable way to

read these broadly worded statutes.16

     ¶230 The legislature suggests that the emergency rulemaking

process ameliorates some of these problems.             During oral argument,

the legislature indicated that emergency rules——from concept to

legal effect——could happen in as soon as 12 days under a best-case

scenario.      That's    much    quicker   than   the    ordinary   rulemaking

process, but it is wholly unequal to the task Wis. Stat. § 252.02

seems to ask of DHS.            Twelve days is far too long in a real

emergency.17   Epidemics don't always give you a two-week heads up

on their next move.         In addition, emergency rules, just like

ordinary rules, require a new rule to revoke the earlier one.               Wis.

Stat. § 227.265.18      If facts on the ground are different next week


     16 Moreover, the legislature's line-drawing derives from no
discernable statutory text. At some undefined point, according to
the legislature, the amount of people covered by an order becomes
too large, and any such order must be promulgated as a rule. This
line, we are told, is apparently less than statewide, but larger
than Milwaukee County. Why? Who knows? This "I know it when I
see it" argument will no doubt prove to be a complicated line to
adjudicate moving forward since it has no textual foundation or
guide.
     17 And as Justice Dallet correctly points out, a 12-day
turnaround time is hardly guaranteed given the number of
assumptions that are baked into the legislature's claim. Justice
Dallet's dissent, ¶150.
     18Emergency rules of the kind proposed here are only effective
for 150 days after publication. Wis. Stat. § 227.24(1)(c). While
§ 227.24 provides a method to extend the effectiveness of the rule
for up to an additional 120 days, § 227.24(2)(a), it is silent
with respect to how such emergency rules would be revoked or
modified. As a new rule is required to modify or repeal an existing
rule, it stands to reason that this process would also be required
for emergency rules.

                                      35
                                                        No.    2020AP765-OA.bh


than they are this week (and in this pandemic, we seem to be

learning new things all the time), that makes even changing short-

term    policies   practically     impossible.    The   reality      is,   the

emergency rules process does not allow for the kind of fits and

starts and day-in, day-out modifications that would be required in

any comprehensive, real-time response to a statewide epidemic.

And again, my point is not that DHS should be granted these powers

because it needs them, but instead that the legislature's proffered

interpretation     of   § 252.02    in    conjunction   with    Wis.    Stat.

§ 227.01(13) is a wholly unreasonable way to read these statutes.

       ¶231 Rather than the game of statutory twister offered by the

legislature, the faithful judicial approach is to read these

statutes reasonably, and to construe them as they are written.

Wisconsin Stat. § 252.02(4) contemplates that orders may be issued

statewide and not be rules.          The meaning of "general order" as

derived from our statutes as a whole confirms this.                    Section

252.02(4) seems to give DHS extraordinarily broad powers to act

and respond to public health emergencies not just county by county,
but statewide.      To the extent any general orders have general,

prospective application, they may need to be promulgated as rules.

But    situation-specific   orders    made   pursuant   to    the   authority

already outlined in the statute, whether statewide or local, are

not subject to the rulemaking requirements of chapter 227.

       ¶232 In sum, Order 28 is a statewide order and therefore a

general order.     But it is temporary and designed to specifically

and singly address the current COVID-19 pandemic.            This order does
not have general application to future DHS actions based on Wis.

                                     36
                                                     No.   2020AP765-OA.bh


Stat. § 252.02; it has no application after May 26, 2020.        Rather,

it is an effort to apply and enforce the statute pursuant to the

authority DHS has already been granted.       Order 28 therefore does

not meet the definition of a rule in Wis. Stat. § 227.01(13).19



     III.   The Legislature Lacks Standing to Challenge DHS's
                    Application of the Statutes
     ¶233 The legislature has a fallback issue.          If Order 28 is

not a rule (and it is not), they argue that its terms nonetheless

exceed the statutory authority on which it is purportedly based.

To be clear, this is not a constitutional claim; it is an executive

branch enforcement claim.      That is, the legislature argues the

executive   branch   is   imposing   requirements   on   the   people   of

Wisconsin that go beyond the powers granted to DHS in Wis. Stat.

§ 252.02.

     ¶234 While I am not unmindful of the unusual circumstances

giving rise to this case, claims of this kind are common; they

happen all the time.      Unemployment compensation claimants argue

they were illegally denied benefits to which they were statutorily

entitled.   Agricultural operations claim they were asked to submit

     19The majority reaches a contrary conclusion, but somehow
excepts section 4.a. from its analysis. See majority op., ¶3 n.6.
If rulemaking is required, however, then there is no good reason
to remove section 4.a. from the result of this reasoning, for it
is no less a statewide order. To the extent section 4.a. should
be treated differently due to the explicit authority granted to
DHS to close schools in Wis. Stat. § 252.02(3), that same logic
would seem to apply to the other provisions in Order 28 that have
the same statutory support. See Justice Dallet's dissent, ¶154
n.17 (discussing how section 4.c. of Order 28 closes places of
public amusement and activity, which also seemingly falls within
DHS's stated authority in § 252.02(3)).

                                     37
                                                              No.       2020AP765-OA.bh


to permit requirements the authorities had no authority to impose.

Criminal    defendants      argue     their    convictions    were       secured    in

violation    of,    for    example,     the    expiration    of     a    statute    of

limitations.       As these common claims illustrate, challenges to

executive    branch       enforcement    are    ordinarily    brought         by   the

specific individuals and entities who are injured or otherwise

affected by the purportedly overreaching government action.

     ¶235 The legislature, on the other hand, is not the state's

litigator-in-chief or even the representative of the people at

large.     The legislature is a constitutional creation having a

significant, but limited, role in governance——the enactment of

laws.    It is the executive branch that enforces the laws pursuant

to its own constitutionally vested power.                   When the executive

branch enforces the law in a way that is beyond the statutory terms

or otherwise violates our constitution, it harms those who are

directly affected by that enforcement.                And it is those same

individuals and entities that can challenge that enforcement.

     ¶236 The requirement that those challenging government action
have some cognizable harm is far more flexible in Wisconsin than

in federal courts, but there are good reasons for not dispensing

with this requirement altogether.              While federal courts may only

hear "cases or controversies," "standing in Wisconsin is not a

matter of jurisdiction, but of sound judicial policy."                       McConkey

v. Van Hollen, 2010 WI 57, ¶15, 326 Wis. 2d 1, 783 N.W.2d 855.                      In

determining whether a party has standing, the overarching theme is

"whether    'a     party    has   a   sufficient    stake    in     an      otherwise
justiciable controversy to obtain judicial resolution of that

                                        38
                                                                 No.     2020AP765-OA.bh


controversy.'"        State ex rel. First Nat'l Bank of Wis. Rapids v.

M   &   I   Peoples    Bank    of   Coloma,       95   Wis. 2d 303,      30708,     290

N.W.2d 321 (1980) (quoting Sierra Club v. Morton, 405 U.S. 727,

731 (1972)).          Wisconsin courts apply a two-step analysis for

standing determinations:            we ask "(1) whether the plaintiff has

suffered a threatened or actual injury, and (2) whether the

interest asserted is recognized by law."                  Norquist v. Zeuske, 211

Wis. 2d 241, 24748, 564 N.W.2d 748 (1997) (citations omitted).

        ¶237 Generally,       in    order    to    demonstrate      an    injury,    "a

plaintiff must allege 'such a personal stake in the outcome of the

controversy,'     as    to    insure    that      'the    dispute      sought   to   be

adjudicated will be presented in an adversary context and in a

form historically viewed as capable of judicial resolution.'"

First Nat'l Bank, 95 Wis. 2d at 308-09 (quoted sources omitted).

The extent of the injury is not determinative, a mere trifle will

suffice to satisfy this requirement.                   Id. at 309.       However, the

injury "must be actual or threatened."                   Norquist, 211 Wis. 2d at

249.
        ¶238 To satisfy the second step, courts determine "[w]hether

the injury is of a type recognized, regulated, or sought to be

protected by the challenged law."                 Waste Mgmt. of Wis., Inc. v.

DNR, 144 Wis. 2d 499, 506, 424 N.W.2d 685 (1988).

        ¶239 The legislature would no doubt like to see the laws it

has passed enforced within their limits and within constitutional

boundaries.      But as an institution, the legislature suffers no

particular cognizable injury when the executive branch enforces
the law unlawfully.           To accept this principle would grant the

                                            39
                                                              No.   2020AP765-OA.bh


legislature a seat in every executive branch enforcement action,

whether public or private, in the state of Wisconsin.                     Can the

legislature sue over unlawful DNR permit requirements?                  Overbroad

criminal prosecutions?      Generally not.        While we have allowed the

legislature to litigate and sue the governor and other executive

branch officials in limited situations, that is not a blanket

invitation to the legislature to litigate every challenge to

executive     action.   See,    e.g.,     State   ex   rel.    Wis.    Senate   v.

Thompson,     144   Wis. 2d 429,     432-33,       424    N.W.2d 385       (1988)

(permitting the legislative houses, their leaders, and a joint

legislative committee to bring an original action against the

governor's use of his partial veto).

     ¶240 In its briefing, the only harm the legislature offers is

its right to suspend administrative rules it finds objectionable.

That's it; they allege nothing else.              But this harm is wholly

inapplicable to this issue, which concerns only the execution and

enforcement of the laws.       Economic harm to individual citizens and

businesses may be real, but it is not harm to the legislature as
a constitutional body.      And that is the only kind of harm that can

establish the standing necessary to raise this claim.                  See Powers

v. Ohio, 499 U.S. 400, 410 (1991) ("[A] litigant must assert his

or her own legal rights and interests, and cannot rest a claim to

relief   on   the   legal   rights   or    interests     of    third    parties."

(citation omitted)).

     ¶241 A sad feature of our government is that the executive

branch sometimes acts outside its administrative, statutory, and
constitutional authority.       This is, of course, not a commendable

                                     40
                                                   No.   2020AP765-OA.bh


state of affairs.    Sometimes we the people respond by persuading

lawmakers to change the law.      Sometimes we throw the bums out.

Sometimes we respond with protest and argument, and sometimes civil

disobedience.    In extraordinary situations, even revolution may be

justified.    See The Declaration of Independence (U.S. 1776).      But

the ordinary legal remedy for executive branch overreach is for

someone personally harmed by that overreach to seek judicial

relief.     If a business ordered closed wants to challenge the

authority of the executive branch to close its business, it may do

so.      If a person wanting to travel wishes to challenge the

authority of the executive to forbid travel, she may do so.        If a

church wanting to challenge the authority of the executive branch

to shut down Sunday services, it may do so.     This is the way our

system works, and it ensures a careful adjudication of the issues

based on specific harms, not theoretical broadsides.

      ¶242 This also ensures courts enjoin only unlawful executive

action.    If Order 28 does not need to be promulgated as a rule,

then presumably some of its commands are lawful.    The legislature
appears to acknowledge statutory authority to close schools and

churches and forbid other "public gatherings" to control outbreaks

and epidemics.    Wis. Stat. § 252.02(3).   But how would this apply

to large sporting events, small coffee shops, and open-air tree

farms?     These are hard questions, and having litigants who are

able to present specific harms and specific burdens ensures we

remedy only unlawful enforcement efforts and do not sweep more

broadly than is necessary.



                                  41
                                                              No.    2020AP765-OA.bh


     ¶243 While       interpreting    statutes    is   a     question      of   law,

application of statutes generally requires facts.                To my mind, the

legislature's broad arguments do not sufficiently assist this

court in separating the wheat from the chaff.                    The legislature

cites no law in support of the notion that they are injured by

poor or even unlawful enforcement of the laws.                      We do not let

anyone bring any case they want, and we certainly don't let the

legislature bring any case it wants.          Accord Bowsher v. Synar, 478

U.S. 714, 733-34 (1986) ("[O]nce Congress makes its choice in

enacting   legislation,     its     participation      ends.         Congress    can

thereafter     control     the    execution      of    its       enactment      only

indirectlyby passing new legislation." (citation omitted)).                     The

legislature did not even try to assert that it is harmed by the

alleged    statutory      overreach.        Therefore,       I      conclude     the

legislature lacks standing to raise this issue.

     ¶244 Executive overreach, of course, should not be blithely

dismissed.    But as a court of law, and as an appellate court of

last resort, it is essential we do not turn ourselves into a panel
that offers advisory opinions to the legislature on what the laws

it passed mean.       See Broadrick v. Oklahoma, 413 U.S. 601, 610-11

(1973) ("[U]nder our constitutional system courts are not roving

commissions assigned to pass judgment on the validity of the

Nation's     laws."     (citation    omitted)).         Except        in   limited

situations, only those affected by executive branch enforcement

can claim injury, not the branch that drafted the law in the first

place.



                                       42
                                                     No.    2020AP765-OA.bh


                  IV.   Response to Other Writings

     ¶245 While   the   above   analysis   addresses       many   of   the

shortcomings in the various writings of members of the majority,

several arguments deserve a more direct response.

     ¶246 A majority of this court suggests Order 28 should be

struck down because the statute on which it is based contains

indiscernible and therefore constitutionally problematic limits.

But this approach runs completely counter to the way we adjudicate

these kinds of questions.

     ¶247 At the outset, it is a misrepresentation to suggest

Secretary Palm argues her power knows no bounds.       She made no such

claim.   Secretary Palm acknowledged that her orders could be

challenged on the grounds that they violated provisions of the

constitution, including violation of our fundamental liberties and

basic due process protections.    No party, of course, raised these

kinds of claims here.    It is fair game to reject the Secretary's

proffered legal arguments; it is unfair to ascribe to her and then

reject arguments she did not make.
     ¶248 But suppose Wis. Stat. § 252.02 does offer Secretary

Palm too much power.    The remedy for this, assuming there are some

permissible constitutional applications of the statute, would be

to entertain an as-applied constitutional challenge to the statute

by someone alleging injury from its enforcement.       We do not enjoin

particular enforcement actions under a facially constitutional

statute simply because the statute could be deployed in ways that

violate the constitution.



                                  43
                                                                 No.    2020AP765-OA.bh


     ¶249 Some members of the majority try to get around this by

asserting that Order 28 violates the nondelegation doctrine under

a legal test raised and developed sua sponte without the benefit

of adversarial briefing.             Even assuming this new legal framework

is correct and should be adopted, the rationale offered does not

support the suggested conclusion.

     ¶250 Under         the   nondelegation        doctrine      as     traditionally

understood, it is usually the statute itself that is the basis for

any nondelegation problems, not enforcement efforts. In the recent

United States Supreme Court decision where Justice Gorsuch in

dissent called for reinvigoration of a more vigorous nondelegation

doctrine, the question was whether a law could give the executive

the discretion to decide to whom it would apply.                       See Gundy, 139

S. Ct. at   2121        (majority      opinion)      (asking     whether     Congress

violated    the    nondelegation         doctrine      in   enacting       34     U.S.C

§ 20913(d));      see    also   id. at      2135     (Gorsuch,    J.,     dissenting)

(inquiring as to whether Congress "unconstitutionally divested

itself of its legislative responsibilities").                  Similarly, in early
cases challenging the emerging administrative state, the question

was whether the law itself provided enough detail.                          See J.W.

Hampton, Jr. & Co., 276 U.S. at 409 (explaining Congress could

statutorily delegate if it set forth an "intelligible principle"

authorizing how the delegated authority was to be exercised).

     ¶251 Accordingly,          if   Wis.    Stat.    § 252.02    gives     too    much

undefined power to Secretary Palm——and that is the argument being

made by the majority and concurrences——the remedy would be that
the statute itself should be declared unconstitutional.                             The

                                            44
                                                             No.   2020AP765-OA.bh


problem under a nondelegation theory is not whether an enforcement

action is consistent with the law, but whether the underlying law

is constitutionally capable of being enforced in the first place.

But there's an obvious obstacle with deploying that approach in

this case with respect to § 252.02.            Namely, it would need to be

premised on legislative standing to argue that the laws it wrote

are unconstitutional.      It cannot be that the legislative branch

has standing to sue the executive branch on the grounds that the

legislature    itself   violated    the   constitution        when    it   passed

certain laws.

      ¶252 Furthermore, a certain irony inheres in calls to breathe

new life into the nondelegation doctrine in this case.                 If we are

to return to a vision of the separation of powers that does not

allow delegation from one branch to another,20 how in the world can

we   support   that   proposition   and   at    the   same    time    hold    that

Secretary Palm is required to submit to rulemaking, a process that

is premised, lo and behold, on the delegation of legislative power

to the executive branch?        If we are going to have a serious
discussion about the separation of powers and its relationship to

the administrative state, I welcome that conversation.                       But a

decision grounded in "it's good for me but not for thee" does not

inspire confidence that we are applying the same law to both

parties before us.

      ¶253 Finally, the majority premises much of its argument on

the notion that an executive branch order may only carry criminal

      20In his separate writing, Justice Kelly argues the
legislature cannot delegate "even a sliver of its core power."
Justice Kelly's concurrence, ¶103.

                                    45
                                                             No.   2020AP765-OA.bh


penalties for any violation if the elements of a crime are first

promulgated as a rule or otherwise defined in the statutes.

Majority op., ¶¶36-40.         This argument suffers from several glaring

flaws.

       ¶254 First, in what is a recurring theme, this argument was

not developed by any party.           This is raised sua sponte by this

court without the benefit of adversarial briefing. We risk serious

error when we issue broad rulings based on legal rationales that

have     not   been   tested    through     the   crucible    of    adversarial

litigation.      When accepting an original action, this danger is

even greater.

       ¶255 More to the point, this is a dramatic holding that could

call into question all kinds of laws. Our statues include numerous

instances where violating an agency's order can result in criminal




                                       46
                                                  No.   2020AP765-OA.bh


penalties.21   In each of these statutes, it is the legislature that

has defined violation of a lawful order as a criminal offense.      If

an enactment of this sort is unlawful, then all of these statutes




     21 See, e.g., Wis. Stat. § 26.985(2) (authorizing criminal
penalties for violation of any order issued by DNR pursuant to
protection of forest lands and forest productivity provisions);
Wis. Stat. § 93.21(3) (authorizing criminal penalties for
violation of any order issued by the Department of Agriculture,
Trade and Consumer Protection (DATCP)); § 93.21(4) (authorizing
criminal penalties for violation of any general or special order
issued by DATCP to avert, relieve, or terminate a scarcity of food
products or fuel in the state); Wis. Stat. § 94.77(1)-(2)
(authorizing criminal penalties for violation of any orders issued
by DATCP or DNR that are not the subject of a specific penalty
under chapter 94); Wis. Stat. § 95.99 (authorizing criminal
penalties for violation of any order issued by DATCP pursuant to
animal health provisions); Wis. Stat. § 126.87(2)(b) (authorizing
criminal penalties for violations of any order issued by DATCP
pursuant to agriculture producer security provisions); Wis. Stat.
§ 250.04(7) (authorizing criminal penalties for violation of any
orders issued by DHS regarding the duties of local health officers
and boards); Wis. Stat. § 254.30(2)(b) (authorizing criminal
penalties for violation of any order issued by DHS pursuant to
toxic substances provisions); Wis. Stat. § 285.87(2) (authorizing
criminal penalties for violation of any special order issued by
DNR   pursuant   to   air  pollution   provisions);   Wis.   Stat.
§ 291.97(2)(b)2. (authorizing criminal penalties for violation of
any special order issued by DNR pursuant to hazardous waste
management provisions); Wis. Stat. § 463.18 (authorizing criminal
penalties for violation of any order issued by the Department of
Safety and Professional Services (DSPS) pursuant to body art laws
and relating to public health); Wis. Stat. § 551.508(1)
(authorizing criminal penalties for violation of any order issued
by the Department of Financial Institutions (DFI) pursuant to
securities law provisions); Wis. Stat. § 552.19(1) (authorizing
criminal penalties for violation of any order issued by DFI
directing any person to file any belated statement required under
corporate take-over provisions).

                                 47
                                                       No.   2020AP765-OA.bh


would presumably be unconstitutional.         The same may be true for

analogous statutes authorizing civil penalties.22

     ¶256 Wisconsin Stat. § 252.25 does the same thing here.             It

defines    criminal   penalties   for   any   person   who    violates    a

"departmental order under this chapter and relating to the public

health."    This applies to any DHS order, whether a statewide ban

on large public gatherings or closing Green Bay West High School

or quarantining someone in Racine.       No further course of conduct

     22See, e.g., Wis. Stat. § 89.079(4)(a) (authorizing penalties
for violation of any special order issued by DATCP regarding
unauthorized practice of veterinary medicine); Wis. Stat.
§ 94.73(13) (authorizing penalties for violation of any order
issued by DATCP or DNR pursuant to corrective action for discharge
of agricultural chemicals); Wis. Stat. § 168.26 (authorizing
penalties for violation of any order issued by DATCP pursuant to
storage   of   dangerous   substances   provisions);   Wis.   Stat.
§ 169.45(3) (authorizing penalties for violation of any order
issued by DNR requiring any captive animal licensee to comply with
promulgated rules regarding captive animals); Wis. Stat. § 194.17
(authorizing penalties for violation of any order issued by the
Department   of   Administration   (DOA)   or  the   Secretary   of
Transportation pursuant to motor vehicle provisions); Wis. Stat.
§ 218.43 (authorizing penalties for violations of any orders
issued by DOA regarding licensure for selling mopeds); Wis. Stat.
§ 254.20(11) (authorizing penalties for violation of any order
issued by DHS regarding asbestos abatement certification); Wis.
Stat. § 283.91(2) (authorizing penalties for violation of any
order issued by DNR pursuant to pollution discharge elimination
provisions); Wis. Stat. § 289.96(3)(a) (authorizing penalties for
violation of any special order issued by DNR pursuant to solid
waste facilities provisions); Wis. Stat. § 293.87(3) (authorizing
penalties for violation of any order issued by DNR pursuant to
nonferrous metallic mining provisions applicable to person holding
a prospecting or mining permit); § 293.87(4) (same but for non-
permit holders); Wis. Stat. § 295.19(3)(a)-(b) (authorizing
penalties for violation of any order issued by DNR pursuant to
nonmetallic mining reclamation provisions); § 295.37(2) (same but
oil and gas provisions); § 295.79(4)(a) (same but ferrous metallic
mining); Wis. Stat. § 440.21(4)(a) (authorizing penalties for
violation of any special order issued by DSPS regarding
uncredentialed practice or use of a title).

                                   48
                                                  No.   2020AP765-OA.bh


needs to be articulated as the legislature has plainly stated that

violations of DHS orderswhich is exactly what Order 28 isare

conduct subject to criminal penalties.

     ¶257 The majority's logic is premised not on the proposition

that Order 28 violates Wis. Stat. ch. 252, but rather that the

statute authorizing criminal penalties for violation of Order 28,

Wis. Stat. § 252.25, is unconstitutional.    This means all of the

public health authority granted to DHS in chapter 252 will be left

with no enforcement mechanism at all, contrary to the law as the

legislature drafted it.23

     ¶258 If we're going to go there, we should be clear-eyed about

where this logic takes us and what else it applies to.             The

legislature cannot, as I've already stated, sue the executive

branch and argue one of its duly-enacted laws is unconstitutional.

And in fact, they did not do so.   This court should not craft such

an argument for them, thereby dispensing with scores of contrary

law,24 without at least a squarely presented issue supported by




     23And even if this conclusion could be reached, the majority
pays no heed to the possibility of severing the penalty provision
from Order 28, despite a severability clause being expressly
included by Secretary Palm. See also Justice Dallet's dissent,
¶154.
     24Beyond the    plethora of statutes that do exactly what the
majority now says    cannot be done, our cases have long supported
the notion that,     at least in concept, criminal penalties for
violating a lawful   order are permissible.

                                 49
                                                         No.   2020AP765-OA.bh


adversarial briefing and raised by a party with standing to bring

such a claim.



                               V.   Conclusion

     ¶259 It    is   without    doubt     that   the   strictures    of   the

constitution must be diligently defended during this crisis; the

judiciary must never cast aside the law in the name of emergency.

But just as true, the judiciary must never cast aside our laws or

the constitution itself in the name of liberty.           The rule of law,

and therefore the true liberty of the people, is threatened no

less by a tyrannical judiciary than by a tyrannical executive or

legislature.    Today's decision may or may not be good policy, but

it is not grounded in the law.

     ¶260 The legislature brings two narrow claims to us, none

involving constitutional questions or a determination of how far

DHS can go in exercising its powers under Wis. Stat. § 252.02.              I

would stick to the legal issues before us and go no further.

     ¶261 The first question is whether Order 28 was required to
be promulgated as an administrative rule.          Order 28 is a general

order by virtue of having statewide effect, but it is not one of

general application.     It is a temporary order issued to address


     One example is Ervin v. State, a case concerning the validity
of an arrest made for violation a community-wide curfew order
issued by the Milwaukee mayor.     41 Wis. 2d 194, 163 N.W.2d 207
(1968).   The mayor, under the relevant Wisconsin statute, had
authority to declare a state of emergency "and do what is necessary
in such emergency." Id. at 198-99. The court upheld the temporary
curfew order as "a legitimate and proper exercise of the police
power."   Id. at 201-02.    The majority's logic would require a
different result in this and who knows how many other cases.

                                     50
                                                                No.    2020AP765-OA.bh


the outbreak of a particular communicable disease.                    Therefore, it

does    not   meet    the   definition     of     a    rule   under     Wis.     Stat.

§ 227.01(13).

       ¶262 The legislature asks in the alternative that we address

whether Order 28 goes beyond the statutory powers DHS has been

granted in Wis. Stat. § 252.02.                 But the legislature has not

alleged, nor can I identify, any harm to the legislature as a

constitutional       body   for   which    this       court   can     grant   relief.

Executive branch overreach may be challenged by those who are

harmed by the executive branch action.                 Except in unusual cases,

the lawmaking body is not injured in its lawmaking functions by

executive     branch    enforcement       gone        awry.         Therefore,     the

legislature lacks standing to bring this claim, and it should be

dismissed.

       ¶263 For these reasons, I respectfully dissent.25

       ¶264 I am authorized to state that Justices ANN WALSH BRADLEY

and REBECCA FRANK DALLET join ¶¶198-258 of this dissent.




       In light of my legal conclusions, and in accord with the
       25

legislature's request, I would have granted a stay of the court's
decision to give the parties time to consider a replacement for
Order 28.

                                      51
    No.   2020AP765-OA.bh




1